o S, AMEITEC S.A. DE EW

AMBIENTE Y TECNOLOGIA

Un Mundo Verde en sus Manos

“EVALUACIÓN

IMPACTO

AMBIENTAL”

LO)HESSA

ureña de Energía Solar S.A. de C.V.

“CENTRAL FOTOVOLTAICA VALLE
50 MW”

Nacaome, Valle, Honduras, C.A.
Julio, 2014

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

lL.— INDICE i
ll. RESUMEN EJECUTIVO 1
lll. JUSTIFICACION DEL PROYECTO 3
IV. MARCO LEGAL 5
V. OBJETIVOS 13
5.1 Objetivos Generales 13
5.2 Objetivos Específicos 13
VI. METODOLOGIA 14
Vil. DESCRIPCIÓN DEL PROYECTO 15
7.1 Ubicación 15
7.2 Área de Influencia Directa e Indirecta 15
7.3 Aspectos Geotécnicos 16
7.3.1 Geología Regional 16
7.32 Geología Local 16
7.3.3 Sismicidad 17
7.4 Inventario de Infraestructura Vial Existente y Propuesta 17

7.5 Descripción y Ubicación de Actividades Previas a la Construcción, 17
Actividades de Construcción de Infraestructura Vial, Campamentos
7.5.1 Nivelación del terreno, balance de masas (corte y relleno), 18
botaderos y bancos de préstamo de materiales

7.6 Características Generales de la Planta 18
7.6.1 Datos Climatológicos 18
7.6.2 Condiciones Del Terreno 19
7.6.3 Accesibilidad 19
7.6.4 Sombras por Estructuras u Objetos Cercanos 19
7.7 Descripción Técnica de la Planta Fotovoltaica 20
7.7.1 Disposición de la Planta Fotovoltaica 20
7.7.2 Componentes Principales 20
7.7.3 Módulos Fotovoltaicos 21
7.7.4 Cuadros de Nivel 1 22
7.7.5 Cableado 23
7.7.6 Inversores 25
7.7.7 Estructura 27
7.7.8 Caseta de Inversores 28
7.7.9 Transformadores 29
7.7.10 Celdas de Media Tensión 30
7.7.11 Contadores 30
7.7.12 Cuadros de Servicios Auxiliares 31
7.7.13 Sistema de Monitorización 31
7.7.14 Sistema de Seguridad y Vigilancia 31
7.7.15 Estaciones de Meteorológicas 32
7.7.16 Subestación 33
7.8 Cronograma de Actividades, Contratación de Personal 33
7.9 Instalación de Servicios Básicos, Vías de Acceso 34

7.9.1 Servicios Básicos 34
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

7.9.2 Actividades de operación y mantenimiento (incluyendo los
sistemas de manejo de disposición final de desechos)
7.9.3 Cantidades de desechos líquidos y sólidos estimados y
diferenciados inertes y domésticos en sus diferentes
etapas
7.9.4 Fuente, sistema de abastecimiento y tratamiento de agua
para uso humano
7.9.5 Descripción del sistema de tratamiento de aguas
residuales
7.9.6 Descripción de sistema de aguas pluviales
7.9.7 Servicios básicos temporales (etapa de construcción),
para el uso de los trabajadores (letrinas y basureros)
7.10 Tecnología Utilizada en la Construcción
7.11 Vida Útil del Proyecto
7.12 Generación de Energía
7.12.1 Parámetros de Pérdidas Detalladas en PVsyst
7.12.2 Configuración Simulada

VIII. DESCRIPCIÓN DEL MEDIO

X.

Xi.

8.1 Ubicación del Proyecto
8.2 Medio Físico
8.3 Medio Biológico
8.3.1 Cobertura Vegetal
8.3.2 Flora
8.3.3 Fauna
8.4 Medio Socioeconómico
8.4.1 Aspectos socio demográficos
8.4.2 Aspectos de educación y servicios dentro del contexto del
municipio

DETERMINACIÓN Y CUANTIFICACIÓN DE LOS IMPACTOS
POTENCIALES

9.1 Introducción

9.2 Metodología de Evaluación de Impactos Ambientales

9.3 Identificación de Impactos en el Medio Físico

9.4 Identificación de Impactos Ambientales Recursos Hídricos

9.5 Identificación de Impactos Ambientales Recurso Aire

9.6 Identificación de Impactos Biológicos

9.7 Identificación de Impactos Socio-Económicos-Culturales

9.8 Conclusión

ANÁLISIS DE ALTERNATIVAS

10.1 Primera Posibilidad: Sin Desarrollo del Proyecto

10.2 Segunda Posibilidad: Desarrollo del Proyecto no Implementando las
Medidas de Control Ambiental

10.3 Desarrollo del Proyecto Implementando las Medidas de Control
Ambiental

PLAN DE GESTION AMBIENTAL
11.1 Medidas de Mitigación
11.1.1 Recurso Suelo

34

34

AMBITEC, S.A.
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

11.12 Recurso Agua
11.1.3 Recurso Aire
11.1.4 Flora

11.1.5 Seguridad
11.1.6 Compensación

XIl. PLAN DE REHABILITACIÓN Y CIERRE

XIII. PLAN DE MONITOREO GENERAL DEL PROYECTO
13.1 Objetivos
13.2 Programa de Manejo de Residuos Sólidos
13.3 Programa de Monitoreo Biológico

XIV.PLAN DE CONTINGENCIA
14.1 Objetivos
14.2 Marco Legal
14.3 Alcances
14.4 Gestión de la Información
14.5 Sistema de Comando de Incidentes
14.6 Plan de Respuestas en la Etapa de Construcción
14.7 Capacitación y Entrenamiento del Personal en la Etapa de
Construcción
14.8 Plan de Contingencias en la Etapa de Operación
14.9 Capacitación, Entrenamiento del Personal en la Etapa de Operación
14.10 Plan Pedagógico

XV. PROGRAMA DE CONTROL Y SEGUIMIENTO
XVI.PARTICIPACIÓN CIUDADANA

XVII. PLAN DE PROTECCIÓN AL PATRIMONIO CULTURAL
XVIII. FONDO DE GARANTIA

XIX.EQUIPO CONSULTOR

XX. BIBLIOGRAFIA

XXI.SIGLAS Y ABREVIATURAS

XXII. ANEXOS

134

135

AMBITEC, S.A.
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Anexo No. 1
Anexo No. 2
Anexo No. 3
Anexo No. 4
Anexo No. 5
Anexo No. 6
Anexo No. 7
Anexo No. 8
Anexo No. 9
Anexo No. 10
Anexo No. 11
Anexo No. 12
Anexo No. 13
Anexo No. 14
Anexo No. 15
Anexo No. 16
Anexo No. 17
Anexo No. 18
Anexo No. 19
Anexo No. 20
Anexo No. 21
Anexo No. 22
Anexo No. 23
Anexo No. 24
Anexo No. 25
Anexo No. 26

LISTA DE ANEXOS

Plano y mapa Ubicación del Proyecto
Plano de Áreas

Mapa Formaciones Geológicas

Plano Instalaciones Provisionales
Planos de Cimentación

Plano Topográfico

Plano Unifilar

Ficha Técnica del Módulo Fotovoltaico
Plano Implantación de los Módulos Fotovoltaicos
Ficha Técnica Inversor

Planos Detalle de Estructura

Plano Edificio de Inversores

Plano Arquitectura de Monitorización
Plano Edificio de Control de Acceso
Cronograma de Ejecución

Simulación PVsyst

Mapa Formaciones Hidrogeológicas
Mapa Tipos de Suelos

Mapa Uso de Suelo

Mapa Áreas Protegidas

Matriz MIIA

Constancia y Publicaciones Radio y Televisión
Certificación Alcaldía Municipal
Listado Asistencia Cabildo Abierto
Dictamen IHAH

Declaraciones Juradas Equipo Consultor
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

ll... RESUMEN EJECUTIVO

El proyecto Central Fotovoltaica Valle 50 MW, estará ubicado en el departamento de Valle, municipio de
Nacaome en el Sur del país, es considerado un proyecto de gran envergadura e importancia para el país
porque poseerá una potencia instalada de corriente alterna de 50 MW con una ocupación de terreno de
aproximadamente 283 Manzanas, en donde se instalarán alrededor de 240,240 módulos fotovoltaicos
agrupados en arreglos de 4,620 módulos por cada inversor, teniendo un total de 52 inversores necesarios
para transformar la corriente directa en corriente alterna. La planta tendrá un costo de inversión inicial de un
poco más de 100 millones de dólares.

El estudio de factibilidad y el estudio de Impacto Ambiental fueron iniciados como parte de los requisitos
establecidos por la legislación que regula el desarrollo de este tipo de proyectos.

La puesta en marcha del proyecto se justifica de muchas formas: primero que en Honduras existe apertura
para el desarrollo de este tipo de proyectos y representa una buena oportunidad de inversión, segundo la
necesidad energética del país de desarrollar proyectos que utilicen los recursos con que el país cuenta y
reducir la dependencia de energía generada por fuentes termoeléctricas que tienen costos muy elevados.

Existe actualmente en el país un marco legal muy favorable ya que existen leyes que promueven la inversión
en este tipo de rubro y se otorgan grandes beneficios e incentivos.

Los estudios fueron desarrollados en varias etapas: primero la etapa investigativa a nivel de prefactibilidad, la
segunda etapa se dividió en el trabajo de campo donde se recopilaron todos los datos e información relevante
y el trabajo de gabinete donde se realizaron los análisis para encontrar en primer lugar una factibilidad técnica
del proyecto y en segundo lugar la optimización y el diseño del proyecto.

Las condiciones topográficas del terreno donde se construirá el proyecto son adecuadas para la construcción
de todas las obras de soporte de los módulos fotovoltaicos, así como excelentes condiciones meteorológicas
de radiación solar, velocidad de viento y temperatura.

La vida útil del proyecto se estima en 25 años. No obstante, al término de este periodo se evaluará
mantener en operación la central, pudiendo ser su vida útil alargada sensiblemente, esto dependerá del
funcionamiento de la central fotovoltaica y de la tecnología que se instalará.

La zona de instalación elegida, por las condiciones de horas de sol y de radiación recibida, permite
asegurar un alto rendimiento de producción energética en relación con la inversión realizada y con la vida
prevista de la central fotovoltaica.

Asimismo se llevó a cabo la caracterización de los diferentes medios, de esta manera se procedió a la
preparación de la evaluación de impacto, a través de una Matriz de Identificación de Impactos Ambientales
(MIIA); los resultados de esta evaluación indican que los principales impactos ambientales por la ejecución
de la obra están relacionados al cambio de uso de suelo, afectación de la fuente subterránea por
mantenimiento de equipo y maquinaria, afectación al paisaje natural, generación de polvo por actividades de
corte y nivelación, generación de desechos por las actividades de construcción, afectación de la fauna
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

existente, tala de árboles, entre otros. Los impactos sobre las otras variables ambientales también fueron
analizados, sin embargo estos en su mayoría son considerados como moderados y mitigables a través de la
implementación de las medidas correctivas respectivas.

También se plantean las medidas de mitigación para cada uno de los impactos identificados,
estableciéndose medidas relacionadas con la ejecución de buenas prácticas ambientales por parte del
contratista como ser manejo de combustibles y lubricantes, manejo de aguas residuales y desechos sólidos.

Las Medidas de Mitigación propuestas, se encuentran resumidas en el Plan de Gestión Ambiental (PGA), en
el cual se establecen responsabilidades para la ejecución y supervisión de las mismas.

El Marco Legal bajo el cual debe de enmarcarse el proyecto también ha sido considerado en el presente
estudio, haciendo especial énfasis en la Ley General del Ambiente y su reglamento, el Reglamento del
Sistema Nacional de Evaluación de Impacto Ambiental. Otras leyes relacionadas como ser la de
Municipalidades, Ley de Conservación Forestal y Vida Silvestre, Código de Salud, Ley Marco del Subsector
Eléctrico, Ley Especial Reguladora Proyectos Públicos Energía Renovable y sobre todo la Ley de la
Promoción para la Generación de Energía Eléctrica con Recurso Renovable.

La decisión de realizar el proyecto es criterio y responsabilidad de los inversionistas a los cuales se
recomienda llevarlo a cabo considerándolo como técnica, ambiental, económica y financieramente aceptable.
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

II. JUSTIFICACION DEL PROYECTO

El desarrollo de un país requiere de la utilización racional de un sin número de recursos, pero muy
especialmente de los recursos energéticos, y en el caso de Honduras que tiene un déficit energético
realmente preocupante puesto que no se logra satisfacer el crecimiento de la demanda energética del país.

Partiendo del simple pero importante hecho de que nuestro país no produce combustibles fósiles, y que
actualmente la demanda de energía eléctrica son cumplidos mediante centrales termoeléctricas, arrojando a
la atmósfera toneladas de dióxido de carbono. Se vuelve indispensable y prioritaria la implementación y
desarrollo de proyectos con fuentes renovables de energía como: hidroeléctricos, eólicos, solares,
geotérmicos y biomásicos, para la generación de energía eléctrica a más bajo costo y en una relación más
amigable con el medio ambiente.

Ante la tendencia de crecimiento de la demanda energética, los incentivos que brinda el estado con la
apertura del marco legal, considerando los bajos costos y los beneficios de generar energía eléctrica a partir
de fuentes renovables, resulta factible la creación de proyectos de generación, siendo el caso en estudio la
energía solar.

La justificación del aprovechamiento del potencial de radiación solar en la zona Sur del país, ya ha sido
establecida mediante diversos estudios e investigaciones anteriores en donde el proyecto ha sido considerado
necesario dentro de la estrategia del uso de los recursos energéticos renovables y el programa de expansión
de la capacidad solar instalada del país. El Estudio de Factibilidad, que ahora se presenta confirma una buena
capacidad instalada y eficiencia del proyecto. Simultáneamente, se pretende analizar las condiciones actuales
del Sistema Eléctrico del país y verificar, en base a una re-optimización de la potencia instalada, cómo el
proyecto encajará dentro del parque actual de generación y transmisión.

Está previsto que el proyecto sea desarrollado de tal forma que la energía generada ayude a mejorar la actual
y continuada crisis energética en Honduras, provocada por la alta dependencia del petróleo, consecuencia de
la generación térmica. Igualmente, se pretende que el proyecto sea parte del aprovechamiento de los
abundantes recursos del país y que éste encaje dentro de lo estipulado en la Ley Marco del sub.-sector
Eléctrico que incluyen la promoción de la generación de energía eléctrica mediante el uso de recursos
naturales renovables nacionales y de cogeneración.

El proyecto está localizado en la zona Sur del país, la cual cuenta con una alta prioridad de desarrollo. Su
implementación creará un significativo polo de desarrollo que encaja dentro del plan de promoción y de
reforzamiento del Sistema Nacional Interconectado del país.

En adición a los beneficios por el ahorro de divisas en la factura petrolera del país, durante el desarrollo del
Proyecto se implementará un programa socio-ambiental enfocado a un desarrollo sostenido de las
comunidades en el área de influencia dentro de la cual está emplazado el proyecto.

El proyecto ayudará a una significativa reducción de las emisiones de carbono (CO)) a la atmósfera, se
anticipa que el impacto positivo de la implementación del Proyecto en la economía del país ocurra al cubrir
una tendencia marcadamente alta del crecimiento de la demanda de electricidad. Ante esta tendencia, la
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

implementación de un proyecto fotovoltaico como el propuesto incrementará la oferta de energía renovable
con costos bajos que harán crecer la competitividad estratégica del país para la inversión, en particular en la
zona Sur que se ha caracterizado por un suministro eléctrico deficitario y por consecuencia ha impedido el
desarrollo socio-económico de la región.
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Iv. MARCO LEGAL

En este estudio se realiza un análisis de los aspectos legales que conforman el mercado eléctrico nacional, de
manera que se puedan conocer las ventajas o desventajas permitidas o no por la ley que ayudaran a decidir
sobre la viabilidad legal del proyecto.

Constitución de la República

Aprobado por decreto 131-82 del 1 de noviembre de 1982. En el artículo 340 se declara de utilidad y
necesidad publica la explotación técnica y racional de los recursos naturales de la nación. El estado
reglamentará su aprovechamiento, de acuerdo con el interés social y fijará las condiciones de su otorgamiento
a los particulares. La reforestación del país y la conservación de bosques se declaran de conveniencia
nacional y de interés colectivo.

La Constitución de la República, en sus artículos 172 y 173 estipula que toda riqueza antropológica,
arqueológica, histórica y así como las manifestaciones de la culturas nativa constituyen el Patrimonio Cultural
de la Nación y por consiguiente gozaran de la protección del Estado, debiendo la ley establecer lo que estima
oportuno para su defensa, conservación investigación y divulgación.

Los artículos 145, 274, 340, 341, 346, 345 y 354 corresponden a la preservación del medio ambiente, a la
explotación y aprovechamiento racional de los recursos naturales de la nación, la forma de adjudicación o
enajenación de los bienes fiscales o patrimoniales, a los deberes del Estado con respecto a la protección de
los derechos e intereses de las comunidades indígenas, así como la forma en que podrán ser adjudicados o
enajenados los bienes fiscales o patrimoniales a las personas.

Marco Legal del Mercado Energético

La Constitución de La República es la Ley Primaria del País y está por sobre todas las leyes emitidas y
aprobadas. Dicha ley establece los principios, derechos y garantías que el estado de Honduras otorga a los
ciudadanos hondureños y extranjeros. Con respeto a la explotación y aprovechamiento de los recursos
naturales y renovables del país. La Constitución de la República en el artículo 340 establece lo siguiente:

“Se declara de utilidad y necesidad pública la explotación técnica y racional de los recursos naturales de la
nación. El estado reglamentará su aprovechamiento de acuerdo con el interés social y fijará las condiciones
para su otorgamiento a particulares. La reforestación del país y la conservación de los bosques se declara de
conveniencia nacional y de interés colectivo”.

En el año 1994 Honduras experimentó la peor crisis energética de su historia, en donde los racionamientos de
energía tuvieron una duración de hasta 14 horas al día en algunos sectores, provocando pérdidas
incalculables en el sector productivo y comercial. Por tal motivo y en base a esa mala experiencia, el gobierno
de la república en noviembre de 1994, aprobó la Ley Marco del Subsector Eléctrico Nacional mediante el
decreto 158-94. Con el propósito de involucrar al sector privado en las actividades de generación, transmisión
y distribución, desde entonces la Secretaría de Estado en los Despachos de Energía, Recursos Naturales y
Ambiente y Minas (SERNAM) ha aprobado muchos permisos para el estudio y ha autorizado alrededor de
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

veinticinco estudios de factibilidad de proyectos de generación principalmente hidroeléctricas, eólicas,
biomasa y térmicas.

Esta ley tiene como objetivo principal, regular las actividades de generación, transmisión, distribución y
comercialización de energía eléctrica que tengan lugar en el territorio nacional y se aplicará a todas las
personas naturales y jurídicas, entes públicos, privados o mixtos que participen en cualquiera de las
actividades antes mencionadas; tales actividades hasta ese momento eran desarrolladas por la Empresa
Nacional de Energía Eléctrica (ENEE). Con esta ley se permite el ingreso del sector privado a la industria
energética nacional, para incrementar la eficiencia y promover la inversión en nuevos proyectos de
generación.

Los objetivos específicos de la Ley Marco del Sub Sector Eléctrico son los siguientes:

= Establecer las condiciones para suplir la demanda eléctrica del país al menor costo posible.

= Promover la operación económica, segura y confiable del sistema eléctrico y el uso eficiente de la
electricidad por parte de los usuarios.

= Regular el uso de los recursos energéticos del país.

= Proteger los derechos de los usuarios, incluyendo la aplicación de criterios de igualdad y equidad de
manera que consumidores de una misma categoría sean tratados de la misma forma.

= Facilitar la participación de la empresa privada en las actividades de generación y fomentar la
distribución.

= Promover la competitividad de los mercados de producción y demanda de electricidad para asegurar el
suministro a largo plazo.

= Velar por el respeto a las disposiciones para la protección y conservación del medio ambiente.

Amparados en esta Ley, y en la búsqueda de la preservación y mejora de los recursos naturales del país, del
ahorro de divisas, del enriquecimiento de la nación, del desarrollo sostenible del país y con esto, asegurar un
mejor medio ambiente a las futuras generaciones de hondureños; se plantea una iniciativa a fin de obtener
una aprobación por parte de la Secretaría de Estado en los Despachos de Energía, Recursos Naturales y
Ambiente y Minas (SERNAM), para ejecutar los estudios de factibilidad de los proyectos, en donde no se
encuentre en peligro nuestro medio ambiente y así lograr una equidad en todo el trayecto del proyecto.

Considerando que desde mayo de 2007 la economía hondureña está atravesando una crisis, por factores
principalmente internacionales, que derivan de los altos costos de todo tipo de combustibles y que causan el
encarecimiento de la mayoría de los bienes de consumo así como los altos costos de la energía eléctrica, por
ende la urgencia de implementar políticas para el ahorro energético y reducir la dependencia de los derivados
del petróleo, más el interés público de aprovechar los recursos naturales para mejorar la balanza de pagos y
evitar la fuga de divisas por la compra de combustibles fósiles que alimentan las plantas térmicas, bajo
decreto 70-2007 promulgó la LEY DE PROMOCIÓN A LA GENERACIÓN DE ENERGÍA ELÉCTRICA CON
RECURSOS RENOVABLES, que fue publicada en el diario oficial La Gaceta el día 2 de octubre de 2007,
donde se establecen una serie de incentivos como son: las exoneraciones de varios impuestos, la mejora en
los procesos para permisos y licencias y cambios en los valores tarifarios de compra venta de energía a los
desarrolladores tanto privados, estatales, municipales y mixtos.
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Es mediante esta Ley que se pretende obtener un impulso en el desarrollo de todo tipo de proyectos con las
fuentes renovables que el país posee y proporciona los siguientes incentivos:

=  Exoneración del pago de impuestos sobre ventas, para todos aquellos equipos, materiales y servicios
que estén destinados o relacionados directamente con la generación de energía eléctrica con recursos
renovables que serán utilizados en el desarrollo, instalación y construcción una vez que se haya iniciado
la misma.

=  Exoneración de todos los impuestos tasas y derechos de importación únicamente durante el estudio y
construcción para todos aquellos equipos, materiales y servicios que provengan de otros países que sean
utilizados en los estudios, diseño final, desarrollo, instalación y construcción de la planta generadora.

=  Exoneración del pago del impuesto sobre la renta durante los primeros diez (10) años, contados a partir
de la fecha de entrada en operación comercial para proyectos.

= Todos los demás beneficios que establece la ley de aduanas con respecto a la importación temporal de
equipos y materiales necesarios para la construcción de la planta generadora.

En el artículo 2, se establecen los incentivos de que gozarán estos proyectos como ser: Exoneración de pago
de impuestos sobre ventas, tasas y aranceles, derechos de importación, impuestos sobre la renta entre otros.

Ley General del Ambiente y su Reglamento

Aprobado por decreto No. 104-93, es una ley marco que abarca todas las actividades que tienen relación con
el medio ambiente teniendo preeminencia sobre otras leyes que tienen injerencia en el manejo y protección
de éste.

Establece la creación del Sistema Nacional de Cuentas y la posibilidad de valorar los recursos nacionales y
de su incorporación como activos a favor del Estado. Incluye un capítulo dedicado a los suelos abarcando:
usos agrícolas, pecuarios, forestales, discrimina los suelos en función de las pendientes, etc. Se establecen
los mecanismos para declarar las áreas protegidas con sus limitaciones, derechos y prohibiciones a los
ocupantes de estas áreas.

Norma en forma general lo relativo a Estudios de Impacto Ambiental, al Patrimonio Histórico, Cultural y
Turístico, Cuencas Hidrográficas, Educación Ambiental, etc. Entre los artículos relacionados con este
proyecto podemos mencionar: artículos: 1, 2, 3, 4, 5, 6, 9, 10, 16, 27, 28, 29, 30, 31, 32, 34, 35, 40, 41, 43, 45,
51, 63, 65, 66, 67, 78, 79, 100 y 101.

Reglamento General de la Ley del Ambiente

Emitido bajo Acuerdo Numero 109-93 El Reglamento General del Ambiente en sus artículos 2, 3, 5, 7, 8, 9,
10, 12 se considera de aplicación obligatoria y que en toda actividad que sea potencialmente perjudicial al
medio ambiente se deberá realizar un Estudio de Evaluación de Impacto Ambiental en el cual se contemplen
medidas de protección al ambiente, recursos naturales y socioculturales. Asimismo contempla que la
protección, conservación, restauración y manejo sostenible de los recursos naturales son de interés social y
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

que el aprovechamiento de los recursos no renovables debe llevarse a cabo previniendo los efectos
negativos.

Los artículos 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74 se refieren a la protección del patrimonio histórico
cultural y recursos turísticos y que corresponde a la Secretaría de Cultura a través del IHAH realizar las
acciones necesarias para mantener estos recursos.

Los artículos 75, 76, 77, 78, 79, 80, 81, 82, 83 corresponde a la Secretaría de Estado en Despacho de Salud
Pública vigilar el cumplimiento de las leyes generales en cuanto a saneamiento básico y contaminación del
aire, agua y suelos, con el objeto de garantizar un ambiente apropiado de la vida para la población.

En cuanto a la inspección y vigilancia los artículos 84, 85, 86, 87 se considera que las autoridades
competentes en materia ambiental deben ejercer vigilancia sobre las actividades que se califiquen como
potencialmente contaminantes o degradantes para el medio ambiente.

En los artículos 103, 104, 105, 106 y 107 explican que toda acción que infrinja la legislación ambiental vigente
constituirá en delito o infracción administrativa enumerando algunas acciones que son consideradas como
constitutivas de éstos, con sus respectivas sanciones o multas a quien incurra en dichos delitos o
infracciones.

Ley de Municipalidades

Aprobada por Decreto Ley No. 134-90, el 7 de Noviembre de 1990 y sus reformas por Decreto 48-91.
Contiene disposiciones que dan a las municipalidades y sus comunidades una mayor participación en la
defensa, protección y mejoramiento de sus recursos naturales.

Destacan los Artículos 12, 13 (numerales 7, 11 y 16), 14, 25 (Inciso 9), 80 y 118, que hacen referencia a la
protección de la ecología y el medio ambiente, fomento de la reforestación, racionalización del uso y
aprovechamiento de los recursos naturales, recaudación de recursos propios para preservar el medio
ambiente, celebrar convenios de aprovechamiento y protección de los recursos naturales.

Esta ley específica la forma en que las municipalidades pueden obtener ingresos provenientes de: licencias
por aprovechamiento de recursos naturales, tasas por arrendamiento de terrenos municipales para instalación
de industrias, tasas sobre el valor comercial de los recursos extraídos, tasas sobre el volumen de producción,
etc.

Artículo 13, Inciso 7: protección de ecología, del medio ambiente y promoción de la reforestación. Inciso 11:
otorgamiento de permisos o contratos para la explotación de recursos con otras entidades autónomas,
semiautónomas, descentralizadas o del gobierno central, cuando concurran en su explotación, al efecto de
garantizar el pago de los derechos que les correspondan. Inciso 16: coordinación de las medidas y acciones
que tiendan a asegurar la salud y bienestar general, en lo que al efecto impone el Código Sanitario, con las
autoridades de salud pública.

Artículo 25, Inciso 9: celebrar asambleas de carácter consultivo en cabildo abierto con representantes de
organizaciones locales, legalmente constituidas, como ser: comunales, sociales, gremiales, sindicales,
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

ecológicas y otras que por su naturaleza lo ameriten, a juicio de la corporación, para resolver todo tipo de
situaciones que afecten a la comunidad.

Ley de Ordenamiento Territorial

Emitido por Decreto Ley No.180 el 28 de Noviembre del 2003. Artículos de relevancia para el Proyecto son: 1,
2, 3, 5 y 27 los que hacen referencia a que el ordenamiento territorial se constituye en una política de Estado
que incorporado a la planificación nacional, define el reglamento territorial y otros conceptos de suma
importancia como desarrollo sostenible, gestión integral estratégica y recurso natural, enumeran los
fundamentos de la Planificación Nacional y del Ordenamiento Territorial y las competencias de los Gobiernos
Municipales de conformidad con esta ley.

Ley de Propiedad

Emitida bajo Decreto No. 82-2004. En su Capítulo II Del Procedimiento De Catastro, sobresalen los siguientes
artículos: 60, 61, 64, 65, 66, 67 y 68 referentes al procedimiento catastral y a la Vista Pública Administrativa
con el propósito de exhibir al público toda la información catastral levantada en una zona determinada del
país.

Ley para la Protección del Patrimonio Cultural de la Nación

Emitida bajo Decreto 220 - 97 1.H.A.H. Esta ley tiene por objeto la defensa, conservación, reivindicación,
rescate, restauración, protección, investigación, divulgación, acrecentamiento y transmisión a las
generaciones futuras de los bienes que constituyen el Patrimonio Cultural de la Nación en todo el territorio
Nacional y en las aguas jurisdiccionales

Ley Constitutiva de la Empresa Nacional de Energía Eléctrica

Destacan los artículos: 22, 23, 24, 26, 27, 28, 29, 30, 31 y 32 referentes al derecho de constituir servidumbres
legales de una línea de transmisión a favor de la Empresa Nacional de Energía Eléctrica necesaria para el
abastecimiento de este servicio; enumera el tipo de servidumbre, los casos en que el dueño de un predio
podrá imponerse a la imposición de servidumbre, las responsabilidades de la ENEE y los derechos del
propietario del predio a servir de servidumbre.

Código de Salud y Reglamento General de Salud Ambiental

Aprobado bajo Decreto Ley No. 65-91 en Junio de 1991. Sobresalen los artículos: 1, 8, 9, 14, 25, 26, 27, 30,
34, 35, 38, 41, 44 referentes a la salud como un derecho humano inalienable, a su conservación y promoción
en un medio ambiente sano, la clasificación del agua y su tratamiento para los diferentes usos, la disposición
final de las aguas negras, servidas y las excretas.

Otros artículos: 46, 47, 50, 51, 52, 53, 54, 55, 56 y 57 referentes al aire y su contaminación, la definición de
los residuos sólidos, su disposición y eliminación.
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Artículos: 101, 102, 103, 104, 105, 106, 107, 111, 112, 113, 114, 115, 117 y 118 referentes a la salud de los
trabajadores, a los centros de trabajo, a las obligaciones de la Secretaría de salud a través del IHSS y otros
relacionados con la materia para proteger y conservar la salud de los trabajadores, de las responsabilidades
del patrono, de las obligaciones del trabajador con respecto a esta Norma y las medidas para la seguridad y
acondicionamiento en las áreas de trabajo.

Artículos: 120, 121 y 123 referentes a la seguridad industrial para la prevención de incendios en las zonas de
trabajo.

Artículos: 226, 227, 228, 229, 231, 232 y 233 relativos a las sanciones y multas por incumplimiento de las
disposiciones de este Código, las medidas preventivas sanitarias que adoptarán las autoridades de salud y de
las facultades de estas autoridades para velar por el cumplimiento de las disposiciones de este Código.

Código del Trabajo

Sobresalen los artículos: 391, 392 y 394 relativos a la protección a los trabajadores durante el ejercicio del
trabajo lo cual implica todas las medidas de higiene, seguridad laboral y la prevención de riesgos laborales.

Código de Procedimientos Civiles

Describe el procedimiento que se utiliza en asuntos privados regulados por el Código Civil como aspectos
relacionados con el dominio o propiedad de bienes muebles e inmuebles.

Reglamento del Sistema Nacional de Áreas Protegidas de Honduras

Sobresalen los siguientes artículos: 1, 2, 3 donde se establecen los objetivos generales y específicos de este
Reglamento relativos a la administración, operatividad y coordinación del Sistema Nacional de Áreas
Protegidas de Honduras (SINAPH) y a las actividades que se consideran necesarias para el cumplimiento de
estos objetivos.

Otros artículos: 51, 53, 56, 58 y 59 referentes a la Administración y Manejo de las Áreas Protegidas la cual le
corresponde al Poder Ejecutivo a través de la SERNAM la que contará con el apoyo de ICF y de otras
instituciones estatales; de la elaboración de los Planes de Manejo de dichas Áreas; desarrollo de actividades
turísticas en base a condiciones previamente establecidas.

Marco Institucional

Para dar cumplimiento a la Ley Marco del Sub Sector Eléctrico (LMSSE) fueron creadas las siguientes
Instituciones:

Secretaría de Estado en los Despachos de Energía, Recursos Naturales y Ambiente y Minas (SERNAM)

Creada mediante Decreto No. 218-96 de fecha 17 de diciembre de 1996, publicado en el diario oficial La
Gaceta No. 28148 del 30 de diciembre de 1996, teniendo las competencias siguientes:
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Lo concerniente a la formulación, coordinación, ejecución y evaluación de las políticas relacionadas con la
protección y aprovechamiento de los recursos hídricos, las fuentes nuevas y renovables de energía,

Todo lo relativo a la generación y transmisión de energía hidroeléctrica y geotérmica, así como la actividad
minera ya la exploración y explotación de los hidrocarburos;

Lo concerniente a la coordinación y evaluación de las políticas relacionadas con el ambiente, los ecosistemas,
el sistema nacional de áreas naturales protegidas y parques nacionales y la protección de la flora y la fauna,
así como los servicios de investigación y control de la contaminación en todas sus formas.

Empresa Nacional de Energía Eléctrica (ENEE)

Creada por Decreto No. 48 del 20 de Febrero de 1957. Es un organismo autónomo de servicio público y tiene
como responsabilidad la producción, transmisión y distribución de la energía eléctrica en Honduras.
Actualmente la ENEE administra el Sistema Interconectado Nacional, siendo el principal Generador, y el único
actor en la transmisión y distribución. La ENEE está subdividida en la Dirección de Planificación y Desarrollo,
la Dirección Ejecutiva de Calidad Total, en la Subgerencia Técnica, la Subgerencia Administrativa y
Financiera y además las Subgerencias geográficas : Nor-Occidente, Centro Sur y Litoral Atlántico.

Marco Normativo

Gabinete Energético
Es el organismo superior de definición y formulación de las políticas del sector energía, integrado por:

v

El Presidente de la República quien lo presidirá

El Secretario de Estado en los Despachos de Recursos Naturales y Ambiente

El Secretario de Estado en los Despachos de Industria y Comercio

El Secretario de Estado en los Despachos de Finanzas

El Secretario de Estado en los Despachos de Obras Públicas Transporte y Vivienda

vovov

v

Comisión Nacional de Energía (CNE)

Creada mediante Decreto No.131-98 de La Ley de Estímulo a la Producción, Competitividad y Apoyo al
Desarrollo Humano, en sustitución de la Comisión Nacional de Energía Eléctrica (CNEE), y de la Comisión
Nacional Supervisora de los Servicios Públicos (CNSSP).

Tiene como objetivo regular las actividades de generación, transmisión, distribución y comercialización de la
energía eléctrica que tengan lugar en el territorio nacional.

Las facultades de la CNE:
1. Aplicar y fiscalizar cumplimiento de normas legales y reglamentarias del sub-sector eléctrico.

2. Dictaminar Contratos de Operación a celebrarse entre SERNAM y empresas de generación y distribución
del sub-sector.
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

3. Proponer para aprobación por SERNAM los Costos Marginales de Corto Plazo (Decreto 267-98).

4. Proponer al Poder Ejecutivo, a través de SERNAM, los reglamentos necesarios para la mejor aplicación
de la Ley.

5. Emitir los dictámenes requeridos por la Ley y otras autoridades competentes.

6. Proponer para aprobación por SERNAM, los Contratos de Compra-venta de Energía que se proponga
firmar la ENEE con otras empresas generadoras del país.

7. Demás establecidas en la Ley Marco y su Reglamento (a-x).

Sus miembros son nombrados por el Presidente de la República de candidatos nominados por el Ministro de
la SERNAM.

Comisión Nacional de Energía y Petróleo del Congreso Nacional

Tiene como función principal dictaminar todos los Proyectos de Ley relativos a energía y combustibles, asistir
a los Congresos Internacionales referentes a estos temas, así como, colaborar con las entidades involucradas
en este sector a fin de buscar soluciones relacionadas con el mismo; está integrada por un presidente, un
vicepresidente, un secretario y cuatro vocales.

Esta Comisión es de trabajo permanente del Congreso Nacional, formada por los diputados designados por la
Junta Directiva del mismo y las bancadas, funciona mientras dura la legislatura.

Según la Ley Especial Reguladora de Proyectos Públicos de Energía Renovable en el presente artículo
reza lo siguiente:

ARTÍCULO 10.- La Empresa Nacional de Energía Eléctrica (ENEE), a través de la Unidad Especial y en el
marco de la presente Ley le corresponde las funciones siguientes:

5). La Unidad Especial de Proyectos de Energía Renovable (UEPER), será responsable de asegurar la puesta
en marcha y operación de los proyectos, de acuerdo a los programas de trabajo que se estructuren,
incluyendo las etapas de pre-construcción, construcción, operación y mantenimiento; y,

6). La Unidad Especial de Proyectos de Energía Renovable (UEPER) debe crear un sistema de monitoreo y
seguimiento para las actividades de construcción, operación y mantenimiento de los proyectos de energía
renovable, incluyendo indicadores que permitan medir el desempeño de los operadores, sean éstos públicos
o privados.
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

V. OBJETIVOS DEL ESTUDIO
5.1 Objetivo General

Evaluar las variables ambientales en su totalidad para los componentes del “PROYECTO CENTRAL
FOTOVOLTAICA VALLE 50 MW”, para las fases de construcción y operación, con el fin de formular
procedimientos que ayuden a minimizar los impactos generados por las actividades del proyecto.

5.2 Objetivos Específicos

= Descripción y análisis de las zonas de vida terrestres en el área de estudio, para obtener una referencia
de la diversidad y estado de las formas de vida allí presente.

= Determinación de los impactos ambientales potenciales y análisis costo-beneficio ambiental del proyecto,
con énfasis en impactos sobre: recurso agua subterránea, atmósfera, suelo, medio biológico y medio
socioeconómico.

= Formulación de medidas de control ambiental y medidas de prevención de potenciales impactos
ambientales identificados.

= Examinar de manera integral y condensada las posibilidades de inserción del Proyecto en su escenario
ambiental reconociendo y evaluando los impactos ambientales potenciales y otras consideraciones de
carácter técnico, tecnológico, ecológico, socioeconómico y geográfico.
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Vi.

METODOLOGIA

El Estudio de Impacto Ambiental (EslA) se llevó a cabo en varias etapas, tomando en cuenta los términos de
referencia que se encuentran contenidos en el presente estudio para el proyecto CENTRAL FOTOVOLTAICA
VALLE 50 MW.

En este capítulo se hace una explicación resumida de la metodología que se implementó para llevar a cabo el
presente Estudio la Evaluación de Impacto Ambiental (EslA):

Se realizó la descripción general del proyecto basado en la misma información suministrada por el
Estudio de Factibilidad del proyecto CENTRAL FOTOVOLTAICA VALLE 50 MW.

El análisis del componente biológico se desarrolló para evaluar el alcance que el proyecto CENTRAL
FOTOVOLTAICA VALLE 50 MW sostendría sobre los recursos bióticos existentes en el área del

proyecto, basándose en procedimientos estandarizados mediante los siguientes aspectos:

Y” Presencia o ausencia: Este método aplica el recorrer el sitio o sitios del proyecto, con el cual en su

recorrido se pueden identificar la presencia o ausencia de especies de casi cualquier grupo
taxonómico, mediante la identificación, por ejemplo de huellas, restos de pelo, esqueletos, ruidos,
incluyendo la observación directa del animal si fuera posible.

Y” Mediante encuestas: Este proceso se basó en aplicar de forma aleatoria encuestas a diversas

personas de los alrededores, sin embargo la misma no era una encuesta estructurada como
normalmente se desarrolla, más bien fue una encuesta que se aplicó de manera en que la misma
fuera más una plática entre dos o más personas, en donde el responsable de evaluar las condiciones
encaminaba la plática a aspectos relevantes que se quisieran reconocer, estas pláticas fueron
canalizadas a personas residentes de preferencia con varios años de residir en el lugar, incluyendo
en este caso campesinos, que nos dieron una referencia de los cambios en la abundancia y
diversidad de especies en la zona y más aún dieron alguna información que orientó las causas que
han suscitado dichos cambios.

y” Revisión de información del sitio: Además se procedió a revisar la información existente del sector

en materia biológica, incluyendo información de áreas con similitud de hábitat, el cual orientaba
acerca de la biodiversidad que en su momento pudiera ser encontrada, desde luego, esto se validó
con la información generada en los incisos anteriores.

Y” Posteriormente se realizó la identificación de los impactos potenciales mediante una

caracterización y valoración de los impactos identificados por medio de la matriz de Identificación de
Impactos Ambientales (MIA), con el propósito de poder priorizar y hacer más efectivas las
eventuales acciones tendientes a evitar o mitigar los impactos negativos que tengan influencia en el
área del proyecto o en aquellas áreas que sean de especial interés para el desarrollo del proyecto.
La caracterización se hizo en base a los atributos establecidos en los TDR para el EslA.
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Vil. DESCRIPCIÓN DEL PROYECTO
7.1 Ubicación

Según la división política de Honduras el proyecto CENTRAL FOTOVOLTAICA VALLE 50 MW, se
desarrollará en la jurisdicción del Municipio de Nacaome, Departamento de Valle, tomando la carretera que va
desde Tegucigalpa a Nacaome, a 0.6 km al Sur de la carretera Panamericana CA-1 y 2.5 km al Suroeste de la
comunidad de San Nicolás (Ver Anexo No. 1), en una extensión de terreno aproximada a 283 manzanas con
tenencia privada. Cartográficamente un punto de referencia del proyecto corresponde a las coordenadas
439099.02 E y 1494157.67 N en UTM del sistema NAD- 27, Zona P16, correspondiente al punto céntrico del
proyecto. Geográficamente el proyecto se encuentra en la zona Sur del país.

Mapa de ubicación
general respecto
al área del proyecto

Simbologia

Rod Vial

——- Trnstabie en tempo bueno seco
—— Transtable todo el tiempo
EP sorosa
Manicipios
MÍ lanza
Goascoran
AF Langue
AP Nacaome
MP Pespire
AP. San Francisco de Coray
A san Lorenzo

Ubicación respecto a territorio nacional

Solar Power, $. de CV (SOPOSA)
ContalFotovolnica Nacaomo $0 MW"

Mapa de ubicación del proyecto

7.2 Área de Influencia Directa e Indirecta

El Área total del terreno es de 304.2 Mz. (Ver Anexo No. 2). El proyecto comprende la instalación de celdas
fotovoltaicas en un área de terreno de 283 manzanas. El área de influencia directa la constituye la ciudad de
Nacaome, específicamente el sector de la Comunidad de San Nicolás y la influencia indirecta del proyecto es
la República de Honduras y los Países de Centro América debido a la conexión al sistema Centroamericano
de Interconexión.

La generación de energía eléctrica será por medio de la captación de la radiación solar utilizando alrededor de

240,240 módulos fotovoltaicos con una capacidad de 300 Wp. La instalación fotovoltaica se localizará en la
zona Sur de Honduras, C.A., próxima a la ciudad de Nacaome (Departamento de Valle).

15

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Imagen satelital de la planta

7.3 Aspectos Geotécnicos

7.3.1 Geología regional

La formación geológica sobre la que se asienta el sitio en cuestión es la conocida como El Grupo Padre
Miguel. En su conjunto el Grupo está constituido por muchas capas de andesitas y Rhyolitas cuyas
características litológicas son muy variadas, originadas estas de rocas piro clásticas de origen volcánico. Los
orígenes de este grupo geológico se remontan a la era Cenozoica.

Desde el punto de vista geotécnico, estas formaciones han tenido un comportamiento estable. En general, los
movimientos de tierra usuales consisten en desprendimientos en bloques pequeños, deslizamientos o
movimientos de pequeñas masas de tierra y erosión o desgaste eólico y por lluvias de los materiales más
suaves o menos consolidados de las caras de los taludes de corte; es una formación donde se pueden
realizar cortes y tallar taludes de fuerte ángulo y no se corre el riesgo de provocar erosión laminar que
desgaste las superficies talladas.

7.3.2 Geología local

El sitio donde se construirá la futura planta de energía solar está ubicado en una peniplacie constituida por
depósitos de aluvión cuaternario (Ver Anexo No. 3) que es material detrítico transportado y depositado
transitoria o permanentemente por una corriente de agua, que puede ser repentina y provocar inundaciones.
Puede estar compuesto por arena, grava, arcilla o limo. Se acumula en abanicos aluviales, cauces de
corrientes fluviales, llanuras de inundación y deltas.

16
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

7.3.3 Sismicidad

La sismicidad en el territorio hondureño ocurre en las zonas de diversas interacciones litosfericas. Está sujeta
a complejos esfuerzos como resultado del contraste de las placas tectónicas. La principal característica
tectónica del país es la depresión de Comayagua, esta falla está considerada como activa, pero los niveles de
sismicidad son bajos.

7.4 Inventario de Infraestructura Vial Existente y Propuesta

El sitio del proyecto cuenta con acceso por dos vías ya que hay una calle de tierra que lo atraviesa del lado
Norte al lado Sur la cual está en buenas condiciones, dicha calle conecta la carretera panamericana CA-1 y
otra calle de tierra que conecta las comunidades de Agua Fría, el Volcancillo y El Aceituno, misma que tiene
otras conexiones con la CA-1.

Solamente será necesaria la construcción de un acceso interno, el cual tendrá un ancho de 10 m. Los viales
contarán con cunetas laterales diseñadas para facilitar la evacuación y drenaje del agua de lluvia al terreno.

7.5 Descripción y Ubicación de Actividades Previas a la Construcción, Actividades de Construcción
de Infraestructura Vial, Campamentos.

Las actividades previas no requerirán de construcción de infraestructura vial, solamente para el
almacenamiento temporal de toda la tecnología que se instalará una bodega en el mismo terreno donde se
construirá el proyecto, la cual tendrán un área de 21 m X 13 m, oficinas con un área de 19 m X 30.5 m, taller
con un área de 21 m X 13 m, comedor con un área de 13 m X 31.5 m, sitio de aseo y vestuarios con un área
de 19 mX 12 m, sitio para almacenamiento de residuos con un área de 15 m X 20 m, almacén de combustible
con un área de 5 m X 2.5 m (Ver Anexo No. 4).

Se realizará descapote en un área de 1,132,560 m? para la instalación de las estructuras y calles de acceso.
Para instalación de la planta solar se requerirá la nivelación y preparación del suelo para la adecuada
instalación de las estructuras soporte y de los módulos.

Se realizarán excavaciones para la instalación del equipo, como ser: módulos fotovoltaicos, estaciones
inversoras, estaciones de transformación de media tensión. Se realizarán excavaciones de 1.20 m como
mínimo para la cimentación.

Se realizará cimientos de hormigón para la construcción de las estructuras de montaje de los módulos
solares. Se utilizará cemento portland según norma ASTM C 150. La cimentación deberá profundizarse como
mínimo 1.20 m o hasta donde se encuentre un suelo limpio de materia orgánica y de cualidades uniformes.
Debajo de cada zapata se colocará un mortero de nivelación de 5 cm (Ver Anexo No. 5).

Se realizarán fundiciones para la construcción de las estructuras de montaje de los módulos solares.
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

7.5.1 Nivelación del terreno, balance de masas (corte y relleno), botaderos y bancos de préstamo de
materiales.

El terreno donde se construirá el proyecto es plano (Ver Anexo No. 6), no existirá la necesidad de realizar
nivelaciones, y si se diera el caso de que fuese necesaria la nivelación se utilizaría material proveniente del
mismo terreno.

7.6 Características Generales de la Planta

La Central Fotovoltaica Valle ocupará una superficie aproximada de 283 Manzanas (superficie cubierta por
estructuras fotovoltaicas), estará rodeada de un camino perimetral y caminos interiores tanto en la dirección
este-oeste como en la dirección norte-sur. Los edificios de inversores se ubicarán en los caminos norte-sur y
darán servicios a los módulos fotovoltaicos situados a ambos lado del camino. Esta disposición minimiza las
distancias de cableado de corriente continua, y por lo tanto disminuye las pérdidas de energía.

La planta solar fotovoltaica, se conectará al sistema eléctrico nacional a través de una subestación elevadora
34.5/230 kV de nueva construcción, que se pretende ubicar entre los dos primeros apoyos de la línea de 230
KV denominada L-616, donde se ejecutará una apertura de línea a doble terna, entre las subestaciones Agua
Caliente y 15 de Septiembre. Dicha línea L-616 atraviesa la planta de este a oeste, cerca del acceso principal
a la Planta Fotovoltaica, ubicado al este de la planta fotovoltaica.

7.6.1 Datos Climatológicos

Para la ubicación del proyecto se ha confeccionado un año típico meteorológico a partir de varias bases de
datos meteorológicos disponibles. Esto se ha realizado calculando los valores medios mensuales y generando
posteriormente un fichero de datos sintéticos horarios mediante el software PVsyst. Los datos del año típico
meteorológico utilizado son los siguientes:

IRRADIACIÓN [IRRADIACIÓN |TEMPERATURA | VELOCIDAD
GLOBAL GLOBAL MEDIA MEDIA — DEL
HORIZONTAL — |INCLINADA 15” | AMBIENTE VIENTO

MES (KWh/m?) (KWh/m?) Po) (mis)

Enero 165.60 192.0 29.35 4.30

Febrero |167.63 185.6 29.87 4.30

Marzo 199.87 208.6 30.13 4.10

Abril 191.56 188.0 30.58 3.70

Mayo 183.12 172.3 29.76 2.80

Junio 172.83 158.6 28.78 2.20

Julio 189.82 175.6 29.43 2.70

Agosto 185.90 178.8 28.84 2.50

Septiembre | 163.73 166.4 27.49 2.00

Octubre |164.65 178.1 27.82 2.00

Noviembre | 154.25 175.3 27.91 2.60

Diciembre_| 155.97 183.7 28.81 3.60

TOTAL  |2,094.92 2,162.9 29.06 3.07

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

7.6.2 Condiciones Del Terreno

Los terrenos que ocupará la Planta Fotovoltaica se encuentran en un área relativamente llana rodeada de
pequeños cerros al este y oeste y de montes al norte. Las fincas en las que se localiza la planta presentan
una topografía y geotécnia relativamente complicada (quebradas, lomas o cerros y zonas rocosas). La
elevación media de los terrenos es de 30 m sobre el nivel del mar. La dirección natural de escorrentía del
terreno es en la dirección sur, en dirección hacia el océano Pacífico. El terreno es una finca ganadera, por lo
que no existe vegetación de gran porte en el terreno más allá de árboles aislados, excepto en las zonas de
quebradas en las que debido a la mayor humedad la vegetación es más frondosa.

El clima en la parte baja del valle de Nacaome es tropical, caluroso, con un período de lluvias que se extiende
de mayo a octubre. Durante la estación seca, las elevadas temperaturas determinan una sequía acentuada,
incrementada ulteriormente por el viento seco que sopla en dirección tierra-mar. Las precipitaciones anuales
son significativas, con un promedio de 1,574.28 mm/año, siendo el valor mínimo observado en el período
entre el 1951 y el 1993 de 1,084.70 mm y el valor máximo, en el mismo período, 2,557.00 mm. Sin embargo
las lluvias se concentran en un período de tan solo 6 meses, entre mayo y octubre.

Las temperaturas medias mensuales son notablemente altas. La humedad relativa es elevada y oscila entre
60 y 80%, presentando los mayores valores durante la estación húmeda. Como puede verse en la siguiente
imagen las precipitaciones se concentran en el periodo que comprende los meses de mayo a octubre, siendo
la máxima en septiembre (más de 220 mm).

R P
3 3
nn
E

co
S

Precipitation [mm]
[sXep] uoneudoard yum sá

ÉS
3

8
6
4
2
0
Cc

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Del

() precipitation [mm] -0- Days with precipitation [d]

7.6.3 Accesibilidad
El acceso a la planta se realizará desde la carretera situada en el límite este de la parcela mediante un
camino de acceso que se ejecutará desde dicha carretera.

7.6.4 Sombras por Estructuras u Objetos Cercanos
No existen estructuras u objetos cercanos a la Planta Fotovoltaica que puedan producir sombras de
importancia, más allá de las montañas lejanas existentes al y este y oeste de la Planta Fotovoltaica. Dichas
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

montañas están situadas a gran distancia por lo que no producirán un impacto destacable sobre la producción
de la planta fotovoltaica.

7.7 Descripción Técnica de la Planta Fotovoltaica

7.7.1 Disposición de la Planta Fotovoltaica
La instalación proyectada es una central solar fotovoltaica de 50 MW de potencia AC nominal. Consta de 25
campos de 2 MW con la siguiente configuración:

e Potencia nominal = 2,000 kW (2 inversores de 1,000 kW)
e Potencia pico = 2,772 kWp
+ Número de módulos = 9,240

Cada Campo de 2 MW está a su vez compuesto de 2 Subcampos de 1 MW. El ratio de potencia pico y
potencia nominal es 1.386 que es un valor razonable para este tipo de tecnología y con la condiciones de
radiación del sitio. La planta estará rodeado de un camino perimetral y caminos interiores en la dirección
norte-sur. Los inversores se ubicarán a lo largo de los citados caminos norte-sur y darán servicio a los Sub
campos fotovoltaicos situados a ambos lado del camino. Esta disposición minimiza las distancias de cableado
de corriente continua, y por lo tanto disminuye las pérdidas de energía.

La subestación elevadora 34.5/230 kV de nueva construcción se ubicará entre los dos primeros apoyos de la
línea de 230 kV que atraviesa la planta de este a oeste, cerca del acceso principal a la Planta Fotovoltaica.

7.7.2 Componentes Principales

e Inversores Centrales integrados en casetas prefabricadas de panel sándwich o de hormigón con
transformadores de exterior de 34.5 kV y celdas de media tensión. El conjunto incluirá transformador de
servicios auxiliares de 6 kVA, iluminación, ventilación, contadores, etc. A efectos exclusivamente de
modelización se ha utilizado modelos ABB PVS800-57-1000kW-C de la marca ABB o similar.

e Estructura portante con 2 módulos fotovoltaicos en posición vertical. La estructura deberá estar
garantizada contra la corrosión por un periodo no inferior a 25 años para un ambiente con categoría de
corrosividad C4 según norma ISO 14713. La estructura será capaz de copiar el terreno con pendientes
de hasta el 10% de inclinación.

+  Cimentación por hincado directo de los postes de la estructura portante o mediante micropilotes en caso
de que produjeran rechazos.

+  Aefectos exclusivamente de modelización se ha utilizado módulos fotovoltaicos de silicio policristalino
modelo YL300P-35b de 300 Wp de potencia de la marca Yingli Solar o similar.

+ Dos niveles de agrupación de series; cuadros de nivel 1 o de agrupación de series; (CN1) y cuadros de
nivel 2 (CN2).

+ Canalizaciones de B.T. y M.T. enterradas bajo tubo (Ver Anexo No. 7).

e - Circuitos de media tensión a 34.5 kV.

+ Subestación transformadora 34.5/230 kV con un transformador de potencia de 80 MVA.

+ Sistema de Seguridad y Vigilancia.

+ Caminos perimetrales y de circulación interna.

e Sistema de Monitorización, incluyendo un sistema de adquisición de datos (SCADA) que permitirá
monitorizar de manera remota la Planta Fotovoltaica a través de una conexión por internet. El sistema de

20
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Monitorización permitirá conocer los parámetros de funcionamiento de los diferentes equipos instalados
en la Planta Fotovoltaica.

+ Vallado de seguridad perimetral y puerta de acceso. La malla del vallado tendrá una altura mínima de 2 m
con alambre de espinos en su parte superior hasta una altura de 2.5 m.

e Todos los equipos, materiales e instalaciones cumplirán con la normativa Hondureña y con los
estándares internacionales que sean de aplicación.

7.7.3 Módulos Fotovoltaicos
El módulo a emplear a efectos exclusivamente de modelización es el modelo YL300P-35b de 300 Wp de
potencia de la marca Yingli Solar o similar, con las siguientes características principales:

ESPECIFICACIONES ELÉCTRICAS”

Modelo de módulo YL300P-35b

Potencia máxima en STC (Wp) 300

Tensión de Circuito abierto Voc (V) 45,2

Corriente de corto circuito Isc (A) 8,86

Eficiencia del modulo (%) 15,4

Tensión de funcionamiento óptimo 35,8

Corriente de funcionamiento óptimo 8,37

Tolerancia: +5W
ESPECIFICACIONES MECÁNICAS

Tecnología Si Policristalino

Dimensiones aproximadas 1.970 x 990 x 50 mm (largo x ancho x grosor)
Peso aproximado 26 kg

Células 72 (6x12) células policristalinas 156 x 156 mm
Vidrio Vidrio Temperado de 4 mm de espesor
Junction Box 21P65 con diodo bypass

Cable Sección 4 mm”; de 1,2 m

Conector MCA / 1P67 o YTO08-1 / 1P67 o Amphenol H4 / IP68
Bastidor Aleación de aluminio anodizado
COEFICIENTES DE TEMPERATURA Y PARÁMETROS

Coeficiente de temperatura 4612

Coeficiente de temperatura Pmax -0,42

Coeficiente de temperatura Voc -0,32

Coeficiente de temperatura Isc (%*C) 0,05

Coeficiente de temperatura Vmpp -0,42

Temperatura de trabajo (“C) 40 a85

Tensión máxima del Sistema: 1000 Vdc (UL «lEC)

Limitación de corriente inversa (A) 15

El módulo está caracterizado por las curvas de rendimiento, las cuales en función de la intensidad y la tensión
de los mismos, se identifica el punto de máxima potencia, según condiciones estándares de funcionamiento,
AM 1.5, 1000 W/m2 y 25 *C. Los módulos están preparados para soportar temperaturas extremas, propias de
zonas como la de la Planta de Valle.

Los conductores de interconexión entre módulos FV serán de sección no inferior a 10 AWG de sección de
cobre flexible con aislamiento de 1,000 Vcc especial para intemperie (con protección UV). Se adjunta hoja
técnica en el Anexo No. 8.

21
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

7.7.4 Cuadros de Nivel 1

La Planta Fotovoltaica está basada en grupos de 20 módulos conectados en serie formando series o strings
(Ver Anexo No. 9). Cada una de estas series se conectará o agrupará en los cuadros de nivel 1 o de
agrupación de series (CN1) utilizando cableado de cobre de al menos 10 AWG de sección dispuesto a lo
largo de las estructuras portantes.

Cada cuadro de nivel 1 agrupará hasta 14 series o strings. Los cuadros de nivel 1 estarán diseñados para un
voltaje máximo de 1000 Vdc y para las intensidades de cortocircuito máximas del sistema. Los cuadros de
nivel 1 (agrupación de series) dispondrán de:

+  Fusibles protegiendo cada serie o string en el polo positivo y negativo.

e  Portafusibles seccionables.

e Equipos de protección contra tensiones y descargas atmosféricas, descargadores de tensión tipo ll.

e Dispositivos de desconexión en carga para facilitar las tareas de mantenimiento y evitar accidentes.

e Conexión a la red de tierras equipotencial de la planta.

e Equipos de monitorización para medida indirecta de intensidad de cada string y tensión.
Comunicación serie RS-485 en protocolo Modbus RTU.

e Grado de protección IP 66 -NEMA 38.

e Grado de protección contra impactos mecánicos externos IK10.

+ No presentarán agujeros o prensaestopas sin sellar, para impedir la entrada de agua y así no perder
la estanqueidad.

e Todos los armarios dispondrán de una barra de conexión a tierra.

e Las bornas que se empleen en la parte DC serán capaces de soportar una tensión de al menos
1.000 Vdc.

22
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

e Se dispondrán las protecciones necesarias para proteger toda la instalación y sus componentes
(cables, estructuras, módulos, inversores, motores, etc) de contactos directos, indirectos, sobre
tensiones, sobre intensidades, fallo de aislamiento.

e Todas las partes accesibles serán protegidas contra el contacto directo mediante planchas de
material aislante tipo metacrilato y deberán ir señalizadas con la pegatina de riesgo eléctrico.

Los fusibles se dimensionarán considerando sus características, las intensidades de cortocircuito máximas de
los módulos y las características del cableado. El amperaje mínimo de los fusibles será el 156% de la
intensidad máxima esperada considerando las intensidades de cortocircuito máximas de los módulos en
condiciones STC.

Para el cable de nivel 1 (de los módulos a las CN1) se utilizará conductor de cobre. Para el cable de nivel 2
(de las CN1 a las CN2) se utilizará conductor de aluminio. Por lo tanto, deberán utilizarse abrazaderas o
terminales bimetálicos cobre-aluminio (aleación de aluminio). Todas las partes metálicas estarán puestas a
tierra. Todas las partes metálicas accesibles estarán debidamente protegidas contra contactos directos
(pantallas de metacrilato o similar).

7.7.5 Cableado
Los requisitos indispensables y generales que cumplirán todos los elementos que constituyan el cableado de
la planta serán los siguientes:

e Todos los conductores de potencia incluirán protección contra sobretensiones según normativas
locales e internacionales. El dimensionamiento de los conductores considerará todas las fuentes
generadoras de corriente.

e El cableado deberá ser calculado considerando una temperatura de funcionamiento de 90 “C. + El
cableado exterior deberá ser resistente a la exposición prolongada a los rayos UV.

e Todo el cableado de baja tensión dispondrá de aislamiento a 1,000 V.

e Los equipos y conductos se diseñarán para minimizar las cargas térmicas en los mismos.

e Todos los circuitos estarán inequívocamente identificados en planos.

e Todos los circuitos estarán inequívocamente etiquetados.

Todo el cableado estará correctamente dimensionado para:
e Intensidad máxima de servicio. En cualquier caso los cables deberán estar diseñados para soportar
una intensidad mínima del 125% de la intensidad máxima de servicio.
e Máxima caída de tensión en cada tramo.
e Intensidad de cortocircuito durante el periodo transitorio de actuación de las protecciones

Los cables enterrados de baja tensión (BT), tanto de DC como de CA, estarán dispuestos en el interior de
conductos de tipo corrugado flexible. Los cables aéreos de B.T., tanto de DC como de CA, estarán dispuestos
a lo largo de la estructura portante de los módulos utilizando bandejas porta cables de acero inoxidable. Se
comprobará la correcta polaridad de los strings utilizando un el equipo de medida adecuado previamente a su
conexión.

Los cables enterrados de M.T. estarán dispuestos en el interior de conductos de tipo corrugado flexible. Los
cables de M.T. que conectan los transformadores con las celdas de M.T. deberán estar enterrados en el caso

23
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

de que ambos equipos se encuentren en edificios distintos. La configuración de la red interna de M.T. será tal
que asegure la fiabilidad y redundancia del servicio. Todos los cables de M.T. entre el Límite de la Planta y la
Red Eléctrica se ejecutarán según las recomendaciones y bajo la aprobación de la compañía distribuidora.

Cableado de continua entre módulos y cajas de nivel 1 (CN1):
+ Cable de sección no inferior a 10 AWG o 6 mm2 de tipo Solar (Cu).
e Será cable de cobre con aislamiento de 2.000 Vcc especial para intemperie (con protección UV) y
válidos para instalación enterrada. Deberá disponer de aislamiento y cubierta independientes.
+ Cumpliendo con las normas: IEC 60332-1-2, IEC 60754, IEC 60332-3-24, IEC 61034-2, IEC 60216
(temperatura extrema e impactos), IEC 60811-1-4 (temperatura máxima), IEC 60811-2-1 (resistencia
ozono), IEC 60811-1-3 (resistencia absorción de agua), UL 1581, UL 4703

Cableado de continua entre cajas de nivel 1 (CN1) y cajas de nivel 2 (CN2):

e Deberá resistir esfuerzos mecánicos, la radiación UV, válidos para instalación enterrada y otras
inclemencias medioambientales.

e Será cable de aluminio con aislamiento de 2.000 Vcc. Deberá disponer de aislamiento y cubierta
independientes. Cumplirán todas las especificaciones de las normas IEC 60332-1-2, IEC 60754, IEC
60332-3-24, IEC 61034-2, UL 1581

e Aislamiento de polietileno reticulado, XLPE.

Cableado de continua entre cajas de nivel 2 (CN2) y el inversor:

e Deberá resistir esfuerzos mecánicos, la radiación UV, válidos para instalación enterrada y otras
inclemencias medioambientales.

e Será cable de cobre con aislamiento de 2.000 Vcc. Deberá disponer de aislamiento y cubierta
independientes. Cumplirán todas las especificaciones de las normas IEC 60332-1-2, IEC 60754, IEC
60332-3724, lEC 61034-2, UL 1581

e Aislamiento de polietileno reticulado, XLPE.

Cableado de B.T. de corriente alterna:
e El cableado de AC deberá cumplir toda la normativa vigente, nacional, etc.
e Será cable de aluminio o cobre según los cálculos del proyecto con aislamiento 0,6/1 kV.
+  Cumplirán todas las especificaciones de las normas IEC 60332-1-2, IEC 60754, IEC 60332-3-24, IEC
61034-2.

e Aislamiento de polietileno reticulado, XLPE.

Cableado de M.T. de corriente alterna:
e Tipo: AL XLPE o ERP
e Tensión nominal: 38 kV.
e Deberá disponer de aislamiento y cubierta independientes.
e Aislamiento: de polietileno reticulado, o etileno propileno.
+  Apantallado a sección mínima que soporte los cortos 1P.
e Temperatura máxima admisible en el conductor en servicio permanente: 105 %C
e Temperatura máxima admisible en el conductor en régimen de cortocircuito: 250 %C

24
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

+ Cumplirán con los requisitos correspondientes a las normas UNE, todos los requisitos del
Reglamento de líneas alta tensión así como los impuestos por la compañía eléctrica.

+ Montaje entubado subterráneo entre edificios.

+  Cumplirán todas las especificaciones de las normas UNE-21123, IEC 60332-1, IEC 60949, IEC
60502-2, UL 1702, UL 1685

Cableado de comunicaciones:

e Los cables de transmisión de datos deberán cumplir toda la normativa vigente, deberán resistir los
esfuerzos mecánicos, la radiación UV y las inclemencias medio ambientales.

e  Seutilizará cable FTP ó FSTP categoría 5E o superior, en el bus serie RS7485 o similar (apantallado
al par y al conjunto) y en la red Ethernet de cobre. El cable de comunicaciones de los anemómetros
será del tipo PLTC-ER 4*0,75 mm2. En el caso de comunicaciones por fibra óptica se utilizará fibra
óptica multimodo 62.5/125 um 8 fibras o monomodo 9/125 um 8 fibras.

7.7.6 Inversores

El inversor es un dispositivo eléctrico que convierte corriente continua en corriente alterna a una determinada
frecuencia mediante un puente IGBT, el cual produce pulsos secuenciales en la corriente continua, los cuales
dan lugar a una onda de tipo senoidal, siendo esta la corriente alterna. El inversor funciona mediante
seguimiento del punto de máxima potencia en cada momento, de forma que optimiza los valores de entrada
de intensidad y tensión en corriente continua. En su interior la llegada es en corriente continua, conectado a
un interruptor, el cual es controlado por el inversor. Al detectar fallos de aislamiento mediante sistema de
vigilancia de aislamiento a tierra en el circuito de continua, abre el circuito. También lleva asociado un sistema
de protección a la salida de alterna el cual abre el circuito en caso de fallos o fluctuaciones en la línea.

La electrónica de potencia interna le permite corregir el factor de potencia y llevarlo siempre a 1, un sistema
de monitorización que permite ver las diferentes variables del sistema y un sistema de comunicación para
monitorización a distancia. Los inversores contarán con ventilación forzada ya que se produce un aumento de
temperatura propio de la electrónica de potencia del sistema y la temperatura ambiente, esta ventilación es
para evitar la desconexión del inversor por aumento de temperatura.

Los inversores son de tipo y características específicas para un sistema de conexión a red. La creación de
armónicos se sitúa dentro de las franjas permitidas por las normas de la compañía y la IEEE 519, para no
alterar el buen funcionamiento de la red pública. El proyecto se acoge a la normativa local para que la calidad
de la energía sea la exigida.

Los inversores de tipo central deberán tener un rendimiento mayor del 98%, lo que garantiza la máxima
eficiencia de conversión de energía solar fotovoltaica. La tecnología de rendimiento optimizado, unida a la
resistencia de los componentes y a un sistema de cableado inteligente, proporciona alta durabilidad y
labilidad en el funcionamiento. Para que en cada momento se pueda visualizar lo que su inversor produce,
los aparatos disponen de displays ergonómicos y menús auto explicativo que le permiten ver cómodamente
los parámetros esenciales de su instalación.

Se instalarán 50 inversores centrales ABB PVS800-57-1000kW-C de la marca ABB o similar, integrados en
casetas prefabricadas de panel sándwich o de hormigón con transformadores y celdas de media tensión. El

25
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

AMBITEC, S.A.

conjunto incluirá transformador de servicios auxiliares, iluminación, ventilación, contadores, etc. A modo de
referencia a continuación se dan las principales especificaciones técnicas del inversor central ABB PVS800-

57-1000kW-C:

CARACTERÍSTICAS FÍSICAS

Ancho / Alto / Profundo en mm (A / H/P)

3.630/2.130/646

Peso (kg) 2,600
Rango de temperatura permisible (*C) -15 a +50
Temperatura permisible máxima (*C) +55
Humedad relativa sin condensación 15%...95%
Grado de protección 1P42
VALORES DE ENTRADA

Potencia Máxima recomendada DC (kW) 1,200
Intensidad Máxima DC (A) 1,710
Rango de voltaje en DC (MPPT) (V) 600-850
Máximo voltaje permisible en DC (V) 1,100
Número de entradas DC protegidas 8,12, 16 (+ y-)
VALORES DE SALIDA

Potencia nominal de salida en AC (kW) 1,000
Potencia nominal de salida en AC a fdp 0,95 (kW) 950
Tensión de red (V) 400
Intensidad nominal en AC (A) 1,445
Rango de frecuencias (Hz) 50/60
Factor de potencia Ajustable
EFICIENCIA Y CONSUMO

Rendimiento máximo 98.8 %
Rendimiento Europeo 98.6 %
Consumo en funcionamiento (W) 630
Consumo en standby (W) 45
CERTIFICACIONES

Seguridad y EMC CE
Certificaciones VDE, CEI, UNE, RD, EDF, P.O. 12.3

Golden Sun, BDEW, GOST, AS

Conexión a red

Compensación de potencia reactiva
Reducción de potencia, Anti-isla
LVRT

En cualquier caso los inversores cumplirán los requerimientos impuestos por la compañía eléctrica.

26
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Se adjunta la hoja de datos de los inversores como Anexo No. 10.
7.7.7 Estructura

La estructura seleccionada es una estructura fija, con una cimentación por hincado de los postes propios de la
estructura portante. En el caso de encontrar rocas, cabe la posibilidad de tener que perforar previamente al
hincado. La utilización de otros métodos de anclaje diferentes al hincado, como zapatas de hormigón o
tornillos, requiere una autorización previa por parte de la Propiedad.

El paso libre entre filas (dirección norte-sur) será como mínimo de 3 metros para facilitar el paso de
maquinaria. Los módulos fotovoltaicos se instalan en posición vertical con una inclinación fija de 15” y un
acimut de 0* dirección sur. Esta orientación y acimut garantizan la máxima producción a lo largo del año para
la latitud de la Planta de Valle.

Cada mesa de la estructura dispone de 20 módulos fotovoltaicos (2 x 10), en configuración de 2 módulos en
posición vertical. Los strings o series consistirán en 20 módulos conectados horizontalmente para minimizar el
impacto de sombreados parciales. El ángulo de inclinación de los módulos será de aproximadamente 15%. La
distancia entre filas (es decir, la distancia desde la parte trasera de cada fila hasta la parte delantera de la fila
posterior) será como mínimo de 3.0 m. La distancia desde el suelo a la parte baja de los módulos será como
mínimo de 0.8 metros. La distancia desde el suelo a la parte alta de los módulos no será mayor de 2.4 m. En
cualquier caso la distancia entre filas será tal que no exista sombreado entre filas de módulos entre las 10:00
y las 14:00 el día 21 de diciembre (solsticio de invierno). La estructura se posicionará de manera que se
eviten sombras de edificios, árboles, etc.

Todas las superficies de acero expuestas estarán galvanizadas en caliente con el objeto de que tengan una
vida útil superior a los 25 años para un ambiente con categoría de corrosividad C4 según norma ISO 14713.
Todas las superficies de aluminio expuestas estarán anodizadas con el objeto de que tengan una vida útil
superior a los 25 años.

27
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Todos los componentes estructurales de acero estarán galvanizados en caliente. La tornillería será de acero
inoxidable. La estructura se adaptará al perfil del terreno en la medida de lo posible para minimizar el
movimiento de tierras. La estructura se diseñará para cumplir con lo establecido en el Código Hondureño de
la Construcción (2008) en cuanto a Diseño por Viento y a Diseño por Sismo. Adicionalmente se tendrá en
cuenta lo siguiente:

e La velocidad básica del viento utilizada será como mínimo de 120 km/h para el emplazamiento de la
Planta Fotovoltaica.

e El diseño de la estructura también cumplirá con el ASCE 7-05 Capítulo 6: Cargas Mínimas de Diseño
para Edificios y otras Estructuras.

La estructura cumplirá con todos los requisitos del fabricante de los módulos fotovoltaicos, más
específicamente utilizará un sistema de fijación aprobado por el fabricante de los módulos.

La estructura portante de los módulos y el método de fijación deberán permitir la expansión térmica sin
transmitir una excesiva carga a los módulos fotovoltaicos. La estructura portante de los módulos y el método
de fijación deberá ser aprobada por el fabricante de los módulos fotovoltaicos.

El sistema de montaje deberá permitir el montaje y desmontaje de los módulos fotovoltaicos con facilidad, así
como facilitar el mantenimiento y la limpieza.

(Ver Anexo No. 11)

7.7.8 Caseta de Inversores

Los inversores, celdas de media tensión, contadores y demás aparamenta asociada se integrarán en un
mismo edificio. Los transformadores de potencia estarán situados en otro recinto. En total en la planta se
instalarán 25 Edificios de Inversores con 2 inversores de 1,000 kW y un transformador de potencia de 2,000
KVA. Dichos edificios serán una solución compacta de panel de sándwich o de hormigón prefabricado y
dispondrá de suelo técnico, sistema de ventilación, elementos de seguridad, medida, sistema de iluminación e
instalación de baja tensión.

28
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

.
a
-
»
A
e,

El edificio estará dividido en varios habitáculos por particiones. Cada uno de los habitáculos dispondrá de su
propia puerta de acceso desde el exterior. Estos habitáculos podrán ser:

e  Habitáculo de baja tensión, albergará los inversores, cuadros de baja tensión, etc.
e  Habitáculo de las celdas de media tensión

La caseta de inversores cumplirá con la normativa IEC-62271-202 y con la normativa local que le sea de
aplicación.

(Ver Anexo No. 12)

7.7.9 Transformadores

En la Planta Fotovoltaica habrá un total de 25 transformadores de potencia para transformación de la energía
proveniente de los inversores en M.T. Los 25 transformadores tendrán las siguientes características
principales:

e Aislamiento de aceite ONAN

e  2,000kVA

e — Tres (3) fases, 60 Hz

e 34,5/0.4 kV (a definir con el inversor finalmente elegido)

e  Dy11y11 + +/-2.5 %, +/-5% + Neutro flotante

e Pérdidas máximas; 3.1 kW en vacio y 20 kW (totales) en carga a 120 *C.

En la Planta Fotovoltaica habrá 25 transformadores para alimentación de los auxiliares de cada Campo de las
siguientes características principales:

29
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Aislamiento seco
e 6kVA
e — Tres (3) fases, 60 Hz
+  400/220-110 V
e Dynt1
e +/2.5%, +/-5%

7.7.10 Celdas de Media Tensión

En cada caseta de inversores se instalarán dos (2) celdas de línea + una (1) de protección del transformador.
Dichas celdas contarán con todas las protecciones (50/51,50N/51N), equipos auxiliares y maniobras
necesarias para el correcto seccionamiento de cada Campo.

Las celdas de media tensión cumplirán con las siguientes normas internacionales:
e  1EC-62271-100
e  1EC-62271-205
e  1EC-62271-200
e  1EC-62271-102

e  1EC-60265-1
e 1EC-60044-1
e  1EC-61658

e 1EC-61243-5

En cualquier caso las celdas de media tensión cumplirán los requerimientos impuestos por la compañía
eléctrica.

7.7.11 Contadores

Se instalará un contador de medida directa o un analizador de redes (sin transformador de tensión) clase 0.58
a la salida de cada inversor en baja tensión, entre el inversor y el transformador de potencia. En cualquier
caso los contadores cumplirán los requerimientos impuestos por la compañía eléctrica.

30
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

7.7.12 Cuadros de Servicios Auxiliares
Existirá un cuadro de servicios auxiliares en cada edificio de inversores y estará alimentado por un
transformador de servicios auxiliares de 6 kKVA que colgará de la conexión en B.T. inversor-transformador.

Los cuadros de servicios auxiliares de CT alimentarán las siguientes cargas:
e Iluminación y circuitos de fuerza de los edificios.
e Inversores.
e Ventilación.
+  Aparamenta de Media Tensión.
e Sistema de monitorización.
e Sistema de seguridad.

7.7.13 Sistema de Monitorización
Se instalará un sistema de monitorización/SCADA comercial en la Planta Fotovoltaica que dispondrá de los
siguientes componentes físicos:

e Anillos de fibra óptica.

+ Medida de tensión e intensidad en los cuadros de DC a nivel string.

e Conexión mediante cableado RS 485 o fibra óptica de los cuadros de DC.

e Conexión mediante cableado RS 485 o fibra óptica de los inversores.

e Sistema SCADA con servidor con registro de hasta 25 años de data.

El sistema de monitorización medirá y registrará las siguientes variables o señales:
e Producción instantánea en inversores.
e  Voltajes de entrada y de salida en inversores.
e Estado de los inversores.
+  Voltajes e intensidades de los cuadros de DC de nivel 1 (CN1).
e Datos de medida de los contadores.
+ Datos de medida de las estaciones meteorológicas.
e Parámetros eléctricos en el Punto de Interconexión (facilitados desde la RTU de la nueva SET).
+ Cálculo de Performance Ratio, con datos minutales.
e Cálculo de indisponibilidades de la planta FV.

Todas las señales del sistema SCADA serán accesibles sin necesidad de pagar ningún canon de protocolo
propietario. El sistema SCADA propuesto deberá ser aprobado previamente por el Desarrollador (Owner).

(Ver Anexo No. 13)
7.7.14 Sistema de Seguridad y Vigilancia
Se contara con un edificio de control de acceso al sitio del proyecto, estará construida de estructura de acero

y paneles sándwich de 50 mm de espesor con espuma de poliuretano expandido para aislamiento térmico en
las paredes (Ver Anexo No. 14).

31
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Se instalará un sistema de seguridad y vigilancia en la Planta Fotovoltaica que dispondrá de los siguientes
componentes:

Cámaras térmicas de seguridad cubriendo el perímetro de la planta y todos los accesos.

Sistemas de alarma.

Sistema de grabación y almacenamiento con reconocimiento.

Cañones de infrarrojos.

Vallado perimetral.

Sistema de respaldo con transmisión GSM para enviar alarmas en caso de fallo del sistema.

Sistema de respaldo eléctrico para alimentar el sistema de seguridad en caso de caída de la red
eléctrica.

7.7.15 Estaciones Meteorológicas
Se instalarán un mínimo de 2 estaciones meteorológicas con capacidad para medir las siguientes variables,
con resolución de datos minutal:

Irradiancia en el plano horizontal (2 medidas por estación). Piranómetros First Class.

Irradiancia en el plano de los módulos fotovoltaicos (2 medidas por estación). Piranómetros
Secondary Standard.

Presión atmosférica.

Humedad relativa.

Velocidad y dirección del viento.

Nivel e intensidad de precipitaciones.

Temperatura ambiental.

Temperatura de los módulos fotovoltaicos (2 medidas por estación).

Las medidas de las estaciones meteorológicas estarán integradas en el sistema de monitorización.

32
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

7.7.16 Subestación
El proyecto Central Fotovoltaica Valle 50 MW, se conectara con el Sistema Interconectado Nacional (SIN) a
través de una bahía en la Subestación de Nacaome, la cual será construida por la empresa SOPOSA.

7.8 Cronograma de Actividades, Contratación de Personal.

El proyecto fotovoltaico Valle para la fase de instalación y desarrollo del proyecto contará con el apoyo de
personal administrativo y de ingeniería para las gestiones de contratos, licitaciones y supervisión del montaje
del proyecto. De igual manera, el proyecto en su etapa de puesta en marcha u operación contará con el
siguiente personal técnico y administrativo:

sonal Administrativo

Gerente de Planta 1
Secretaria 1
Motorista 1
Ingeniero de Planta 1
Operadores de Planta 3
Técnicos de Planta 3

Cabe mencionar que para los periodos de mantenimiento y limpieza de los módulos fotovoltaicos, se
necesitará la contratación temporal de personal técnico, o en su defecto, negociar la tercerización de dichas
actividades.

Las actividades de construcción duraran aproximadamente 10 meses (Ver Anexo No. 15).

33
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

7.9 Instalación de Servicios Básicos, Vías de Acceso.

7.9.1 Servicios básicos

En la etapa de construcción el abastecimiento de agua y disposición de aguas residuales será proveído por la
empresa que construirá todo el proyecto, para la cual se estima una demanda de 150,000 litros de agua. En la
etapa de operación se abastecerá el agua para uso doméstico por medio de un pozo existente en el terreno,
con respecto a las aguas residuales será dispuestas en una fosa séptica que se construirá. El agua para
consumo humano será por medio de botellones.

Para el manejo de residuos sólidos en la etapa de construcción la empresa contratista será la responsable del
traslado y disposición final, en la etapa de operación serán recolectados en recipientes para luego ser
trasladados al sitio que la municipalidad estime conveniente.

Para la disposición de las aguas pluviales se respetaran los patrones naturales y la topografía del terreno, se
construirán las obras necesarias para evacuar las aguas pluviales.

7.9.2 Actividades de operación y mantenimiento (incluyendo los sistemas de manejo de disposición
final de desechos).

Para el mantenimiento de los equipos se requiere de muy poca actividad ya que los módulos solares
solamente necesitan limpieza semanal para optimizar su funcionamiento. En esta etapa los residuos que se
generarán solo corresponden a los desechos sólidos domésticos provenientes de los empleados; haciendo un
estimado de 151,8 kilogramos al mes, considerando 0.46 producción percapita por persona por día por 15
individuos que sería el máximo de personas en el proyecto por 22 días de trabajo al mes.

7.9.3 Cantidades de desechos líquidos y sólidos estimados y diferenciados inertes y domésticos en
sus diferentes etapas.

Tomando en cuenta que puedan permanecer 15 personas como máximo en la planta, los cuales según el
reglamento de Desechos Sólidos es de 0.46 kg por persona por día, por lo que se producirá en total de 6,9 kg
/ diarios. Los desechos inertes serán relativamente los que se produzcan por la construcción de las bases
para los soportes de los paneles, estos desechos serán trasladados al sitio que la municipalidad estime
conveniente.

Durante la etapa de construcción se rentarán servicios sanitarios portátiles para los empleados, siendo la
empresa rentadora la encargada de la limpieza y disposición de los desechos durante esta etapa, en el sitio
que la Municipalidad estime conveniente. En la etapa de operación se contará con una fosa séptica construida
con las especificaciones que la Secretaría de Salud establezca para la zona donde se construirá el proyecto.

7.9.4 Fuente, sistema de abastecimiento y tratamiento de agua para uso humano.

En la etapa de construcción y de operación se tiene contemplada la opción de utilizar el agua de un pozo
existente en el terreno donde se construirá el proyecto, ya que la demanda de agua es relativamente baja, se
estima una demanda de 20 litros por día. Con respecto al agua que se les abastecerá a los empleados que
permanezcan en la planta será por medio de botellones de 5 galones.

34
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

7.9.5 Descripción del sistema de tratamiento de aguas residuales

Para el manejo de las aguas residuales en la etapa de construcción será por medio de letrinas portátiles y en
la etapa de operación se construirá una fosa séptica siguiendo las especificaciones que dicte la Secretaría de
Salud.

7.9.6 Descripción de sistema de aguas pluviales
Las aguas pluviales serán evacuadas siguiendo los patrones naturales y proporcionándoles el mantenimiento
adecuado para evitar focos de contaminación.

7.9.7 Servicios básicos temporales (etapa de construcción), para el uso de los trabajadores (letrinas y
basureros).

Como se ha mencionado en la etapa de construcción se utilizarán letrinas portátiles para el manejo de las
aguas residuales. La recolección de los residuos será por medio de recipientes de suficiente capacidad, los
cuales serán trasladados posteriormente al sitio que la municipalidad estime conveniente.

7.10 Tecnología Utilizada en la Construcción.

La tecnología que se utilizará será proporcionada por la empresa que se contratará para los trabajos de
limpieza del sitio del proyecto, con respecto a la tecnología que se instalará el distribuidor del equipo será el
encargado de traer la maquinaria necesaria para la construcción de la planta fotovoltaica. La empresa exigirá
que la maquinaria que utilicen en la etapa de construcción se encuentre en buen estado para lo cual el
contratista deberá presentar un certificado que haga constar el perfecto funcionamiento de la misma. A
continuación se enlista la maquinaria que se utilizará:

e  Volquetas
Excavadora
Tractores
Retroexcavadora (s)
Mezcladora de concreto
Vibroapisonador
Vibradores
Pulidoras
Barrenos
Bomba de hormigón de alta presión

7.11 Vida Útil del Proyecto.

La vida útil del proyecto se puede estimar para aproximadamente 25 años, a los cuales se solicitará
ampliación a las autoridades correspondientes para continuar operando y del buen funcionamiento de la
planta fotovoltaica.

7.12 Generación de Energía

A continuación se presenta el análisis de producción de energía generada partiendo de los datos

climatológicos considerados. Del citado análisis realizado con la herramienta de cálculo PVsyst se desprende
que la planta solar fotovoltaica estima generar aproximadamente 121,749.642 MWh/año.

35
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

AMBITEC, S.A.

PVsyst crea para cada hora datos meteorológicos sintéticos (para la irradiación y la temperatura) basándose
en promedio mensuales, utilizando métodos de generación estadísticos. Este software también crea datos
tecnológicos sintéticos para los equipos (inversores, módulos fotovoltaicos, transformadores, etc.). El
rendimiento de los módulos fotovoltaicos se basa en el modelo de diodo simple que calcula la tensión y la
corriente basada en la curva de una célula fotovoltaica de la ficha técnica del fabricante, incluyendo la
variación estadística de estos parámetros y teniendo por tanto en cuenta la desviación estadística resultante

de la fabricación métodos.

Para la ubicación del proyecto se ha confeccionado un año típico meteorológico a partir de varias bases de
datos meteorológicos disponibles. Esto se ha realizado calculando los valores medios mensuales y generando
posteriormente un fichero de datos sintéticos horarios mediante PVsyst. Los datos del año típico
meteorológico utilizado son los siguientes:

IRRADIACIÓN — | TEMPERATURA VELOCIDAD
GLOBAL MEDIA MEDIA DEL
HORIZONTAL AMBIENTE VIENTO
MES (kwh/m?) (eo) (m/s)
Enero 165.60 29.35 4.30
Febrero 167.63 29.87 4.30
Marzo 199.87 30.13 4.10
Abril 191.56 30.58 3.70
Mayo 183.12 29.76 2.80
Junio 172.83 28.78 2.20
Julio 189.82 29.43 2.70
Agosto 185.90 28.84 2.50
Septiembre 163.73 27.49 2.00
Octubre 164.65 27.82 2.00
Noviembre 154.25 27.91 2.60
Diciembre 155.97 28.81 3.60
TOTAL 2,094.92 29.06 3.07

36
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

—4— IRRADIACIÓN GLOBAL HORIZONTAL — ——TEMPERATURA
210.00 31.00
30.50
200.00
30.00
190.00 29.50
E 29.00 _
z 180.00 EN
¡6 28.50
170.00 , - 28,00
- 27.50
160.00
- 27.00
150.00 26.50
O EE E
E ES S SA TSSSS
ES e PSN > s > > E
LE > SEA
£ 9

7.12.1 Parámetros de pérdidas detalladas en PVsyst
A la hora de realizar las simulaciones, se han utilizado los parámetros descritos a continuación.

Parámetros térmicos
El comportamiento térmico de los módulos se determina mediante el balance de energía entre la temperatura
ambiente y el calentamiento de la célula fotovoltaica debida a la irradiación incidente, de la siguiente manera:

U+ (Tcélula -Tambiente) = a + Ginc + (1 -Efic)

Donde a es el coeficiente de absorción de irradiación, Ginc la irradiación en el plano de los módulos y Efic es
la eficiencia fotovoltaica. El comportamiento térmico se caracteriza por un factor de pérdidas térmicas U, que
se puede expresar como la suma de una parte constante Uc y otra proporcional a la velocidad del viento Uv:

U= Uc + Uv » v (U en [W/m*+k], v = velocidad del viento [m/s])

Estos factores dependen del tipo de montaje del módulo. La determinación de ambos valores en compleja y
se basa en datos experimentales. Hay que tener en cuenta que la capacidad calorífica del aire es muy baja:
incluso con grandes corrientes de aire, el aire que fluye debajo de los módulos puede alcanzar rápidamente el
equilibrio con la temperatura de los módulos, que no conduce a intercambio de calor alguno.

Por otro lado, es difícil evaluar el impacto del viento así como tener datos fiables de la velocidad del mismo.
Por ejemplo, la velocidad del viento medida a 10 m de altura (que se puede encontrar de manera habitual) no
es representativa de la velocidad del viento al nivel en que se encuentran los módulos.

Por estas razones, y en ausencia de un criterio que aporte mayor claridad, se ha optado por utilizar el valor
propuesto por PVsyst, basado en medidas y simulaciones con bases de datos climáticos como la TMY2 de
EEUU:

e Uc=25 Wim?»

37
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

e  Uv=1.2W/m**k m/s

Pérdidas óhmicas

Para las pérdidas del sistema en DC, se asume un 1.70 % en condiciones STC.

Para las pérdidas del sistema en AC, se asume un 0.10 % en condiciones STC en concepto de pérdidas entre
el inversor y el transformador.

Pérdidas en el transformador
Se asumen que los transformadores serán de alta eficiencia. Se han utilizado los siguientes parámetros para
simular las pérdidas en el transformador:

e - Pérdidas en el hierro 0.1 % en STC

e Pérdidas resistivas/inductivas 0.8 % en STC

Pérdidas por ensuciamiento
El factor de pérdidas por ensuciamiento se ha establecido de acuerdo a las precipitaciones que facilita el
programa Meteonorm 7:

20
200 18
169
160: 14
E El
a 23
s El
3120 108
E 3
a El
E 3%
¿80 S
67
ú
40, 42
2

0
Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

(9) Precipitation [mm] -6- Days with precipitation [d]

Se considera adecuado tomar unas pérdidas anuales de un 1%, de acuerdo al régimen de precipitaciones de
la ubicación del proyecto.

Pérdida de calidad de los módulos fotovoltaicos
Se ha utilizado un valor de un 2% anual.

Pérdidas por Mismatch

Las pérdidas por mismatch se deben a varios factores independientes. Se han tomado los siguientes valores:
e. 20%enMPP
e 0.6% funcionando a un voltaje fijo

38
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

LID (Light Induced Degradation)

LID (degradación inducida por la luz) es una pérdida de rendimiento que surge en las primeras horas de
exposición al sol en el caso de los módulos cristalinos. Puede afectar al verdadero rendimiento del módulo
respecto al flash test de fábrica.

Para los casos en que no se especifica este efecto por parte del fabricante del módulo, se ha tomado el valor
propuesto por PVsyst, de un 2%.

Pérdidas por sombreado mutuo
Se ha realizado un modelo preciso en 3D que contiene información de inclinación, separación entre filas y
división por strings:

Perfil del horizonte -sombreado por objetos lejanos:

Se ha obtenido el perfil del horizonte para la localización del proyecto con el objetivo de analizar la posible
influencia en la planta fotovoltaica. La obtención de dicho perfil se ha realizado mediante el programa
Meteonorm 7, arrojando el resultado que se muestra a continuación:

39
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Finalmente se ha desestimado realizar la simulación con dicho perfil debido al escasísimo impacto que tendrá
sobre la producción de la planta fotovoltaica.

Factor de Potencia para conexión con la red
Se ha utilizado un valor de cos $ = 0,95.

7.12.2 Configuración simulada
Cada una de la 25 sub plantas fotovoltaicas simuladas quedan definidas por los siguientes parámetros:

e Potencia nominal: 2 x 1 MW

e Inversor: 2 x ABB PVS800-57-1000kW-C

+ Módulo fotovoltaico policristalino: 2 x 4.480 x Yingli YL3O0P-35b de 300 Wp

e Strings de 20 módulos en serie: 2 x 224

e  DC/AC Ratio: 1.386

e Estructura con inclinación fija a 15" (óptima para la localización de la planta)

e  Acimut: 0* (orientada al sur)

e Separación entre estructuras: 3 m, de modo que las pérdidas por sombreado mutuo quedan
reducidas a un 1% anual.

40
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Tilt 15 Azimuth 0?

West East

South

6
30 60 90 60 30 0 30 60 9
Plane Tilt Plane orientation

S

En el Anexo No. 16 se presenta la simulación completa en el software PVsyst para la planta fotovoltaica.

41
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

VIII. DESCRIPCIÓN DEL MEDIO

El Departamento de Nacaome limita al Norte, municipios Langue y San Francisco Corcoray: al Sur, municipio
de Amapala; al Este, municipio San Lorenzo y Pespire y al Oeste, municipios de Goascorán y Alianza.

El proyecto se ubica en el Municipio de Nacaome, en el Sur de Honduras, quien tiene Extensión Territorial:
496.2 km?, su población es de aproximadamente de 54,000 habitantes, teniendo diversas actividades, la
estructura productiva del municipio se caracteriza por la coexistencia de la industria exportadora con la
actividad artesanal, frecuentemente en estado de conflicto. En ese contexto, las actividades de mayor
repercusión se centran en la industria del cultivo del camarón, simultánea a la pesca artesanal; la agricultura
intensiva de exportación con la agricultura de granos básicos para consumo; y la actividad industrial de
procesamiento de la sal, con su recolección artesanal.

Camaricultura

Los humedales del Golfo de Fonseca con bosques densos de manglares crean el medio apropiado para el
desarrollo de actividades de importancia económica como la pesca y la industria del camarón que se instala
en los principios de la década del 70. La industria del camarón cultivado se difundió posteriormente con el
incentivo del Gobierno Central y mediante el aporte masivo de inversión de capital y la concentración en las
empresas de mayor nivel tecnológico. La actividad ocupa el tercer rubro en importancia dentro de los bienes
exportados por el país, y ubica a Honduras como principal productor y exportador de Centroamérica. El rubro
es de gran importancia para la ocupación local y se desarrolla en dos ciclos anuales, en la temporada alta,
que coincide con la estación de lluvias existe insuficiencia de servicio de empaque ante el aumento de las
cosechas de camarón, mientras que durante la estación seca, algunas empacadoras permanecen ociosas y
se ven forzadas a recortar puestos de trabajo. Esa modalidad convive con la pesca artesanal de subsistencia
y comercial, que tradicionalmente desarrolló la población sin regulación por parte del Estado.

Agricultura

Las plantaciones de algodón y ganadería extensiva fueron desplazadas progresivamente, y a partir de la
década de los noventa, el Gobierno Nacional crea los incentivos para diversificar el agro. A través de
exenciones y subsidios se promueven productos no tradicionales de alto rendimiento orientados a la
exportación, y con ello, se produce el auge de determinados cultivos, algunos ya existentes en el área como
el melón y la sandía La producción de melón en particular, está concentrada en empresas que poseen una
alta integración vertical desde el cultivo del producto hasta su comercialización, y en general, tienen alguna
conexión con las empresas de los mercados de destino bajo distintas modalidades de alianza. La oferta
laboral de la actividad agrícola es estacional, se concentra en la época seca y disminuye en los meses de
abril a septiembre, y los salarios son inferiores al de las otras actividades. Esta actividad coexiste con la
agricultura de subsistencia cuyos cultivos prevalecen en temporada de lluvias, por lo que en gran medida,
actúa como actividad complementaria de la anterior para la subsistencia.

Actividad salinera

Como en las otras actividades, existe una actividad de recolección artesanal en la zona costera que luego se
vende a las fábricas procesadoras de San Lorenzo, quienes además, tienen sus propios recolectores. El

42
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

trabajo se realiza en dos temporadas durante el año: la recolección de sal en las zonas costeras durante los
últimos días de enero a mayo, y el proceso de industrialización en la fábrica, en el período de mayo a
diciembre.

Turismo

El turismo es incipiente pero constituye una actividad con potencial integrando el conjunto de puntos de
interés de la región.

Según el Informe de Desarrollo Humano de Honduras, PNUD, el municipio de Nacaome tiene un Índice de
Desarrollo Humano (IDH) de 0.635, con una Tasa de Alfabetismo de 66.5% y una Tasa de Desnutrición de
31.7%.

No obstante, en la cabecera municipal de Nacaome el movimiento comercial es distinto al del área rural, lo
cual se puede apreciar en el siguiente cuadro:

Negocios de Nacaome

Actividad Cantidad Actividad Cantidad
Electrodomésticos 16 Joyerías 05
Agropecuarias 04 Clínicas 11
Gasolineras 02 Bancos y Cooperativas 02
Heladerías 02 Ferreterías 05
Floristerías 01 Ladrilleras y Bloqueras 05
Agencias de Envíos 01 Panaderías 05
Venta de Madera 01 Talleres Electrodomésticos 18
Juegos de videos 02 Carpinterías 01
Hospedajes y Hoteles 09 Llanteras 06
Farmacias 09 Cantinas 07
Foto estudios 02 Billares 37
Disco móviles 03 Variedad 15
Cafeterías 24 Pulperías 154
Glorietas 06 Abarrotarías y Mercaditos 27
Depósitos 02 Comedores 158
Academias de Costura 02 Tiendas de video 03

Fuente: Tesorería Municipal

Los negocios en la cabecera municipal, están principalmente orientados a satisfacer las demandas de los
habitantes del casco urbano, esto porque muchos de los pobladores del área rural efectúan sus compras en la
cabecera departamental de Valle y en la frontera del Guasaule, ya que la carretera pavimentada pasa cerca
de sus comunidades y el transporte es más fácil sobre la panamericana hacia el Guasaule que hacia la
cabecera.

43
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

8.1 Ubicación del Proyecto.

El proyecto se desarrollará en el Municipio de Nacaome, tomando la carretera que de Nacaome conduce
hacia el El Amatillo, a 0.6 kilómetros al Sur de la carretera panamericana CA1 y a 1.5 kilómetros Suroeste de
la comunidad de San Nicolás; siendo el terreno de propiedad privada en su totalidad y estando comprendido
entre las coordenadas UTM 439099.02 E 1494157.67 N en UTM del sistema NAD- 27, Zona P16,
correspondiente a al punto céntrico del proyecto.

El área destinada y propuesta para el desarrollo del proyecto ha sido utilizada como áreas de uso ganadero
(potreros), contemplándose cierta área como terrenos ociosos, en donde se encuentra como vegetación una
cantidad considerable de jícaros.

El terreno colinda con terrenos utilizados para el mismo fin (ganadería), cuya pendiente oscila entre 0 al 5%,
siendo su vegetación similar al área del proyecto.

8.2 Medio Físico.

En el Municipio de Nacaome, tomando la carretera que conduce hasta el Amatillo a 1.5 kilómetros en el área
conocida como La Llave se desvía hacia la comunidad de San Nicolás a 0.6 kilómetros a mano derecha se
ubica el proyecto.

a. Hidrología:

El departamento de Nacaome se encuentra en la Región del Golfo de Fonseca comprendiendo las
cuencas hidrográficas de los Ríos de Choluteca, Goascorán, Nacaome, Sampile y Río Negro.

En el área donde se ubicará el proyecto no existen corrientes superficiales (ríos o quebradas). El río más
cercano al área de proyecto es el Río Nacaome que se encuentra a una distancia aproximada de 4.76
km (Ver Anexo No.17).

b. La hidrología subterránea en el terreno del proyecto.

El área no se encuentra ubicada dentro de ninguna micro cuenca declarada ni propuesta, no pasa
cercano al sitio ningún río, siendo el más próximo El Rio Nacaome a 4.76 kilómetros.

En el área del proyecto existe un pozo perforado el que abastecerá las actividades del proyecto en
construcción y operación.

c. Clima:

= La posición geográfica de Honduras da lugar a que nuestra atmósfera esté condicionada por
fenómenos que se desplazan desde las vecindades de la línea ecuatorial, (Zona intertropical de
convergencia y ondas tropicales) y de fenómenos que proceden del Polo Norte (masas de aire frio
de circulación anticiclónica y los frentes frios). Estos fenómenos condicionan el clima en nuestro país
con dos temporadas bien marcadas; la temporada seca o verano y la temporada lluviosa o invierno.

44
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

=  Lalluvia en Honduras se distribuye por el acondicionamiento de los vientos alisios que atraviesan el
país y el relieve montañoso, su distribución varia en el año de acuerdo a la influencia de los
fenómenos meteorológicos indicados en el párrafo anterior.

= La temperatura ambiente de Honduras es el resultado del cambio de la presión atmosférica con la
elevación del terreno, simultaneo con la generación del calor latente de condensación y al efecto de
continentalidad ya que se encuentra en el recorrido de los vientos alisios (Zúñiga A. 1990).

Las principales características climáticas de la ciudad de Nacaome son las siguientes (Zúñiga A. 1990):
e Presenta un promedio de 86 días con lluvia al año.
e Los meses más lluviosos son Junio y Septiembre de los cuales Septiembre es el más lluvioso.

e Los meses más secos son Enero y Febrero, de los cuales Enero, con promedios frecuentes de cero
milímetros de lluvia es el más seco del año.

e La canícula es bien marcada y definida entre las fechas promedios del 14 de Julio al 16 de agosto.
La merma de lluvia en este período representa 14.7% de la cantidad promedio anual del año.

e El promedio de lluvia del período de estiaje (de Noviembre a Abril) es de unos 95.2 milimetros,
equivalentes al 6.2% de la lluvia total anual.

e Las temperaturas ambientales son altas y similares a todos los vallecillos que circundan el Golfo de
Fonseca incluyendo los del departamento de Choluteca.

350 5
340 + — Temperaturas
medias

33.0 + mensuales
320 +
310 + se

—+ PROMEDIO
30.0

—B-MINIM
29.0 + zi
280 —A— MAXIMO
27.0 =
260
A

”
w

»
a
a
o
eS
5
.
E

e Los promedios de temperatura máxima se mantienen generalmente arriba de los 35*C,
descendiendo al promedio de 34?C en el mes de diciembre.

45
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

e La humedad relativa es elevada y oscila entre 60 y 80%, Los promedios más bajos se registran en
abril con un 50%. Posiblemente la humedad relativa es la más baja de Honduras.

e El clima en la parte baja del valle de Nacaome es tropical, caluroso, con un período de lluvias que va
de mayo a octubre. Durante la estación seca, las elevadas temperaturas determinan una sequía
acentuada, incrementada ulteriormente por el viento seco que va en dirección tierra-mar.

e De acuerdo a la clasificación bioclimática de Holdrige, con una precipitación promedio anual de
1,574.28 mmí/año, siendo el valor mínimo observado en el período entre el 1951 y el 1993 de
1,084.70 mm y el valor máximo, en el mismo período, 2,557,00 mm. Sin embargo las lluvias se
concentran en un período de tan solo 6 meses, entre mayo y octubre.

a — —
Precipitación promedio mensual en Nacaome
(mm)

350.00

300.00 +|— 7729 008:95 -
250.00
210.31 208.80
200.00
145.28
150.00
100.00
50.00 aa 38.25
3.53 3.76 10.19 n= 4.81
0.00 s..

1 2 3 4 5

d. Geología:

Debido a que la pendiente es suave del 0 al 5% no existe posibilidades de deslizamiento, las nivelaciones y el
descapote del área será mínimo, únicamente está contemplada la instalación de los paneles solares como se
describe en el presente estudio, la cual requerirá solamente una pequeña excavación en donde se cimentará
la base del panel solar.

46
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Mapa de Formaciones
Geológicas respecto
al área del proyecto

Simbología

Red Hiérica
EP rue comesa

A Hirograa principal

Geología

AÑ. Muvon de Cuaternario

MÍ Esquistos Cacaguapa

A Formacion Aguan

AÍ. Formacion Bragmants Bla

AR" Formacion Gracias

AR”. Formación Matagalpa

MÍ Formación Subinal

E Grupo Honduras

MÍ Grupo Pace Miguel

MP Grupo Valle de Angeles.

AE Grupo Yojoa

AÍ. Rocas inruswas

A" Rocas Volcnicas no diferenciadas
MÍ Voicanicos del Cuatemario

empaña Hondureña de Energía
Solar A. de C.. (COMESSA)
MCOHESSA| cen rotovotalca vato so nur

Mapas de formaciones geológicas

El sitio del proyecto está localizado sobre aluvión cuaternario (Ver Anexo No. 3); la zona se caracteriza por
tener suelos naturales aluviales de textura gruesa bien avenados, en los estratos más profundos existen
texturas franco arenosas gruesas, mientras que en los horizontes superficiales de esta zona se encuentran
texturas arcillosas muy finas.

El terreno no está propenso a derrumbes debido a la topografía del mismo y su lejanía con las zonas de
montaña, al igual que el resto del país está expuesto a tormentas tropicales, huracanes y sismos.

Los aluviones del Cuaternario generalmente ocupan los pisos de los grandes valles, las costas y los pies de
las montañas. Por lo general, se presentan como terrazas de grava o depósitos de cauce. En algunos lugares
las terrazas forman varios niveles de las cuales las superiores se encuentran a veces muy erosionadas.

De acuerdo con la clasificación de suelo de Simmons, los suelos en el área del proyecto son Suelos de los
Valles y Coray (Ver Anexo No. 18).

El área donde se desarrollará el proyecto está considerada como Bosque Agropecuario y Bosque Seco (Ver
Anexo No. 19).

8.3 Medio Biológico
8.3.1 Cobertura Vegetal
La cual se define como la capa de vegetación natural que cubre la superficie terrestre, comprendiendo una

amplia gama de biomasas con diferentes características fisonómicas y ambientales que van desde pastizales
hasta las áreas cubiertas por bosques naturales.

47
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Incluyendo las coberturas inducidas como resultado de la actividad humana por las prácticas de cultivos en
estas áreas.

El área del proyecto corresponde a la clasificación según la UNESCO al sistema agropecuario, los cuales se
caracterizan por presentar terrenos con cultivos relativamente intensivos o permanentes, con frecuencia
presentan en los bordes o mezcladas especies nativas que no han sido eliminadas del área.

Siendo este sistema el predominante en el área indicando de esta forma que el área y sus alrededores están
altamente intervenida, provocando así que los diferentes ecosistemas de la región estén muy degradados.

8.3.2 Flora
Metodología

Para la instalación de las Parcelas de Muestreo (PM) se partió por establecer parcelas al azar dentro del área
donde se desarrollará el proyecto. La distribución de las parcelas se realizó en forma aleatoria. El tamaño de
las mismas fue de 15 metros de ancho y 20 metros de alto, se georeferenció cada una de las esquinas de las
parcelas, y se realizó un conteo por árbol para conocer exactamente la especie, diámetro y de altura de cada
uno.
Se procedió con el siguiente esquema de instalación de las PM, muestreo que se realizó a cada uno de los
árboles presentes en ellas, se les tomaron datos como ser:

> Especies
Altura
Coordenada X
Coordenada Y

>
>
>
> DAP

48
ELA. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.
Punto 3 Punto 2
A
ale
Me $
le
e
un Mao
de
ES
ae
*oe
ae ae
y ele
se ex
Y
Punto 4 Punto 1

Siendo así el Punto 1 el punto de inicio y el Punto 4 el de finalización.

Equipos y materiales necesarios para instalar una PMP

Brújula

Cintas métrica

Receptor de GPS Garmin
Pintura en espray

Botas de Hule

Prensas

49
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Juego de cables para las prensas

Bolsas para basura

Cabuyas

Lápices

Tableros

Machetes

El bosque seco de Honduras se concentra en la zona Sur del país, con representaciones menores en algunos
valles interiores. En la actualidad este tipo de bosque se encuentra fragmentado debido a que ha sido
intervenido por actividades agrícolas y Ganaderas. En estas tierras se cultivan granos básicos para subsistir y
mantienen pocas cabezas de ganado.

Por tratarse de una zona intervenida, el bosque ha perdido su estructura original, encontrándose los arboles
muy dispersos, y muy poca presencia de especies arbóreas maderables.

Entre las especies observadas e identificadas durante el recorrido de monitorio se mencionan:

Lista de especies de Flora encontradas en el área de estudio.

Nombre Científico Familia Nombre Común
Acasia angustissim Carbón
Albizzia guachepele Carreto
Albizzia niopoides Guanacaste blanco
Enterolobyum cyclocarpum Guanacaste Negro
Gualzuma ulmniflora Guasimo
Ficus carica Higo
Crescentia alata Jícaro
Cordia alliodora Laurel
Phitecellobyum dulce Michiguiste
Caesalpinea coreacea Nacascolo
Gyrocarpus Tambor
Cordia dentata Tiguilote
Pithecellobium dulce Michiguiste

50
E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

Vista de especies representativas del área

AMBITEC, S.A.

De las especies anteriormente descritas, podemos CONCLUIR que: Ninguna, se encuentran en la LISTA DE
ESPECIES CITES PARA HONDURAS (Convención sobre el comercio internacional de especies amenazadas

de fauna y flora silvestre.

El área propuesta para desarrollar el proyecto cuenta con una extensión de 283 Mz, recalcando que el mismo
no se encuentra dentro de área protegida legalmente, declarada o propuesta, situada en las coordenadas

UTM 439099.02 E 1494157.67 N.

El área protegida más cercana al proyecto se encuentra a 5.89 km, la cual es el Área Protegida de Hábitat por

Especie Bahía de Chismuyo (Ver Anexo No. 20).

Mapa de Mierocuencas y
Áreas protegidas respecto
al área del proyecto

Simbología

Área del proyecto
e Hirograa
BP ttcrocuencas protegidas

Áreas del SINAPH

IF Arcnipielago del Golto de Fonseca
AÍ. bario Crismuyo
WIP. tania de San Lorenzo

Compañía Horduroña de Energía
Solar, SA. de CV (COMESSA,
Central Fotovotaic vale o Mr

Mapa de áreas protegidas y microcuencas

51

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

8.3.3 Fauna

Es el conjunto de especies animales que habitan en una región geográfica, que son propias de un período
geológico o que se pueden encontrar en un ecosistema determinado. La zoogeografía se ocupa de la
distribución espacial de los animales. Ésta depende tanto de factores abióticos como de factores bióticos.
Entre éstos sobresalen las relaciones posibles de competencia o de depredación entre las especies. Los
animales suelen ser sensibles a las perturbaciones que alteran su hábitat; por ello, un cambio en la fauna de
un ecosistema indica una alteración en uno o varios de los factores de éste.

El ecosistema natural ha cambiado en estas áreas de terreno debido a la actividad ganadera y su impacto en
el medio por lo que la fauna presente en estas áreas que además de ganadería existen grandes áreas de
terreno colindante que se dedican al cultivo de la caña y practicas inadecuada al ambiente y fauna en época
de zafra disminuyendo la fauna representativa en este sector.

Se realizaron varios monitoreos en el sector pudiendo observar las siguientes especies, además de las
entrevistas a personas colindantes con los predios propuestos, trabajadores y vecinos del sector en general:

Metodología de investigación de la fauna terrestre

La realización de la investigación se programó previo a la investigación e inventario de la flora para mantener
el hábitat lo más natural posible. El material utilizado fue: lámparas, cámara fotográfica, binoculares, guía de
identificación de especies, lápiz, tablero, machetes, teléfono celular, equipo de protección personal (EPP).

Para la identificación de las aves se aplicó métodos de observación directa diurna y nocturna utilizando
manuales con imágenes o fotografías comparativas (guías de identificación) y el conocimiento o la
experiencia, cánticos de las diferentes especies. Para los mamíferos se buscaron huellas, excremento y otras
evidencias, empleando como método de investigación complementario la entrevista de personas nativas y
vecinos del sector.

Para la identificación de las especies indicadoras se utilizaron los dibujos y figuras de libros/guías publicadas
nacional e internacionalmente.

Se rescata la Guía de Campo de los Mamíferos de Honduras (Marineros y Martínez, 1998). Guía de las
Serpientes de Honduras (Marineros 2000) y para las aves, los libros “A Field guide to the Birds of Costa Rica”
(Styles, Skutch y Gardner, 1995). “A Fieldguide to the Birds of Panamá” (Ridgely y Gwynne, 1993).

Objetivos generales
e Verificar la presencia de especies que pudieran estar en peligro de extinción e identificar las que se
concentran en el área del proyecto.

Objetivos específicos
e  Inventariar reptiles, aves y mamíferos en los ecosistemas presentes en el área del proyecto.
e Elaborar listas de los organismos encontrados.
+ Determinar las categorías de amenaza de las especies encontradas.

52
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Reptiles

Se aprovecharon las horas de la mañana, de 6:30 am a 10:00 am y por la noche de 7:00 pm en adelante,
hasta alrededor de las 9:00 pm.

Se utilizó la técnica de búsqueda intensiva que consiste en buscar de manera intensa en los posibles lugares
donde pueden habitar las especies de interés para el estudio, como por ejemplo en los cuerpos de agua,
debajo de troncos, en las ramas de los arboles, etc.

No se encontró ni un solo espécimen de anfibio, pero esto no quiere decir que no existan estas especies en el
sitio de estudio, esto pudo deberse a situaciones climáticas o al poco tiempo de estudio. Sin embargo las
personas residentes mencionan que existen sapos y ranas los cuales no son capaces de identificar. Los
vecinos nativos u originarios de las comunidades, conocedores de la zona, manifestaron que debido al peligro
y beneficio que representan para ellos y sus bienes, son capaces de identificar varias especies de serpientes
venenosas, mamíferos y aves, mismas que al ser presentados en las imágenes de fuentes bibliográfico como
ser guías de serpientes, mamíferos y aves, supieron identificar correctamente.

Metodología para aves

Las observaciones de aves (avistamientos) se hicieron de forma directa caminando por brechas y caminos de
herradura existentes desde tempranas horas de la mañana y recorridos en la tarde. Las horas de observación
en la mañana se efectuaron de 6:30 a 10:00 a.m. y en la tarde de 3:00 a 5:00 p.m.

Se utilizaron para la identificación guías de aves y binoculares.

Mamíferos

La observación de Mamíferos mayores se hizo observando de forma directa, identificando huellas, heces,
consultando y mostrando imágenes de la fauna hondureña a los vecinos originarios del área de influencia,
caminando desde tempranas horas de la mañana y recorridos en la tarde. Las horas de observación en la
mañana se efectuaron de 6:30 a 10:00 a.m. y en la tarde de 3:00 a 5:00 p.m. Se utilizaron para la
identificación guías de animales mamíferos de Honduras y binoculares.

Con el objetivo de determinar las distintas especies que conforman la fauna presente en el área del proyecto,
se utilizó el método de búsqueda intensiva, registros visuales y percepción acústica, también se realizó
entrevista personal con los habitantes del área para obtener información acerca de las especies de aves,
reptiles y mamíferos que observan con frecuencia. Dentro del área de estudio no hay afluentes (ríos,
quebradas, motivo por el que no se monitoreo peces.

Se realizó el muestreo en los meses de enero y febrero del 2014, intentando hacer observaciones en los huecos
de los árboles, ramas, copas, etc., donde se obtuvieron los resultados siguientes:

Aves
Nombre Científico Nombre Común
Actitis macularia Alza colita
Icterus macualitus Chorcha
Zenaida asiatica Paloma alas blancas
Quiscalus Mexicanus | Zanate
Icterus macualitus Chorcha

53
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Mamíferos

Nombre Científico Nombre Común
Silvilagus Conejo
Didelphis marsupialis | Guazalo
Claycomys volons Ardilla
Desmodus rotundus Murciélago Vampiro
Mephitis sp. Zorrillo

Reptiles

Nombre Científico

Nombre Común

Crotalus simus

Cascabel

Ctenosaura sp.

Garrobo

Chironius sp.

Guarda caminos

Iguana-iguana

Iguana verde

Boa constrictor

Mazacuate

Drymarchum melanurus

Zumbadora

8.4 Medio Socioeconómico
8.4.1 Aspectos socio demográficos:

Población

El municipio de Nacaome cuenta con 496.2 km?, no se cuenta con diagnósticos o datos exactos sobre la
evolución poblacional del municipio, sin embargo, según el Plan Estratégico de Desarrollo Municipal, para el
año 2000, la población total se estimaba en 51,985 habitantes; distribuida en 11 aldeas y 103 caseríos. Tiene
un promedio de 108.82 habitantes por km?, de los que se estima que 15,660 habitantes se concentran en la

cabecera municipal y 38,340 en el área rural.

Actualmente, la oficina del Registro de las Personas estima una población de 54,000 habitantes,
aproximadamente, haciendo notar que el crecimiento poblacional de los últimos tres años se estima en 3.8%.

El siguiente cuadro expresa con más claridad este dato, relacionándolo con el área jurisdiccional del

municipio.

Evolución de la población del Municipio de Nacaome

Año Población

Habitante km

2000 5,1985 104.7

54
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

2003 5,4000 108.8

Según los datos actualizados del Centro de Salud de Nacaome, esta población está representada por un 51%
de habitantes del género femenino y un 49% del masculino.
El 37.95% de esta población son niños y jóvenes menores de 11 años, el 11% son jóvenes entre los 12 y los
18 años de edad, y un 42.22% está representado por habitantes en edad productiva de los 19 a los 49 años, y
un 8.88% lo integran personas adultos mayores de 50 años.

La dinámica económica del municipio se centra principalmente alrededor de la Industria camaronera, en la
producción de melón y la sandía, y en cría de ganado vacuno, la comercialización de la producción se realiza
en distintos sectores de la región y en la Republica de El Salvador.

La cabecera municipal cuenta con algunos servicios públicos, como: Centro de Salud, cementerio, agua
potable, tren de aseo y luz eléctrica, escuelas, mercado municipal, rastro, y oficinas de registro civil, teléfono,
entre otros. Además, la corporación municipal cuenta con el apoyo del gobierno central para el mantenimiento
de la carretera principal y una partida municipal para el de las carreteras secundarias.

Accesos

El acceso a la ciudad de Nacaome es vía terrestre. Cuenta con cuatro líneas de transporte de la capital a la
ciudad y hacia las dos fronteras (Guasaule y el Espino) así como a varios de los municipios del departamento.
Desde el Norte vía terrestre por la Capital. Desde el Sur por ambas Fronteras con Nicaragua: El Espino y
Guasaule. Desde el Oeste por la frontera con El Salvador, El Amatillo.

Medios de transporte disponible:
Autobuses en diferentes rutas y horarios, desde directos hasta rutas normales, microbuses y taxis los cuales
poseen rutas que brindan un fácil acceso a este centro histórico.

8.4.2 Aspectos de educación y servicios dentro del contexto del municipio

Educación y Servicios Comunitarios

El Municipio de Nacaome registra 127 centros de educación, entre jardines de niños, centros básicos e
institutos de educación media. Todos con una matrícula de 11,407 alumnos aproximadamente, divididos de la
siguiente manera: 4,936 en el área urbana con 186 docentes (un promedio de 26.53 alumnos por maestro) y
6,524 en el área rural, con 104 centros educativos y 252 docentes (un promedio de 19.22 alumnos por
maestro). En los Institutos de educación media hay una población estudiantil de 2,211 alumnos, con un total
de 115 maestros.

Salud
Nacaome dispone de varios centros de salud que dependen de la Secretaría de Salud y que son llamados
CESAMO (Centro de Salud con Médico y Odontólogo) y clínicas-hospital privadas.

Iglesias

Existen diferentes denominaciones religiosas en la ciudad de Nacaome, incluyendo cristianas evangélicas y
católicas, lo mismo que denominaciones no cristianas.

55
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Centros de diversión

Debido a su ubicación la ciudad cuenta con acceso a playas y balnearios. Además la ciudad cuenta con un
buen número de hoteles, restaurantes, centros comerciales, discotecas y parques públicos y canchas
deportivas.

Servicios básicos

Nacaome cuenta con alcantarillado sanitario en el 60% de la ciudad, el cual cumple con su función en óptimas
condiciones, el 40% restante que no cuenta con el servicio son los barrios que en su mayoría se encuentran
en la periferia de la ciudad.

Se construirán fosas sépticas durante la etapa de construcción, mismas que servirán para la etapa de
operación.

Agua Potable

La comunidad de Nacaome cuenta con agua potable administrada por la municipalidad la cual es obtenida de
fuentes superficiales y subterráneas que provienen de las montañas vecinas principalmente.

Para la etapa de construcción y operación se utilizará agua proveniente de pozo perforado.

Energía Eléctrica

La población de Nacaome recibe luz eléctrica proveniente de la Empresa Nacional de Energía Eléctrica
ENEE.

El tendido eléctrico pasa frente al sitio propuesto para el desarrollo del mismo, quien se conectará a la línea
de transmisión 230 kv.

Tren de aseo

La recolección de los desechos sólidos en el municipio de Nacaome lo brinda la Alcaldía Municipal, misma
que cuenta con un relleno sanitario.

El responsable del proyecto trasladará los desechos durante la etapa de construcción al sitio autorizado por la
Alcaldía Municipal; en la etapa de operación serán depositados temporalmente en recipientes temporales y
luego trasladados al Botadero Municipal, en esta etapa los desechos resultantes serán domésticos en su
mayoría.

Telefonía
Se cuenta con cobertura de telefonía por parte de HONDUTEL, además de las diferentes empresas de

telefonía celular que operan en el resto del país.

(Oficina de recaudación de Impuestos Municipal. 2001 Plan Estratégico de Desarrollo Municipal. Informe de Índice de
Desarrollo Humano, PNUD Oficina de Censo y Estadística Centro de Salud del Municipio).

56
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

IX. — DETERMINACIÓN Y CUANTIFICACIÓN DE LOS IMPACTOS POTENCIALES
9.1. Introducción

La evaluación de impacto ambiental provocado por cualquier proyecto, obra o actividad obliga al cumplimiento
de una serie de procesos constituidos por la identificación de impactos ambientales, la predicción de sus
efectos y la evaluación de los mismos; así como de informar a los gestores del proyecto sobre las
conclusiones obtenidas. De acuerdo a esto, la metodología de identificación de impactos a través de las
acciones susceptibles a producir impactos y el entorno afectado y valorándolo numéricamente es con la
utilización de la Matriz de Identificación de Impacto Ambiental (MIIA).

Para el tema de la generación de energía a través de recurso solar, el cual es el presente caso, causa
impactos mínimos en comparación con los proyectos de generación con recurso agua, para el proceso que es
nuestro tema de estudio los impactos relacionados que pueden perturbar la superficie del suelo tales como el
cambio de uso del mismo. Este impacto es específico al sitio y está determinado por la instalación de la
tecnología que se ubicará.

En el presente Estudio los impactos se identifican de acuerdo a las etapas que conforman el desarrollo del
proyecto, siendo para este caso en particular las actividades de transporte de los equipos que se instalarán, la
construcción de los soportes y la operación del proyecto.

Para la identificación y evaluación de los impactos ambientales que se generarán por el proyecto PLANTA
FOTOVOLTAICA VALLE 50 MW, se consideró las actividades de mayor relevancia que se presentan en la
generación de energía eléctrica solar, siendo estas las siguientes:

V

Corte de la vegetación existente

Relleno de material para la rehabilitación de la calle que conduce hacia el proyecto
Transporte de los equipos

Instalación de equipos de generación

Actividades laborales

Actividades de mantenimiento de los equipos

VvVvov

V

9.2. Metodología de Evaluación de Impactos Ambientales

Una vez identificados los posibles impactos, se hace puntual una previsión y valoración de los mismos. Para
esto se utilizó como herramienta metodológica la denominada Matriz de Importancia de Impacto Ambiental
(MIIA), obteniendo así una valorización del efecto y magnitud de los impactos.

La valoración del impacto se mide con base en el grado de manifestación cualitativa del efecto que queda
reflejado en lo que definimos como importancia del impacto.

La metodología propuesta establece la denominada Matriz de Importancia de Impacto Ambiental (MIA).

La importancia del impacto es pues, la relación mediante la cual se mide cualitativamente el impacto

ambiental, en función tanto del grado de incidencia o intensidad de la alteración producida, como la
caracterización del efecto, que responde a su vez a una serie de atributos de tipo cualitativo, tales como

57
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

extensión, tipo de efecto, plazo de manifestación, persistencia, reversibilidad, recuperabilidad, sinergia,
acumulación y periodicidad.

Relaciones que caracterizan el impacto ambiental

Positivo +
Negativo —
SIGNO Indeterminado *
Mutable, Relativo,
Dependiente.
Grado de Intensidad
incidencia
Extensión
IMPORTANCIA Plazo de
IMPACTO VALOR manifestación
AMBIENTAL (GRADO . DE Persistencia
(GRADO DE| MANIFESTACIÓN | Caracterización Reversibilidad
MANIFESTACIÓN) | CUALITATIVA) Sinergia
Acumulación
Efecto
Periodicidad
Recuperabilidad
Recuperabilidad MAGNITUD Cantidad
(GRADO DE| Cantidad
MANIFESTACIÓN
CUANTITATIVA)

Situación espacial de los doce símbolos de un elemento tipo

+ IN
EX MO
PE RV
si AC
EF PR
MC l

A continuación se describe el significado de los mencionados símbolos que conforman el elemento tipo de la
matriz de valoración cualitativa o matriz de importancia.

Signo

El signo de efecto, y por lo tanto del impacto hace alusión al carácter beneficioso (+) o perjudicial (-) de las
distintas acciones que actúan sobre los distintos factores considerados.

Existe la posibilidad de incluir, en algunos casos concretos, debidamente justificados y argumentados, un

58

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

tercer carácter (*), que reflejaría efectos asociados con circunstancias externas a la actividad, de manera que
solamente a través de un estudio global de todas ellas sería posible conocer su naturaleza dañina o
beneficiosa.

Al evaluar una actividad, obra o proyecto se estudian los impactos perjudiciales, o sea los que presentan
signo (-). Si éstos superan los estándares preestablecidos, en particular en función del marco regulatorio, se
deberá contemplar la introducción de medidas correctoras que den lugar a impactos beneficiosos (+), que
reduzcan o anulen los efectos de aquellos.

Intensidad (IN)

Este término se refiere al grado de incidencia de la acción sobre el factor, en el ámbito específico que actúa.
La escala de valoración estará comprendida entre 1 y 12, en la que el 12 expresará una destrucción total del
factor en el área en la que se produce el efecto (APtotal), y el 1 una afectación mínima. Los valores
comprendidos entre esos dos términos reflejarán situaciones intermedias, las cuales deben ser debidamente
justificadas y argumentadas.

Debe tomarse en cuenta que esta valoración se realiza en función de porcentaje del área del proyecto (AP y/o
sus áreas de influencia, cuando aplique) que está siendo directamente afectada.

Extensión (EX)

Se refiere al área de influencia teórica del impacto en relación con el entorno de la actividad (porcentaje de
área, respecto al entorno, en que se manifiesta el efecto). Se utilizará como referencia para cuantificación el
Área de Influencia Directa (AID).

Si la acción produce un efecto muy localizado, se considerará que el impacto tiene un carácter Puntual (1). Si,
por el contrario, el efecto no admite una ubicación precisa dentro del entorno de la actividad, teniendo una
influencia generalizada en todo él, el impacto será Total (8), considerando las situaciones intermedias, según
su gradación, como impacto Parcial (2) y Extenso (4).

Momento (MO)

El plazo de manifestación del impacto alude al tiempo que transcurre entre la aparición de la acción (to) y el
comienzo del efecto (tj) sobre el factor laspecto ambiental considerado.

Cuando el tiempo transcurrido sea nulo, el momento será inmediato, y si es inferior a un año, corto plazo,
asignándole en ambos casos un valor (4). Si es un periodo de tiempo que va de 1 a 5 años, medio plazo (2), y
si el efecto tarda en manifestarse más de 5 años, largo plazo, con valor asignado de (1).

Si concurriese alguna circunstancia que hiciese crítico el momento del impacto, cabría atribuirle un valor
cuatro unidades por encima de las especificadas.

Persistencia (PE)

Se refiere al tiempo que, permanecería el efecto desde su aparición y, a partir del cual el factor afectado
retornaría a las condiciones iniciales previas a la acción por medio naturales, o mediante la introducción de
medidas correctoras.

Si la permanencia del efecto tiene lugar durante menos de un año, consideramos que la acción produce un
efecto fugaz, asignándole un valor (1). Si dura entre 1 y 5 años, temporal (2); y si el efecto tiene una duración
superior a los 5 años, consideramos el efecto como permanente asignándole un valor (4).

La persistencia, es independiente de la reversibilidad.

59
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Reversibilidad (RV)

Se refiere a la posibilidad de reconstrucción del factor afectado como consecuencia de la acción acometida,
es decir, la posibilidad de retornar a las condiciones iniciales previas a la acción, por medios naturales, una
vez aquella deja de actuar sobre el medi
Si es corto plazo, es decir menos de un año, se le asigna un valor (1), si es a medio plazo, es decir un período
que va de 1 a 5 años (2) y si el efecto es irreversible, o dura más de 5 años, le asignamos el valor (4). Los
intervalos de tiempo que comprenden estos periodos, son idénticos a los asignados en el parámetro anterior.

Recuperabilidad (MC)

Se refiere a la posibilidad de reconstrucción, total o parcial, del factor afectado como consecuencia de la
actividad acometida, es decir las pasibilidades a retornar a las condiciones iniciales previas a la acción, por
medio de la intervención humana (introducción de medidas correctoras).

Si el efecto es totalmente recuperable, y si lo es de manera inmediata, se le asigna un valor de 1, o un valor
de 2, si lo es a mediano plazo, si la recuperación es parcial y el efecto es mitigable, toma un valor de 4;
cuando el efecto es irrecuperable (alteración imposible de reparar, tanto por acción natural como por la
humana) le asignamos el valor de 8. En el caso de ser irrecuperables, pero existe la posibilidad de introducir
medidas compensatorias, el valor será de 4.

Sinergia (SI)

Este atributo contempla el reforzamiento de dos o más efectos simples. El componente total de la
manifestación de los efectos simples, provocada por acciones que actúan simultáneamente, es superior a la
que cabría de esperar de la manifestación de efectos cuando las acciones que las provoca actúan de manera
independiente y no simultánea. (La dosis letal de un producto A, es DLA y la de un producto B, DLB.
Aplicados simultáneamente la dosis letal de ambos productos DLAB es mayor que DLA + DLB).

Cuando una acción actuando sobre un factor, no es sinérgica con otras acciones que actúan sobre el mismo
factor, el atributo toma el valor de 1, si presenta un sinergismo moderado, toma el valor de 2 y si es altamente
sinérgico deberá asignársele un valor de 4.

Cuando se presentan casos de debilitamiento, la valoración del efecto presentará valores de signo negativo,
reduciendo al final el valor de la Importancia del Impacto.

Acumulación (Ac)

Este atributo da la idea del incremento progresivo de la manifestación del efecto, cuando persiste de forma
continuada o reiterada la acción que lo genera. (La ingestión reiterada de DDT, al no eliminarse de los tejidos,
da lugar a un incremento progresivo de su presencia y de sus consecuencias, llegando a producir la muerte).
Cuando una acción no produce efectos acumulativos (acumulación simple), el efecto se valora como (1). Si el
efecto producido es acumulativo el valor se incrementa a (4)

Efecto (EF)

Este atributo se refiere a la relación causa-efecto en términos de su direccionalidad, o sea a la forma de
manifestación del efecto sobre un factor, como consecuencia de una acción. Un impacto puede ser directo e
indirecto al mismo tiempo, aunque en factores distintos, dado que la escala es excluyente, y no se valora el
hecho de que pueda ser directo e indirecto, hay que hacer la valoración excluyente.

El efecto puede ser directo o primario, siendo en este caso la repercusión de la acción consecuencia directa
de ésta, se le asigna un valor de 4. En caso de que se presente un efecto indirecto o secundario, es decir que

60
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

tiene lugar a partir de un efecto primario, y no existe un efecto directo asociado a esa misma acción, se le
asigna al impacto un valor de 1. Su manifestación no es consecuencia directa de la acción, sino que tiene
lugar a partir de un efecto primario, actuando éste como una acción de segundo orden.

Periodicidad (PR)

La periodicidad se refiere a la regularidad de manifestación del efecto, bien sea de manera cíclica o recurrente
(efecto periódico), de forma esporádica en el tiempo (efecto irregular), o constante en el tiempo (continuo).

A los efectos continuos se les asigna un valor de 4, a los periódicos un valor de 2, y a los de aparición
irregular, que deben evaluarse en términos de probabilidad de ocurrencia, así como a los discontinuos un
valor de 1.

Importancia del impacto (1)

Ya se ha apuntado que la importancia del impacto, o sea, la importancia del efecto de una acción sobre un
factor/aspecto ambiental, no debe confundirse con la importancia del factor ambiental afectado.

La importancia del impacto viene representada por un número que se deduce mediante el modelo propuesto,
en función del valor asignado a los símbolos considerados.

|= + [IN + 2 EX + MO + PE + PV + SI + AC + EF + PR+RC]

La importancia del impacto toma valores entre 13 y 100.

Presenta valores intermedios (entre 40 y 60) cuando se da alguna de las siguientes circunstancias:

e Intensidad total, y afección mínima de los restantes símbolos.

e Intensidad muy alta o alta, y afección alta o muy alta de los restantes símbolos.

e Intensidad alta, efecto irrecuperable y afección muy alta de alguno de los restantes símbolos.

e Intensidad media o baja, efecto irrecuperable y afección muy alta de al menos dos de los restantes
simbolos.

Los impactos con valores de importancia inferiores a 25 son irrelevantes o sea, compatibles, o bien las
medidas ambientales se contemplaron en el diseño del proyecto. Los impactos moderados presentan una
importancia entre 25 y 50. Serán severos cuando la importancia se encuentre entre 50 y 75 y críticos cuando
el valor sea superior a 75.

Banderas Rojas

En aquellas casillas de cruce que correspondan a los impactos más importantes, o que se produzcan en
lugares o momentos críticos y sean de imposible corrección, que darán lugar a las mayores puntuaciones en
el recuadro relativo a la importancia, se le superpondrán las llamadas Alertas o Banderas Rojas, para llamar
la atención sobre el efecto y buscar alternativas, en los procesos productivos de la actividad, obra o proyecto,
que eliminen la causa o la permuten por otra de efectos menos dañinos.

No deben confundirse las nuevas alternativas a ciertos aspectos de la actividad (cambio de accesos, cambio
de situación de una construcción,...) que dan lugar a la desaparición de acciones impactantes, con la
introducción de medidas correctoras que actúan directamente sobre el agente causante, anulando o paliando
sus efectos o dando lugar a una nueva acción que impacta de manera positiva ya nula los efectos de otra
acción impactante.

61
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

9.3. Identificación de Impactos en el Medio Físico
Recurso Suelo

Cambio de Uso de Suelo

Es uno de los mayores impactos que generará el desarrollo del proyecto es el cambio de uso de suelo, ya que
los equipos que se instalarán ocuparán gran parte del terreno y estos dejarán de ser utilizados para la
ganadería, con la instalación de los módulos fotovoltaicos los impactos que se generarán serán moderados ya
que la tecnología no produce ni contaminantes, ni vertidos. Los movimientos de tierra serán mínimos, solo
para la nivelación del terreno, la incidencia sobre las características físico-químicas del suelo o su
erosionabilidad no será tan significativa.

Contaminación por Residuos Líquidos

Siempre existe la posibilidad de que se presente un derrame accidental de las aguas residuales que se
generen en la etapa de operación del proyecto, en la construcción podría existir la posibilidad de derrame de
aceites o lubricantes ya que la limpieza del terreno y mejora de la calle se llevarán a cabo por medios
mecánicos.

Contaminación por Desechos Sólidos

En este tipo de proyecto se producen desechos domésticos (alimentos, papeles, botellas plásticas, cajas,
etc.), cuando se inicien los trabajos de generación de energía se generarán los desechos ya enlistados
anteriormente. Los posibles impactos que se esperan si se realiza una mala gestión de desechos sólidos son
los siguientes:

+ Contaminación al suelo por tirar desechos sólidos domésticos directamente sobre el mismo.

+ Generación de malos olores y vectores de contaminación.

e Impacto visual.

9.4. Identificación de Impactos Ambientales Recursos Hídricos

Afectación a la Hidrología Superficial

En el área destinada para la actividad de generación de energía eléctrica no existen correderos permanentes.
Lo que se presentará es una interrupción de la red de drenaje dentro del área donde estará instalado el
equipo de generación, para lo cual se construirán las obras necesarias para evacuar eficientemente las aguas
pluviales, asimismo se realizará mantenimiento periódico para garantizar su buen funcionamiento.

Impactos sobre la Hidrología Subterránea

No se esperan flujos de agua subterránea en el área del proyecto por lo que no se consideran impactos sobre
esta variable ambiental. Si por alguna razón se llegaran a presentar estos flujos, estos deberán ser drenados
del área y descargados a los drenajes naturales existentes. En el mapa que se presenta a continuación se
puede apreciar la productividad hidrogeológica existente en el sitio del proyecto.

62
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

9.5. Identificación de Impactos Ambientales Recurso Aire

Impactos sobre la Calidad del Aire

El transporte de los equipos así como las actividades de construcción del proyecto generarán emisiones de
polvo, las actividades para el control de polvo que deberán implementarse es el riego periódico de las calles
internas y en la que se rehabilitará para mejorar el acceso hacia el sitio donde se desarrollará el proyecto.

Impactos por el incremento de los Niveles de Ruido
Durante la etapa de construcción (instalación de los equipos), se producirá ruido por los vehículos que
transportarán los equipos hacia el sitio del proyecto.

9.6. Identificación de Impactos Biológicos

Impactos sobre la Flora

Para el desarrollo del proyecto será necesario el corte de la vegetación existente. La pérdida de vegetación en
este caso es un impacto severo ya que el sitio actualmente cuenta con vegetación la cual es bosque
secundario, pero para el desarrollo del proyecto es necesaria la remoción de vegetación para la instalación de
los equipos de generación. Es importante mencionar que dentro del programa de ejecución del proyecto se
tomaran las recomendaciones que la municipalidad de Nacaome dicte para la reforestación en una zona que
ellos identifiquen para tal fin.

Impactos sobre la Fauna
Desplazamiento de la fauna existente en el sitio por la tala de árboles nativos y por posible hábitat de alguna
especie.

9.7. Identificación de Impactos Socio-Económicos-Culturales

Recursos y Condiciones Socio-Económicas

En la etapa de construcción la mano de obra que será necesaria para los trabajos de instalación de equipos y
limpieza de terreno será aproximadamente de 300 a 350 personas, el impacto positivo del desarrollo del
proyecto es el beneficio a los pobladores cercano ya que se contratará mano de obra local.

Uso de la Tierra

Uso de la tierra es la modificación antrópica del ambiente natural del suelo, el efecto mayor en cobertura de
tierras son los cambios en el uso de la tierra.

En el caso del proyecto si hay un cambio de uso de a tierra, en vista que son tierra que han sido utilizadas
para la ganadería. Por lo que este impacto se considera moderado porque actualmente esta área no se utiliza
para esta actividad, son terrenos ociosos.

Recursos culturales e Históricos

Actualmente se encuentra en proceso de solicitud la constancia que emitirá el Instituto de Antropología e
Historia, para conocer si existe algún vestigio dentro del área donde se desarrollará el proyecto.

63
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Infraestructura
No interviene ningún tipo de infraestructura. Cabe recalcar que no hay infraestructura comunitaria en la zona
de influencia del proyecto.

Sondeo Poblacional respecto al proyecto
En el apartado de participación ciudadana se explica ampliamente todas las actividades de socialización que
ha llevado a cabo la empresa desarrolladora del proyecto.

64
E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

Factor Impactado

Síntesis de la Identificación de Impactos Ambientales en la Etapa de Construcción

Impacto

Matriz MIIA del Provecto Central Fotovoltaica Vall
Intensidad Extension Momento Persistencia Reversi

AMBITEC, S.A.

50 MW Ftana de Construcción

idad Sinergia Acumulacion Efecto Periodiocidad Recuperabilidad Importancia

Afectación a la fuente de
agua subterranea por

Agua mantenimiento de
equipo y maquinaria 8
Generación de Polvo por
las actividades de corte
y nivelación 6
Aire
Generación de ruido y
vibraciones por uso de la
maquinaria y equipo a
Cambio de Uso de Suelo 8
Suelo Generación de desechos
durante las bores de
costruccion 4
Perdida de vegetación
Suelo/Flora | existente en el área del
proyecto 7
Flora Tala de Arboles 8
Desplazamiento de
fauna presente en el
area del proyecto
Fauna E
afectación al habitat de
la fauna existente en el
area e
a Afectación al paisaje
Paisajismo
natural 8
Accidentes Laborales 2
Social
Generacion de Empleos | 8

65
E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Síntesis de la Identificación de Impactos Ambientales en la Etapa de Operación

Matriz MIIA del Proyecto Central Fotovoltaica Valle 50 MW Etapa de Operación

Factor Impactado Impacto
Demanda de agua
Agua subterranea 4 4 1 4 4 2 4 4 4 4 47
Aire Generación de Polvo por
limpieza de paneles 4 4 4 2 1 1 1 4 2 4 39

Aporte al equilibrio de la
matriz energetica por la

Socioeconomico | Seneracion de Energia 8 4 1 4 4 2 4 4 2 4

Pago de impuestos
Municipales 4 4 4 4 4 4 4 4 2 4 50

Proyeccion social en
apoyo a comunidades

Social aledañas 4 4 4 4 4 4 4 4 2 4 50

Generacion de Empleos 4 4 1 4 4 2 4 4 2 4 45

66
E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Síntesis de la Identificación de Impactos Ambientales en la Etapa de Cierre o Abandono

Matriz MIIA del Proyecto Central Fotovoltaica Valle 50 MW Etapa de Cierre o Abandono

Factor Impactado Impacto Intensidad Extension Momento Persistencia Reversivilidad Sinergia Acumulacion Efecto Periodiocidad Recuperabilidad Importancia

Generacion de polvo por

Aire las actividades de

desinstalacion de
paneles solares 8 4 4 2 1 1 1 4 2 4

Contaminacion de Aire y
suelo por desechos

Aire/Suelo generados durante la
demolicion de obras
civiles 8 4 4 2 2 2 2 4 4 4
Suelo Restauracion 4 4 4 4 4 4 4 4 4 4
Flora Reforestación 4 8 4 4 4 4 4 4 2 8
Social Perdida de empleos 4 4 1 4 4 2 4 4 2 4 45
Posibles accidentes
Salud laborales durante las
labores de cierre 4 4 4 4 4 2 4 4 2 4 48

67
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

9.8. Conclusión

Para el análisis de los impactos que generará el desarrollo del proyecto se evaluaron los medios que pudieran
verse afectados por la realización de las actividades que el mismo producirá en las etapas de construcción,
operación y cierre o abandono, entre ellos tenemos los siguientes:

% Agua

% Paisajismo

Aire

«+ Suelo

«+ Flora

«% Fauna

«+ Social

«+ Socioeconómico

Etapa de Construcción

Resultando como impacto Critico el Suelo/Flora con un valor de importancia de 76, los impactos Severos el
Agua con un valor de importancia de 59, el Aire con un valor de importancia de 55, el Suelo con un valor de
importancia de 65, la Flora con un valor de importancia de 74, la Fauna con un valor de importancia de 56 y
53, el Paisajismo con un valor de importancia de 63, el impacto positivo en el medio Social con un valor de
importancia de 57.

Por lo que se concluye que los impactos ambientales identificados como relevantes constituyen un 8.33%
siendo este Crítico, los impactos Severos constituyen un 66.67% y el 25% de las actividades que causarán un
impacto ambiental Moderado. Toda esta valoración corresponde a la etapa de construcción.

Etapa de Operación

Resultando como impacto Severo el Socioeconómico con un valor de importancia de 57 siendo este un
impacto positivo. Los impactos moderados resultaron el Agua con un valor de importancia de 47, el Aire con
un valor de importancia de 39.

Por lo que se concluye que los impactos ambientales identificados como relevantes constituyen un 16.67%
siendo este Severo pero no solo en un sentido negativo sino que también se debe tomar en cuenta que se
encuentra un valor positivo y el 83.33% de las actividades que causaran un impacto ambiental de Moderado.
Toda esta valoración corresponde a la etapa de operación.

Etapa de Cierre o Abandono
Resultando como impactos Severos el Aire con un valor de importancia de 51, Aire/Suelo con un valor de
importancia de 56, el Suelo con un valor de importancia 52, la Flora con un valor de importancia de 62. Los

impactos moderados resultaron el Social con un valor de importancia de 45, la Salud con un valor de
importancia de 48.

68
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Por lo que se concluye que los impactos ambientales identificados como relevantes constituyen un 66.67%
siendo este Severo y el 33.33% de las actividades que causaran un impacto ambiental de Moderado. Toda
esta valoración corresponde a la etapa de cierre o abandono.

Importancia de Impacto (1)

Se presenta la matriz MIIA con la evaluación de cada impacto (Ver Anexo No. 21).

69
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

X. ANÁLISIS DE ALTERNATIVAS

Considerando el análisis que se realizó para el área de influencia del proyecto, se concluye que la zona ha
sido fuertemente intervenida por el hombre al realizar la actividad de ganadería.

Estas actividades en conjunto con factores ambientales del entorno, convierten al área de influencia directa en
un sistema agropecuario, destacándose la gran presión que han sufrido los recursos (flora, fauna, agua,
suelo, etc.). Con base en esto, se puede establecer con certeza que la no realización del proyecto, contribuirá
a que está situación se perpetúe, ya que actualmente esos terrenos se encuentran ociosos, esto ha generado
un descuido en los terrenos extendiendo la degradación, tanto del entorno como de las condiciones de vida
de los pobladores de la zona de influencia directa del proyecto.

La situación socioeconómica actual refleja la elevada carencia de recursos económicos que se manifiesta en
las condiciones de vida y las actividades de subsistencia que realizan los habitantes de la zona, siendo una
solución para éste escenario la apertura de oportunidades que generen fuentes de ingresos alternativos,
elevando la calidad de vida de la población y promoviendo así, la disminución en la sobreexplotación de los
recursos.

El planteamiento de alternativas y estrategias identifica las principales ventajas y desventajas para el
desarrollo del proyecto CENTRAL FOTOVOLTAICA VALLE 50 MW:

La energía de origen solar representa una fuente de energía renovable y limpia.
e — Tiene costos de operación relativamente bajos y una vida útil larga.
e Posee costos más estables si se compara con los precios de los combustibles.
e Entre las dificultades que se tienen son los costos financieros durante la construcción.
+ Puede existir malestar de la población afectada por su impacto ambiental, que en este caso es visual
y de cambio de uso de suelo.

Al definir la estrategia para el desarrollo del proyecto se tiene lo siguiente:
e  ElProyecto no implica grandes obras subterráneas, las excavaciones son poco profundas.
+ No resenta complejas estructuras civiles, que ni mayores preocupaciones o riesgos de construcción
u operación.
+ Se optimizo el análisis de alternativas de diseño de acuerdo a las principales estructuras y a la
afectación mínima del medio ambiente.

Los costos estimados de compras de terrenos, los costos de construcción, instalación y refuerzo de la red de
transmisión representan costos aceptables para el desarrollo de este tipo de proyecto.

El impacto ambiental que se puede considerar que es moderado es en el Aire, Agua. Resultando que los
impactos severos son el Suelo, Flora, Fauna y el Paisajismo.

Se deben considerar los beneficios, con el desplazamiento de generación térmica costosa y la atención de
demanda que va en aumento año con año.

Se puede considerar que el sector privado posee un nivel mayor de capacidad técnica, gerencial y comercial

para construir, operar, mantener y explotar eficientemente un proyecto de esta magnitud y para este caso la
experiencia para asegurar su financiamiento, a la par de esto debe tener la suficiente capacidad para tramitar

70
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

sus propias licencias y permisos que requiere además la capacidad para comprar los terrenos e implementar
un proyecto de este tipo.

10.1. Primera Posibilidad: Sin Desarrollo del Proyecto

La descripción de la zona se traza y focaliza en los factores del medio que se consideran representativos y
que fueron analizados en las matrices de identificación, caracterización y valoración de impactos. Los factores
del medio considerados atienden a los factores bióticos y abióticos del medio, lo cuales se presentan a
continuación:

e Medio social

e Fauna y flora

e Geología y suelos
e Recurso Agua

En este escenario las condiciones de estos factores se mantienen inalterados respecto a su condición actual,
mismas que se dieron a conocer en el desarrollo de la caracterización en forma detallada, a partir de la cual, a
continuación se presentan comentarios resumidos.

+ Medio Social: Sin el desarrollo del proyecto la calidad de vida se mantendría como actualmente se
encuentra en la zona, sin acceso a empleos y crecimiento económico.

e Fauna y Flora: La intervención que ha sufrido la zona debido a las actividades de ganadería han
venido a darle un cambio a la Fauna y Flora nativa.

+ Geología y Suelos: Los suelos del sitio han sido utilizadas para las actividades de ganadería las
cuales han afectado el entorno, el cual está totalmente intervenido, y en completo descuido.

e Recurso Agua: Las fuentes de agua han sido utilizadas para uso doméstico.

10.2. Segunda Posibilidad: Desarrollo del Proyecto no Implementando las Medidas de Control
Ambiental

Si las medidas de Control Ambiental no se ejecutaran para el diseño y construcción del proyecto, el Impacto al
Ambiente sería considerable ya que como el Plan de Gestión contempla varios objetivos los cuales podrían
enumerarse como sigue:

e Verificación, cumplimiento y efectividad de las medidas del EslA.

+ Seguimiento de impactos imprevistos que se produzcan tras el comienzo de la operación, así como
afecciones desconocidas, accidentales, etc.

+ Base para la articulación de nuevas medidas en función de la eficacia y eficiencia de las medidas
correctivas pertinentes.

e Mitigación en las actividades de construcción con la implementación de las medidas correctamente

Dentro del Plan no sólo hay que analizar la medida correctora sino su influencia en elementos adyacentes

para descubrir posibles sistemas afectados. Se debe hacer que el uso de indicadores representativos, fiables
y relevantes de la influencia en el sistema, así como fáciles de medir y de número reducido.

71
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Lo anterior servirá de base para realizar las recomendaciones generales o especificas del proyecto, para que
su afectación al medio sea temporal, transitoria o en el caso de impactos irreversibles la compensación o los
beneficios socioeconómicos sean mayores y satisfagan tanto a las comunidades como a resolver una crisis
energética a nivel nacional.

De no realizarse el Control Ambiental, el impacto al ambiente sería mucho más considerable y podrían afectar
al medio biológico, cultural, social, atmosfera y paisaje. Por lo cual no hay forma de sustentar dicho proyecto
sin un adecuado control ambiental. Ya que este permite el desarrollo del proyecto minimizando todos los
impactos que se generaran.

10.3. Desarrollo del Proyecto Implementando las Medidas de Control Ambiental

Para complementar los programas indicados en el Plan de Gestión Ambiental del proyecto y para garantizar la
vida útil del mismo; es necesario iniciar de inmediato la implementación de las medidas de control ambiental.

En general en la formulación del Plan debería considerarse tres componentes:
e Socioeconómica
+ Ambiental
e Fortalecimiento institucional

El componente socioeconómico, consideraría entre sus objetivos: promover la legalización y ordenamiento de
las tierras, impulsar el desarrollo de la red de servicios de salud, educación y comunicaciones.

El Componente Ambiental; tiene como objetivo: los planes de desarrollo municipal ambiental, siendo uno
fundamental el apoyo a la municipalidad en programas de reforestación y cuidados de las fuentes de
abastecimiento de agua potable.

El Componente de Fortalecimiento Institucional, tendría entre sus objetivos: apoyar la formulación de los
planes de desarrollo local, municipal y ordenamiento territorial, impulsar la organización y participación
comunitaria, favorecer la organización regional.

La síntesis de las medidas de mitigación o de Control Ambiental se contempla en el PLAN DE GESTION
AMBIENTAL (Capítulo 11) el cual debe entenderse como el conjunto de criterios de carácter técnico que, en
base a la predicción realizada sobre los efectos ambientales del proyecto, permitirá realizar un seguimiento
eficaz y sistemático tanto del cumplimiento de las medidas de Control Ambiental que ordene la Secretaría de
Estado en los Despachos de Energía, Recursos Naturales y Ambiente y Minas (SERNAM), como de aquellas
otras alteraciones de difícil previsión que pudieran aparecer.

72
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Xl.

PLAN DE GESTION AMBIENTAL

11.1Medidas de Mitigación

11.1.1. Recurso Suelo

Se promoverá que las excavaciones que se realicen dentro del Proyecto, se limiten a las labores
planificadas y necesarias de forma tal que se dé el mínimo efecto en la topografía natural del terreno.

Aquellas excavaciones cuya profundidad sea mayor de un metro y en las que, por las condiciones de
construcción de la obra, sea necesario que se desarrollen labores por parte de obreros de la
construcción en su interior, deberán ser reforzadas según las condiciones técnicas del terreno, a fin de
prevenir derrumbes y accidentes laborales.

Con el objetivo de prevenir accidentes por caídas, el contorno de las excavaciones deberá contar con
un medio de prevención o de aviso que advierta los trabajadores o visitantes autorizados al área del
proyecto.

Cuando el material removido durante las excavaciones, se coloque al lado de la misma, y deba ser
utilizado nuevamente para su relleno, deberá ser protegido a fin de prevenir la contaminación.

Como parte de la planificación de la construcción, la empresa responsable de la misma deberá realizar
una programación apropiada sobre la maquinaria a utilizar de forma tal que considere las medidas de
protección ambiental y aquellas otras establecidas dentro del marco del trámite de los permisos y
autorizaciones ambientales establecidas. Durante esta fase se tomará en cuenta lo siguiente:

a. La maquinaria y el equipo mecanizado deberán ser operados únicamente por el personal
calificado designado, el cual deberá estar debidamente entrenado para tal fin y además, deberá
conocer los protocolos ambientales establecidos para las actividades que van a desempeñar.
Todos los equipos deben tener la identificación de la empresa constructora de la obra.

c. Elegir los equipos y maquinaria para la realización de una obra, tomando en consideración las
particularidades del sitio y el cumplimiento de las medidas de protección ambiental.

d. Para trabajos que no exijan la modificación del suelo (que no implique remoción de capa vegetal,
excavación, relleno, etc.), utilizar equipos y maquinaria que causen el menor daño al suelo
tomando en cuenta los siguientes aspectos: (i) al exterior de las vías de circulación, evitar el paso
repetido de vehículos en los mismos lugares, así como toda maniobra que pueda formar baches o
alterar de forma significativa la condición de dichas vías; (ii) en zonas con suelos de baja
capacidad de soporte, utilizar vehículos con orugas o que ejercen baja presión al suelo mediante
tapiz de maderos o palos, u otros medios que permitan repartir la carga.

e. Utilizar únicamente equipos y maquinaria en buen estado para reducir los riesgos de fugas de
aceite, lubricantes, hidrocarburos, las emisiones de ruido y de contaminantes a la atmósfera, etc.
Todos los vehículos deben respetar los niveles máximos permisibles de emisión de gases
contaminantes y humo establecidos en el Reglamento a la Ley de Tránsito sobre emisiones. No
podrán admitirse ni contratarse como maquinaria del proyecto, equipos que representen una

73
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

12.

fuente evidente de contaminación al aire, particularmente por emisiones (gases, partículas y
ruidos) o por goteos de sustancias hidrocarburadas.

f. Se deberán delimitar los accesos y áreas de trabajo para evitar la compactación de suelos debido
al tránsito innecesario de maquinaria en otras áreas.

Durante la operación de la maquinaria en el proceso constructivo, se deberá restringir el uso de
equipo y maquinaria pesada al horario diurno (6:00 a.m. - 6:00 p.m., como máximo). Cuando los
trabajos deban ser ejecutados por la noche, previo permiso de las autoridades municipales, éstos
se limitarán a actividades poco ruidosas. Será necesario informar a los vecinos inmediatos del área
del proyecto con la debida anticipación.

Evitar la operación innecesaria de motores, a fin de reducir las molestias al medio provocadas por
el ruido, el gas de escape, humo, polvo y cualquier otra molestia.

El mantenimiento de la maquinaria pesada utilizada en la obra, así como el llenado de combustible,
cambio de aceite y lubricantes, deberá prioritariamente realizarse en los talleres mecánicos o
estaciones gasolineras más cercanas al sitio del proyecto.

En caso de que las actividades de mantenimiento deban realizarse en el plantel, se harán en un sitio
impermeabilizado y cercano al área de trabajo, de manera que no altere el equilibrio ecológico de la
zona designada a este efecto.

|. El material por almacenar debe ser acordonado, apilado y cubierto en forma tal, que no impida el paso

de los peatones o dificulte la circulación vehicular. Al finalizar los trabajos, los sitios de las obras y sus
zonas contiguas deberán entregarse en óptimas condiciones de limpieza y libres de cualquier tipo de
material de desecho, garantizando que las condiciones sean similares o mejores a las que se
encontraban antes de iniciar las actividades.

. El manejo y disposición de desechos y escombros, deberá hacerse de acuerdo con lo establecido en

la legislación vigente en materia de residuos sólidos ordinarios y peligrosos:

a. Deberá instalarse recipientes para recolección de basura, debidamente rotulados e identificados,
en las áreas de trabajo.

b. Está prohibido mezclar materiales y elementos de construcción con otro tipo de residuos líquidos
o peligrosos y basuras, entre otros.

c. Está prohibida la disposición final de materiales de construcción en áreas de espacio público,
lotes baldíos, cuerpos de agua, riveras u orillas de ríos y quebradas o en el sistema de
alcantarillado sanitario o pluvial.

Está prohibida la quema de desechos.
La recolección de desechos y escombros debe hacerse en forma periódica, mínimo una vez por
semana o cuando se haya acumulado un volumen aproximado de 5 mi.

En ningún momento la basura o cualquier otro tipo de residuos sólido será quemado o enterrado.

74
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

11.1.2. Recurso Agua

1.

3.

Se respetará en lo posible el drenaje natural y se tomarán las medidas pertinentes apropiadas para
permitir la escorrentía de las aguas con el fin de que se eviten las acumulaciones, la erosión y el
arrastre de sedimentos.

Se evitará el desarrollo de la actividad de movimientos de tierras durante los periodos de lluvias
intensas, a fin de disminuir al mínimo el acarreo de sedimentos desde las áreas de trabajo hacia los
cauces receptores.

Se deberá monitorear la calidad del agua potable en base a los parámetros establecidos en la Norma
Técnica Nacional para la Calidad de Agua Potable (Decreto número 084 publicado en el Diario Oficial
La Gaceta el 04 de octubre de 1995), tomando muestras periódicas por lo menos dos veces al año. Los
parámetros recomendados para analizar el agua potable son los siguientes: cloro residual, dureza,
nitritos, nitratos, olor, sabor, coliformes fecales, coliformes termotolerantes y pH.

En caso de contar con un tanque de almacenamiento de agua, se le deberá brindar mantenimiento,
también deberá ser sometido a limpieza trimestralmente con detergentes que no alteren las
características organolépticas del agua. Asimismo, este tanque deberá encontrarse en buen estado y
libres de fugas.

11.1.3. Recurso Aire

Para evitar que la operación de la maquinaria produzca emisiones gaseosas, de grado contaminante, la
misma deberá contar con un adecuado mantenimiento y ajuste, de forma tal que cumplan los requisitos
establecidos por la legislación vigente.

2. Se utilizará solo el equipo estrictamente necesario, y con la mayor eficiencia posible, de forma tal que
se limiten al máximo las fuentes de impacto ambiental.

3. El humedecimiento de las superficies de rodamiento o trabajo se realizará preferentemente por medio
de camiones cisterna, los cuales, en el caso que los estudios técnicos básicos del proyecto indiquen la
existencia de un acuífero freático superficial bajo el proyecto, solo utilizarán agua de buena calidad el
riego.

11.1.4. Flora

1. Prohibición de corta de vegetación fuera de las áreas delimitadas y autorizadas para ese fin.

2. La remoción de vegetación herbácea y arbórea deberá realizarse en las áreas estrictamente necesarias
para la construcción de las facilidades del Proyecto CENTRAL FOTOVOLTAICA VALLE 50 MW.

3. Se deben de marcar los árboles a cortar con pintura del color que establezca la legislación para evitar el

corte innecesario de más de vegetación de la estrictamente necesaria.

75
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

No se permitirá que residuos sólidos, líquidos o cualquier otro elemento contaminante sea vertido en
áreas con presencia de formaciones vegetales, ya sea natural o artificial por parte del personal de
faenas.

Prohibición del uso de fuego en actividades de limpieza de maleza.

11.1.5.Seguridad

1.

Instalar un rótulo en cada entrada del sitio de la obra con dimensión mínima de 1.20 x 1.80 m que

contenga por lo menos la información siguiente:

a. Nombre del propietario

Nombre de la obra

Nombre del constructor

Nombre del o los profesionales responsables con número de afiliación de sus colegios

respectivos.

e. Nombres de los residentes y supervisores con número de afiliación de sus colegios respectivos,
incluyendo el responsable ambiental del proyecto.

f. Número de Viabilidad (Licencia) Ambiental del proyecto.

9. Número de la Bitácora.

h

¡

J

ao 9

Número del Permiso de construcción.
Plazo de construcción (Fechas previstas de inicio y terminación).
Características de la obra.

k. Dirección y teléfono a donde se puede dirigir la comunidad.

Establecer estrecha coordinación con las autoridades locales como la Municipalidad, el Cuerpo de
Bomberos, la Cruz Roja, la autoridades de policía, y las oficinas regionales de la SERNAM y de la
Secretaría de Salud, y otras, que eventualmente pudieran prestar alguna colaboración en aquellas
obras que afecten otros servicios públicos o potencialmente signifiquen un riesgo.

Proporcionar a los empleados, capacitación inicial y entrenamiento continuo en salud y seguridad, que
debe incluir entre otros, los siguientes temas:
a. Responsabilidades en la prevención de accidentes y mantenimiento de un ambiente de trabajo
seguro y agradable.
. Normas y procedimientos generales de seguridad y salud.
c. Disposiciones referentes a respuesta ante emergencias y contingencias.
d. Procedimientos para reportar accidentes y corregir condiciones y prácticas inseguras.

Los empleados deberán usar el equipo de protección personal necesario para mantener su exposición
dentro de límites aceptables, y estar debidamente entrenados en el uso correcto de este equipo. El
constructor por su parte, deberá adoptar los mecanismos necesarios para asegurar el uso del equipo de
protección personal por parte de los empleados.

En el caso de las instalaciones eléctricas temporales deberán aplicarse medidas de seguridad

apropiadas, con protección de cables, sellado seguro de puntos de unión, rotulación de advertencia y
mantener el mayor orden posible.

76
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

6. Todos los visitantes del área de construcción deberán contar con las medidas de seguridad señaladas
en esta sección, respecto al uso de equipo mínimo para permanecer en las instalaciones (casco,
chaleco, zapatos apropiados y anteojos de seguridad).

7. Contar con un botiquín de primeros auxilios en el área del proyecto para atender cualquier accidente
que pudiera ocurrir.

8. El agua para consumo humano deberá cumplir con la Norma Técnica Nacional para la Calidad del Agua
Potable, en vigencia desde el 4 de octubre de 1995.

9. Elaborar un plan de contingencias contra siniestros que incluya, entre otros, rutas de evacuación,
señalización, rotulación de las diferentes áreas del proyecto, salidas de emergencia, cantidad, uso y
tipo de extintores y la capacitación del personal para su uso. Dicho plan deberá ser revisado y aprobado
por el Cuerpo de Bomberos más cercano al proyecto.

11.1.6.Compensación

1. Se deberá brindar apoyo en educación ambiental a la municipalidad de Nacaome, así como a las
escuelas cercanas ubicadas en la Comunidad de San Nicolás.

2. Apoyo en programas de reforestación a las comunidades del área de influencia del proyecto y cuidado
a las fuentes de abastecimiento de agua.

77
E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

RESUMEN DEL PLAN DE GESTION AMBIENTAL

1. Se promoverá que las Durante las | Contratista Ninguno Ley General del | Informe de
excavaciones que se actividades de Ambiente. cumplimiento a
realicen dentro del construcción. presentar a la
Proyecto, se limiten a las Ley de | UMA de
labores planificadas y Medio Municipalidades. | Nacaome y
necesarias de forma tal que SERNAM.
se dé el mínimo efecto en la
topografía — natural del
terreno.

2. Aquellas excavaciones cuya Durante las | Contratista L. 10,000.00 | Ley General del | Informe de
profundidad sea mayor de actividades de Ambiente. cumplimiento a
un metro y en las que, por construcción. presentar a la

Recurso Suelo las condiciones de Ley de | UMA de
construcción de la obra, sea Municipalidades. | Nacaome y
necesario que se SERNAM.
desarrollen — labores por
parte de obreros de la Medio
construcción en su interior,
deberán ser reforzadas
según las condiciones
técnicas del terreno, a fin de
prevenir derrumbes y
accidentes laborales.

3. Cuando el material Durante las | Contratista L. 3,000.00 Ley General del | Informe de
removido durante las Medio actividades de Ambiente. cumplimiento a
excavaciones, se coloque al construcción. presentar a la
lado de la misma, y deba Ley de | UMA de

78

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

ser utilizado nuevamente Municipalidades. | Nacaome y
para su relleno, deberá ser SERNAM.
protegido de la erosión
eólica o pluvial a fin de
prevenir la contaminación.

4. Como parte de la Al inicio de las | Contratista Ninguno Ley General del | Informe de
planificación de la actividades de Ambiente. cumplimiento a
construcción, la empresa construcción. presentar a la
responsable de la misma UMA de
deberá realizar una Nacaome y
programación apropiada SERNAM.

sobre la maquinaria a
utilizar de forma tal que
considere las medidas de
protección ambiental y
aquellas otras establecidas
dentro del marco del trámite
de los permisos y
autorizaciones ambientales
establecidas. Durante esta
fase se tomará en cuenta lo
siguiente:

a. La maquinaria y el equipo
mecanizado deberán ser
operados únicamente por el
personal calificado
designado, el cual deberá
estar debidamente entrenado
para tal fin y además, deberá
conocer los protocolos
ambientales establecidos
para las actividades que van
a desempeñar.

Medio

79

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

AMBITEC, S.A.

Todos los equipos deben
tener la identificación de la
empresa constructora de la
obra.

Elegir los equipos y
maquinaria para la
realización de una obra,
tomando en consideración
las particularidades del sitio y
el cumplimiento de las
medidas de protección
ambiental.

Para trabajos que no exijan
la modificación del suelo (que
no implique remoción de
capa vegetal, excavación,
relleno, etc.), utilizar equipos
y maquinaria que causen el
menor daño al suelo
tomando en cuenta los
siguientes aspectos: (i) al
exterior de las vías de
circulación, evitar el paso
repetido de vehículos en los
mismos lugares, así como
toda maniobra que pueda
formar baches o alterar de
forma significativa la
condición de dichas vías; (ii)
en zonas con suelos de baja
capacidad de soporte, utilizar
vehículos con orugas o que
ejercen baja presión al suelo
mediante tapiz de maderos o

80

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

palos, u otros medios que
permitan repartir la carga.

e. Utilizar únicamente equipos y
maquinaria en buen estado
para reducir los riesgos de
fugas de aceite, lubricantes,
hidrocarburos, las emisiones
de ruido y de contaminantes
a la atmósfera, etc. Todos los
vehículos deben respetar los
niveles máximos permisibles
de emisión de gases
contaminantes y humo
establecidos en el
Reglamento a la Ley de
Tránsito sobre emisiones. No
podrán admitirse ni
contratarse como maquinaria
del proyecto, equipos que
representen una fuente
evidente de contaminación al
aire, particularmente por
emisiones (gases, partículas
y ruidos) o por goteos de
sustancias hidrocarburadas.

f. Se deberán delimitar los
accesos y áreas de trabajo
para evitar la compactación
de suelos debido al tránsito
innecesario de maquinaria en
otras áreas.

5. Durante la operación de la . Durante las | Contratista Ninguno Ley General del | Informe de
e Medio A . .
maquinaria en el proceso actividades de Ambiente. cumplimiento a

81

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

constructivo, se deberá construcción. presentar a la
restringir el uso de equipo y Ley de | UMA de
maquinaria pesada al Municipalidades. | Nacaome y
horario diurno (6:00 a.m.- SERNAM.

6:00 p.m., como máximo).
Cuando los trabajos deban
ser ejecutados por la
noche, previo permiso de
las autoridades
municipales, éstos se
limitarán a actividades poco
ruidosas. Será necesario
informar a los vecinos
inmediatos del área del
proyecto con la debida

anticipación.

6. Evitar la operación Durante las | Contratista Ninguno Ley General del | Informe de
innecesaria de motores, a actividades de Ambiente. cumplimiento a
fin de reducir las molestias construcción. presentar a la
al medio provocadas por el Medi UMA de

. ledio
ruido, el gas de escape, Nacaome y
humo, polvo y cualquier otra SERNAM.
molestia.

7. En caso de que las Durante las | Contratista Ninguno Ley General del | Informe de
actividades de actividades de Ambiente. cumplimiento a
mantenimiento deban construcción. presentar a la
realizarse en el plantel, se UMA de
harán en un sitio Medio Nacaome y
impermeabilizado y cercano SERNAM.

al área de trabajo, de
manera que no altere el
equilibrio ecológico de la

82

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

zona designada a este
efecto.

8. Vigilar de manera constante Durante las | Contratista Ninguno Ley General del | Informe de
los equipos y maquinaria actividades de Ambiente. cumplimiento a
pesada, ya sea ésta fija o construcción. presentar a la
móvil, así como cualquier UMA de
manipulación de Medio Nacaome y
hidrocarburos, lubricantes y SERNAM.
otras sustancias nocivas
para prevenir derrames
accidentales.

9. El material por almacenar Durante las | Contratista Ninguno Ley General del | Informe de
debe ser  acordonado, actividades de Ambiente. cumplimiento a
apilado y cubierto en forma construcción. presentar a la
tal, que no impida el paso Medi UMA de

, ledio
de los peatones o dificulte la Nacaome y
circulación vehicular y evite SERNAM.
la erosión eólica.

10. Al finalizar los trabajos, los Al finalizar la | Contratista Ninguno Ley General del | Informe de
sitios de las obras y sus etapa de Ambiente. cumplimiento a
zonas contiguas deberán construcción. presentar a la
entregarse en óptimas UMA de
condiciones de limpieza y Nacaome y
libres de cualquier tipo de SERNAM.
material de desecho, Medio
garantizando que las
condiciones sean similares
o mejores a las que se
encontraban antes de iniciar
las actividades.

83

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

11. El manejo y disposición de Durante las | Contratista Ninguno Ley General del | Informe de
desechos y escombros, actividades de Ambiente. cumplimiento a
deberá hacerse de acuerdo construcción. presentar a la
con lo establecido en la Reglamento de | UMA de
legislación vigente en Residuos Nacaome y
materia de residuos sólidos Sólidos. SERNAM.
ordinarios y peligrosos:

a. Deberá instalarse Ley de
recipientes para recolección Municipalidades.

de basura, debidamente
rotulados e identificados, en
las áreas de trabajo.

b. Está prohibido mezclar
materiales y elementos de
construcción con otro tipo
de residuos líquidos O
peligrosos y basuras, entre
otros.

c. Está prohibida la disposición
final de materiales de
construcción en áreas de
espacio público, lotes
baldíos, cuerpos de agua,
riveras Uu orillas de ríos y
quebradas o en el sistema
de alcantarillado sanitario o
pluvial.

d. Está prohibida la quema de
desechos.

e. La recolección de desechos
y escombros debe hacerse
en forma periódica, mínimo
una vez por semana O
cuando se haya acumulado

Medio

84

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.
un volumen aproximado de
5m,

12. En ningún momento la Durante las | Contratista Ninguno Reglamento de | Informe de
basura o cualquier otro tipo actividades de Residuos cumplimiento a
de residuos sólido será construcción. Sólidos. presentar a la
quemado o enterrado. Medio UMA de

Nacaome y
SERNAM.

1. Se respetará en lo posible el Durante las | Contratista Ninguno Ley General del | Informe de
drenaje natural y se tomarán actividades de Ambiente. cumplimiento a
las medidas pertinentes construcción. presentar a la
apropiadas para permitir la UMA de
escorrentía de las aguas Medio Nacaome y
con el fin de que se eviten SERNAM.
las acumulaciones, — la
erosión y el arrastre de
sedimentos.

2. Se evitará el desarrollo de la Al comenzar la | Contratista Ninguno Ley General del | Informe de
actividad de movimientos de construcción. Ambiente. cumplimiento a

Recurso Agua . :
tierras durante los periodos presentar a la
de lluvias intensas, a fin de UMA de
disminuir al mínimo el Medio Nacaome y
acarreo de sedimentos SERNAM.
desde las áreas de trabajo
hacia los cauces receptores.

3. Se deberá monitorear la En la etapa de | Dueño del L. 5,000.00 Ley General del | Informe de
calidad del agua potable en operación. proyecto. Ambiente. cumplimiento a
base a los parámetros Medio presentar a la
establecidos en la Norma Código de Salud. | UMA de
Técnica Nacional para la Nacaome y

85

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

AMBITEC, S.A.

Calidad de Agua Potable
(Decreto número 084
publicado en el Diario Oficial
La Gaceta el 04 de octubre
de 1995), tomando
muestras periódicas por lo
menos dos veces al año.
Los parámetros
recomendados para analizar
el agua potable son los
siguientes: cloro residual,
dureza, nitritos, — nitratos,
olor, sabor, coliformes
fecales, coliformes
termotolerantes y pH.

Norma Técnica
para la Calidad
del Agua
Potable.

SERNAM.

En caso de contar con un
tanque de almacenamiento
de agua, se le deberá
brindar mantenimiento,
también deberá ser
sometido a limpieza
trimestralmente con
detergentes que no alteren
las características
organolépticas del agua.
Asimismo, este tanque
deberá encontrarse en buen
estado y libres de fugas.

Medio

En la etapa de
Operación, cada
tres meses.

Dueño
proyecto

de

L. 2,000.00

Ley General del
Ambiente.

Código de Salud.

Informe

de

cumplimiento a
presentar a la

UMA
Nacaome
SERNAM.

de
y

Recurso
Aire

Para evitar que la operación
de la maquinaria produzca
emisiones gaseosas, de
grado contaminante, la

Medio

Antes de
comenzar
actividades de
construcción.

Contratista

Ninguno

Reglamento para
la Regulación de
Emisiones de
Gases

Informe

de

cumplimiento a
presentar a la

UMA

de

86

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

misma deberá contar con un Contaminantes y | Nacaome y

adecuado mantenimiento y Humo de | SERNAM.

ajuste, de forma tal que Vehículos

cumplan los requisitos Automotores.

establecidos por la

legislación vigente.

Se utilizará solo el equipo Durante las | Contratista Ninguno Ley General del | Informe de

estrictamente necesario, y actividades de Ambiente. cumplimiento a

con la mayor eficiencia construcción. presentar a la

posible, de forma tal que se Medio UMA de

limiten al máximo las fuentes Nacaome y

de impacto ambiental. SERNAM.

El humedecimiento de las Al momento de | Contratista L. 8,000.00 Ley General del | Informe de

superficies de rodamiento o realizar la Ambiente. cumplimiento a

trabajo se realizará actividad. presentar a la

preferentemente por medio Código de Salud. | UMA de

de camiones cisterna, los Nacaome y

cuales, en el caso que los SERNAM.

estudios técnicos básicos del Medio

proyecto indiquen la

existencia de un acuífero

freático superficial bajo el

proyecto, solo utilizarán agua

de buena calidad el riego.

Prohibición de corta de Durante la | Contratista Ninguna Ley General del | Informe de

vegetación fuera de las áreas construcción del Ambiente. cumplimiento a

delimitadas y autorizadas proyecto. presentar a la

Flora para ese fin. Medio Ley Forestal de | UMA de

las Áreas | Nacaome y
Protegidas y la | SERNAM.
Vida Silvestre.

87

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

2. La remoción de vegetación Al inicio de la | Dueño del Ninguna Ley General del | Informe de
herbácea y arbórea deberá construcción. proyecto. Ambiente. cumplimiento a
realizarse en las áreas presentar a la
estrictamente necesarias Ley Forestal de | UMA de
para la construcción de las Severo las Áreas | Nacaome y
facilidades del Proyecto Protegidas y la | SERNAM.
CENTRAL FOTOVOLTAICA Vida Silvestre.

VALLE 50 MW.

3. Se deben de marcar los Al inicio de la | Contratista L. 5,000.00 Ley General del | Informe de
árboles a cortar con pintura construcción. Ambiente. cumplimiento a
del color que establezca la presentar a la
legislación para evitar el Medi Ley Forestal de | UMA de

, , ledio Á
corte innecesario de más de las Areas | Nacaome y
vegetación de la Protegidas y la | SERNAM.
estrictamente necesaria. Vida Silvestre.

4. No se permitirá que residuos Durante la | Contratista Ninguna Ley General del | Informe de
sólidos, líquidos o cualquier construcción del Ambiente. cumplimiento a
otro elemento contaminante proyecto. presentar a la
sea vertido en áreas con Ley Forestal de | UMA de
presencia de formaciones Medio las Áreas | Nacaome y
vegetales, ya sea natural o Protegidas y la | SERNAM.
artificial por parte del Vida Silvestre.
personal de faenas.

5. Prohibición del uso de fuego Durante la | Contratista Ninguno Ley General del | Informe de
en actividades de limpieza de construcción del Ambiente. cumplimiento a
maleza. proyecto. presentar a la

Medi Ley Forestal de | UMA de
ledio Á
las Areas | Nacaome y

Protegidas y la | SERNAM.
Vida Silvestre.

88

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

AMBITEC, S.A.

Seguridad

ao»

e

Instalar un rótulo en cada
entrada del sitio de la obra
con dimensión mínima de
1.20 x 1.80 m que contenga
por lo menos la información
siguiente:

Nombre del propietario.
Nombre de la obra.

Nombre del constructor.
Nombre del o los
profesionales responsables
con número de afiliación de
sus colegios respectivos.
Nombres de los residentes y
supervisores con número de
afiliación de sus colegios
respectivos, incluyendo el
responsable ambiental del
proyecto.

Número de Viabilidad
(Licencia) Ambiental del
proyecto.

Número de la Bitácora.
Número del Permiso de
construcción.

Plazo de construcción
(Fechas previstas de inicio y
terminación).

Características de la obra.
Dirección y teléfono a donde
se puede dirigir la
comunidad.

Medio

Al iniciar
actividades
construcción.

las
de

Dueño del
proyecto.

L. 5,000.00

Ley General del
Ambiente.

Código de Salud.

Informe de
cumplimiento a
presentar a la
UMA de
Nacaome y
SERNAM.

Establecer estrecha

Medio

Permanente

Dueño del

Ninguno

Código de Salud.

Informe de

89

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

coordinación con las proyecto. cumplimiento a
autoridades locales como la presentar a la
Municipalidad, el Cuerpo de UMA de
Bomberos, la Cruz Roja, la Nacaome y
autoridades de policía, y las SERNAM.

oficinas regionales de la
SERNA y de la Secretaría de
Salud, y otras, que
eventualmente pudieran
prestar alguna colaboración
en aquellas obras que
afecten otros servicios
públicos o potencialmente
signifiquen un riesgo.

3. Proporcionar a los Al inicio de las | Dueño del L. 5,000.00 Código de Salud. | Informe de
empleados, capacitación actividades de | proyecto. cumplimiento a
inicial y entrenamiento construcción. Código de | presentar a la
continuo en salud y Trabajo. UMA de
seguridad, que debe incluir Nacaome y
entre otros, los siguientes SERNAM.
temas:

a. Responsabilidades en la
prevención de accidentes y

mantenimiento de un Medio
ambiente de trabajo seguro y
agradable.

b. Normas y procedimientos
generales de seguridad y
salud.

c. Disposiciones referentes a
respuesta ante emergencias
y contingencias.

d. Procedimientos para reportar

90

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

accidentes y corregir
condiciones y prácticas

inseguras.

4. Los empleados deberán usar Durante la etapa | Contratista L.20,000.00 | Código de Salud. | Informe de
el equipo de protección de construcción. cumplimiento a
personal necesario para Código de | presentar a la
mantener su exposición Trabajo. UMA de
dentro de límites aceptables, Nacaome y
y estar debidamente SERNAM.
entrenados en el uso
correcto de este equipo. El Medio
constructor por su parte,
deberá adoptar los

mecanismos necesarios para
asegurar el uso del equipo de
protección personal por parte
de los empleados.

5. En el caso de las Durante la etapa | Contratista L. 6,000.00 Código de Salud. | Informe de
instalaciones eléctricas de construcción. cumplimiento a
temporales deberán aplicarse presentar a la
medidas de seguridad UMA de
apropiadas, con protección Medio Nacaome y
de cables, sellado seguro de SERNAM.

puntos de unión, rotulación
de advertencia y mantener el
mayor orden posible.

6. Todos los visitantes del área Durante la etapa | Contratista Ninguno Código de Salud. | Informe de
de construcción deberán de construcción. cumplimiento a
contar con las medidas de Medio Código de | presentar a la
seguridad señaladas en esta Trabajo. UMA de
sección, respecto al uso de Nacaome y

91

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

equipo mínimo para SERNAM.
permanecer en las
instalaciones (casco,

chaleco, zapatos apropiados
y anteojos de seguridad).

7. El agua para consumo Durante la etapa | Contratista L. 5,000.00 Código de Salud. | Informe de
humano deberá cumplir con de construcción y cumplimiento a
la Norma Técnica Nacional operación. Código de | presentar a la
para la calidad del Agua Medio Trabajo. UMA de
Potable, en vigencia desde el Nacaome y
4 de octubre de 1995. SERNAM.

8. Contar con un botiquín de En todas las | Dueño del L. 3,000.00 Código de Salud. | Informe de
primeros auxilios en el área etapas del | proyecto. cumplimiento a
del proyecto para atender proyectos. Código de | presentar a la
cualquier accidente que Medio Trabajo. UMA de
pudiera ocurrir. Nacaome y

SERNAM.

9. Elaborar un plan de En ambas etapas | Dueño del | L.10,000.00 | Código de Salud. | Informe de
contingencias contra del desarrollo del | proyecto. cumplimiento a
siniestros que incluya, entre proyecto. Código de | presentar a la
otros, rutas de evacuación, Trabajo. UMA de
señalización, rotulación de Nacaome y
las diferentes áreas del SERNAM.
proyecto, salidas de Medio

emergencia, cantidad, uso y
tipo de extintores y la
capacitación del personal
para su uso. Dicho plan
deberá ser revisado y
aprobado por el Cuerpo de
Bomberos más cercano al

92

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.
proyecto.
Se deberá brindar apoyo en En las | Dueño del | L.20,000.00 | Ley General del | Informe de
educación ambiental a la actividades de | proyecto. Ambiente. cumplimiento a
municipalidad de Nacaome, operación del presentar a la
así como a las escuelas Alto proyecto. Ley de | UMA de
cercanas ubicadas en la Municipalidades. | Nacaome y
Comunidad San Nicolás. SERNAM.

Compensación Apoyo en programas de En todas las | Dueño del | L.20,000.00 | Ley General del | Informe de
reforestación a las etapas de | proyecto. Ambiente. cumplimiento a
comunidades del área de desarrollo del presentar a la
influencia del proyecto y Alto proyecto. Ley de | UMA de
cuidado a las fuentes de Municipalidades. | Nacaome y
abastecimiento de agua. . SERNAM.

93

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Xl.

PLAN DE GESTION AMBIENTAL

11.1Medidas de Mitigación

11.1.1. Recurso Suelo

Se promoverá que las excavaciones que se realicen dentro del Proyecto, se limiten a las labores
planificadas y necesarias de forma tal que se dé el mínimo efecto en la topografía natural del terreno.

Aquellas excavaciones cuya profundidad sea mayor de un metro y en las que, por las condiciones de
construcción de la obra, sea necesario que se desarrollen labores por parte de obreros de la
construcción en su interior, deberán ser reforzadas según las condiciones técnicas del terreno, a fin de
prevenir derrumbes y accidentes laborales.

Con el objetivo de prevenir accidentes por caídas, el contorno de las excavaciones deberá contar con
un medio de prevención o de aviso que advierta los trabajadores o visitantes autorizados al área del
proyecto.

Cuando el material removido durante las excavaciones, se coloque al lado de la misma, y deba ser
utilizado nuevamente para su relleno, deberá ser protegido a fin de prevenir la contaminación.

Como parte de la planificación de la construcción, la empresa responsable de la misma deberá realizar
una programación apropiada sobre la maquinaria a utilizar de forma tal que considere las medidas de
protección ambiental y aquellas otras establecidas dentro del marco del trámite de los permisos y
autorizaciones ambientales establecidas. Durante esta fase se tomará en cuenta lo siguiente:

a. La maquinaria y el equipo mecanizado deberán ser operados únicamente por el personal
calificado designado, el cual deberá estar debidamente entrenado para tal fin y además, deberá
conocer los protocolos ambientales establecidos para las actividades que van a desempeñar.
Todos los equipos deben tener la identificación de la empresa constructora de la obra.

c. Elegir los equipos y maquinaria para la realización de una obra, tomando en consideración las
particularidades del sitio y el cumplimiento de las medidas de protección ambiental.

d. Para trabajos que no exijan la modificación del suelo (que no implique remoción de capa vegetal,
excavación, relleno, etc.), utilizar equipos y maquinaria que causen el menor daño al suelo
tomando en cuenta los siguientes aspectos: (i) al exterior de las vías de circulación, evitar el paso
repetido de vehículos en los mismos lugares, así como toda maniobra que pueda formar baches o
alterar de forma significativa la condición de dichas vías; (ii) en zonas con suelos de baja
capacidad de soporte, utilizar vehículos con orugas o que ejercen baja presión al suelo mediante
tapiz de maderos o palos, u otros medios que permitan repartir la carga.

e. Utilizar únicamente equipos y maquinaria en buen estado para reducir los riesgos de fugas de
aceite, lubricantes, hidrocarburos, las emisiones de ruido y de contaminantes a la atmósfera, etc.
Todos los vehículos deben respetar los niveles máximos permisibles de emisión de gases
contaminantes y humo establecidos en el Reglamento a la Ley de Tránsito sobre emisiones. No
podrán admitirse ni contratarse como maquinaria del proyecto, equipos que representen una

73
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

12.

fuente evidente de contaminación al aire, particularmente por emisiones (gases, partículas y
ruidos) o por goteos de sustancias hidrocarburadas.

f. Se deberán delimitar los accesos y áreas de trabajo para evitar la compactación de suelos debido
al tránsito innecesario de maquinaria en otras áreas.

Durante la operación de la maquinaria en el proceso constructivo, se deberá restringir el uso de
equipo y maquinaria pesada al horario diurno (6:00 a.m. - 6:00 p.m., como máximo). Cuando los
trabajos deban ser ejecutados por la noche, previo permiso de las autoridades municipales, éstos
se limitarán a actividades poco ruidosas. Será necesario informar a los vecinos inmediatos del área
del proyecto con la debida anticipación.

Evitar la operación innecesaria de motores, a fin de reducir las molestias al medio provocadas por
el ruido, el gas de escape, humo, polvo y cualquier otra molestia.

El mantenimiento de la maquinaria pesada utilizada en la obra, así como el llenado de combustible,
cambio de aceite y lubricantes, deberá prioritariamente realizarse en los talleres mecánicos o
estaciones gasolineras más cercanas al sitio del proyecto.

En caso de que las actividades de mantenimiento deban realizarse en el plantel, se harán en un sitio
impermeabilizado y cercano al área de trabajo, de manera que no altere el equilibrio ecológico de la
zona designada a este efecto.

|. El material por almacenar debe ser acordonado, apilado y cubierto en forma tal, que no impida el paso

de los peatones o dificulte la circulación vehicular. Al finalizar los trabajos, los sitios de las obras y sus
zonas contiguas deberán entregarse en óptimas condiciones de limpieza y libres de cualquier tipo de
material de desecho, garantizando que las condiciones sean similares o mejores a las que se
encontraban antes de iniciar las actividades.

. El manejo y disposición de desechos y escombros, deberá hacerse de acuerdo con lo establecido en

la legislación vigente en materia de residuos sólidos ordinarios y peligrosos:

a. Deberá instalarse recipientes para recolección de basura, debidamente rotulados e identificados,
en las áreas de trabajo.

b. Está prohibido mezclar materiales y elementos de construcción con otro tipo de residuos líquidos
o peligrosos y basuras, entre otros.

c. Está prohibida la disposición final de materiales de construcción en áreas de espacio público,
lotes baldíos, cuerpos de agua, riveras u orillas de ríos y quebradas o en el sistema de
alcantarillado sanitario o pluvial.

Está prohibida la quema de desechos.
La recolección de desechos y escombros debe hacerse en forma periódica, mínimo una vez por
semana o cuando se haya acumulado un volumen aproximado de 5 mi.

En ningún momento la basura o cualquier otro tipo de residuos sólido será quemado o enterrado.

74
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

11.1.2. Recurso Agua

1.

3.

Se respetará en lo posible el drenaje natural y se tomarán las medidas pertinentes apropiadas para
permitir la escorrentía de las aguas con el fin de que se eviten las acumulaciones, la erosión y el
arrastre de sedimentos.

Se evitará el desarrollo de la actividad de movimientos de tierras durante los periodos de lluvias
intensas, a fin de disminuir al mínimo el acarreo de sedimentos desde las áreas de trabajo hacia los
cauces receptores.

Se deberá monitorear la calidad del agua potable en base a los parámetros establecidos en la Norma
Técnica Nacional para la Calidad de Agua Potable (Decreto número 084 publicado en el Diario Oficial
La Gaceta el 04 de octubre de 1995), tomando muestras periódicas por lo menos dos veces al año. Los
parámetros recomendados para analizar el agua potable son los siguientes: cloro residual, dureza,
nitritos, nitratos, olor, sabor, coliformes fecales, coliformes termotolerantes y pH.

En caso de contar con un tanque de almacenamiento de agua, se le deberá brindar mantenimiento,
también deberá ser sometido a limpieza trimestralmente con detergentes que no alteren las
características organolépticas del agua. Asimismo, este tanque deberá encontrarse en buen estado y
libres de fugas.

11.1.3. Recurso Aire

Para evitar que la operación de la maquinaria produzca emisiones gaseosas, de grado contaminante, la
misma deberá contar con un adecuado mantenimiento y ajuste, de forma tal que cumplan los requisitos
establecidos por la legislación vigente.

2. Se utilizará solo el equipo estrictamente necesario, y con la mayor eficiencia posible, de forma tal que
se limiten al máximo las fuentes de impacto ambiental.

3. El humedecimiento de las superficies de rodamiento o trabajo se realizará preferentemente por medio
de camiones cisterna, los cuales, en el caso que los estudios técnicos básicos del proyecto indiquen la
existencia de un acuífero freático superficial bajo el proyecto, solo utilizarán agua de buena calidad el
riego.

11.1.4. Flora

1. Prohibición de corta de vegetación fuera de las áreas delimitadas y autorizadas para ese fin.

2. La remoción de vegetación herbácea y arbórea deberá realizarse en las áreas estrictamente necesarias
para la construcción de las facilidades del Proyecto CENTRAL FOTOVOLTAICA VALLE 50 MW.

3. Se deben de marcar los árboles a cortar con pintura del color que establezca la legislación para evitar el

corte innecesario de más de vegetación de la estrictamente necesaria.

75
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

No se permitirá que residuos sólidos, líquidos o cualquier otro elemento contaminante sea vertido en
áreas con presencia de formaciones vegetales, ya sea natural o artificial por parte del personal de
faenas.

Prohibición del uso de fuego en actividades de limpieza de maleza.

11.1.5.Seguridad

1.

Instalar un rótulo en cada entrada del sitio de la obra con dimensión mínima de 1.20 x 1.80 m que

contenga por lo menos la información siguiente:

a. Nombre del propietario

Nombre de la obra

Nombre del constructor

Nombre del o los profesionales responsables con número de afiliación de sus colegios

respectivos.

e. Nombres de los residentes y supervisores con número de afiliación de sus colegios respectivos,
incluyendo el responsable ambiental del proyecto.

f. Número de Viabilidad (Licencia) Ambiental del proyecto.

9. Número de la Bitácora.

h

¡

J

ao 9

Número del Permiso de construcción.
Plazo de construcción (Fechas previstas de inicio y terminación).
Características de la obra.

k. Dirección y teléfono a donde se puede dirigir la comunidad.

Establecer estrecha coordinación con las autoridades locales como la Municipalidad, el Cuerpo de
Bomberos, la Cruz Roja, la autoridades de policía, y las oficinas regionales de la SERNAM y de la
Secretaría de Salud, y otras, que eventualmente pudieran prestar alguna colaboración en aquellas
obras que afecten otros servicios públicos o potencialmente signifiquen un riesgo.

Proporcionar a los empleados, capacitación inicial y entrenamiento continuo en salud y seguridad, que
debe incluir entre otros, los siguientes temas:
a. Responsabilidades en la prevención de accidentes y mantenimiento de un ambiente de trabajo
seguro y agradable.
. Normas y procedimientos generales de seguridad y salud.
c. Disposiciones referentes a respuesta ante emergencias y contingencias.
d. Procedimientos para reportar accidentes y corregir condiciones y prácticas inseguras.

Los empleados deberán usar el equipo de protección personal necesario para mantener su exposición
dentro de límites aceptables, y estar debidamente entrenados en el uso correcto de este equipo. El
constructor por su parte, deberá adoptar los mecanismos necesarios para asegurar el uso del equipo de
protección personal por parte de los empleados.

En el caso de las instalaciones eléctricas temporales deberán aplicarse medidas de seguridad

apropiadas, con protección de cables, sellado seguro de puntos de unión, rotulación de advertencia y
mantener el mayor orden posible.

76
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

6. Todos los visitantes del área de construcción deberán contar con las medidas de seguridad señaladas
en esta sección, respecto al uso de equipo mínimo para permanecer en las instalaciones (casco,
chaleco, zapatos apropiados y anteojos de seguridad).

7. Contar con un botiquín de primeros auxilios en el área del proyecto para atender cualquier accidente
que pudiera ocurrir.

8. El agua para consumo humano deberá cumplir con la Norma Técnica Nacional para la Calidad del Agua
Potable, en vigencia desde el 4 de octubre de 1995.

9. Elaborar un plan de contingencias contra siniestros que incluya, entre otros, rutas de evacuación,
señalización, rotulación de las diferentes áreas del proyecto, salidas de emergencia, cantidad, uso y
tipo de extintores y la capacitación del personal para su uso. Dicho plan deberá ser revisado y aprobado
por el Cuerpo de Bomberos más cercano al proyecto.

11.1.6.Compensación

1. Se deberá brindar apoyo en educación ambiental a la municipalidad de Nacaome, así como a las
escuelas cercanas ubicadas en la Comunidad de San Nicolás.

2. Apoyo en programas de reforestación a las comunidades del área de influencia del proyecto y cuidado
a las fuentes de abastecimiento de agua.

77
E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

RESUMEN DEL PLAN DE GESTION AMBIENTAL

1. Se promoverá que las Durante las | Contratista Ninguno Ley General del | Informe de
excavaciones que se actividades de Ambiente. cumplimiento a
realicen dentro del construcción. presentar a la
Proyecto, se limiten a las Ley de | UMA de
labores planificadas y Medio Municipalidades. | Nacaome y
necesarias de forma tal que SERNAM.
se dé el mínimo efecto en la
topografía — natural del
terreno.

2. Aquellas excavaciones cuya Durante las | Contratista L. 10,000.00 | Ley General del | Informe de
profundidad sea mayor de actividades de Ambiente. cumplimiento a
un metro y en las que, por construcción. presentar a la

Recurso Suelo las condiciones de Ley de | UMA de
construcción de la obra, sea Municipalidades. | Nacaome y
necesario que se SERNAM.
desarrollen — labores por
parte de obreros de la Medio
construcción en su interior,
deberán ser reforzadas
según las condiciones
técnicas del terreno, a fin de
prevenir derrumbes y
accidentes laborales.

3. Cuando el material Durante las | Contratista L. 3,000.00 Ley General del | Informe de
removido durante las Medio actividades de Ambiente. cumplimiento a
excavaciones, se coloque al construcción. presentar a la
lado de la misma, y deba Ley de | UMA de

78

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

ser utilizado nuevamente Municipalidades. | Nacaome y
para su relleno, deberá ser SERNAM.
protegido de la erosión
eólica o pluvial a fin de
prevenir la contaminación.

4. Como parte de la Al inicio de las | Contratista Ninguno Ley General del | Informe de
planificación de la actividades de Ambiente. cumplimiento a
construcción, la empresa construcción. presentar a la
responsable de la misma UMA de
deberá realizar una Nacaome y
programación apropiada SERNAM.

sobre la maquinaria a
utilizar de forma tal que
considere las medidas de
protección ambiental y
aquellas otras establecidas
dentro del marco del trámite
de los permisos y
autorizaciones ambientales
establecidas. Durante esta
fase se tomará en cuenta lo
siguiente:

a. La maquinaria y el equipo
mecanizado deberán ser
operados únicamente por el
personal calificado
designado, el cual deberá
estar debidamente entrenado
para tal fin y además, deberá
conocer los protocolos
ambientales establecidos
para las actividades que van
a desempeñar.

Medio

79

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

AMBITEC, S.A.

Todos los equipos deben
tener la identificación de la
empresa constructora de la
obra.

Elegir los equipos y
maquinaria para la
realización de una obra,
tomando en consideración
las particularidades del sitio y
el cumplimiento de las
medidas de protección
ambiental.

Para trabajos que no exijan
la modificación del suelo (que
no implique remoción de
capa vegetal, excavación,
relleno, etc.), utilizar equipos
y maquinaria que causen el
menor daño al suelo
tomando en cuenta los
siguientes aspectos: (i) al
exterior de las vías de
circulación, evitar el paso
repetido de vehículos en los
mismos lugares, así como
toda maniobra que pueda
formar baches o alterar de
forma significativa la
condición de dichas vías; (ii)
en zonas con suelos de baja
capacidad de soporte, utilizar
vehículos con orugas o que
ejercen baja presión al suelo
mediante tapiz de maderos o

80

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

palos, u otros medios que
permitan repartir la carga.

e. Utilizar únicamente equipos y
maquinaria en buen estado
para reducir los riesgos de
fugas de aceite, lubricantes,
hidrocarburos, las emisiones
de ruido y de contaminantes
a la atmósfera, etc. Todos los
vehículos deben respetar los
niveles máximos permisibles
de emisión de gases
contaminantes y humo
establecidos en el
Reglamento a la Ley de
Tránsito sobre emisiones. No
podrán admitirse ni
contratarse como maquinaria
del proyecto, equipos que
representen una fuente
evidente de contaminación al
aire, particularmente por
emisiones (gases, partículas
y ruidos) o por goteos de
sustancias hidrocarburadas.

f. Se deberán delimitar los
accesos y áreas de trabajo
para evitar la compactación
de suelos debido al tránsito
innecesario de maquinaria en
otras áreas.

5. Durante la operación de la . Durante las | Contratista Ninguno Ley General del | Informe de
e Medio A . .
maquinaria en el proceso actividades de Ambiente. cumplimiento a

81

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

constructivo, se deberá construcción. presentar a la
restringir el uso de equipo y Ley de | UMA de
maquinaria pesada al Municipalidades. | Nacaome y
horario diurno (6:00 a.m.- SERNAM.

6:00 p.m., como máximo).
Cuando los trabajos deban
ser ejecutados por la
noche, previo permiso de
las autoridades
municipales, éstos se
limitarán a actividades poco
ruidosas. Será necesario
informar a los vecinos
inmediatos del área del
proyecto con la debida

anticipación.

6. Evitar la operación Durante las | Contratista Ninguno Ley General del | Informe de
innecesaria de motores, a actividades de Ambiente. cumplimiento a
fin de reducir las molestias construcción. presentar a la
al medio provocadas por el Medi UMA de

. ledio
ruido, el gas de escape, Nacaome y
humo, polvo y cualquier otra SERNAM.
molestia.

7. En caso de que las Durante las | Contratista Ninguno Ley General del | Informe de
actividades de actividades de Ambiente. cumplimiento a
mantenimiento deban construcción. presentar a la
realizarse en el plantel, se UMA de
harán en un sitio Medio Nacaome y
impermeabilizado y cercano SERNAM.

al área de trabajo, de
manera que no altere el
equilibrio ecológico de la

82

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

zona designada a este
efecto.

8. Vigilar de manera constante Durante las | Contratista Ninguno Ley General del | Informe de
los equipos y maquinaria actividades de Ambiente. cumplimiento a
pesada, ya sea ésta fija o construcción. presentar a la
móvil, así como cualquier UMA de
manipulación de Medio Nacaome y
hidrocarburos, lubricantes y SERNAM.
otras sustancias nocivas
para prevenir derrames
accidentales.

9. El material por almacenar Durante las | Contratista Ninguno Ley General del | Informe de
debe ser  acordonado, actividades de Ambiente. cumplimiento a
apilado y cubierto en forma construcción. presentar a la
tal, que no impida el paso Medi UMA de

, ledio
de los peatones o dificulte la Nacaome y
circulación vehicular y evite SERNAM.
la erosión eólica.

10. Al finalizar los trabajos, los Al finalizar la | Contratista Ninguno Ley General del | Informe de
sitios de las obras y sus etapa de Ambiente. cumplimiento a
zonas contiguas deberán construcción. presentar a la
entregarse en óptimas UMA de
condiciones de limpieza y Nacaome y
libres de cualquier tipo de SERNAM.
material de desecho, Medio
garantizando que las
condiciones sean similares
o mejores a las que se
encontraban antes de iniciar
las actividades.

83

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

11. El manejo y disposición de Durante las | Contratista Ninguno Ley General del | Informe de
desechos y escombros, actividades de Ambiente. cumplimiento a
deberá hacerse de acuerdo construcción. presentar a la
con lo establecido en la Reglamento de | UMA de
legislación vigente en Residuos Nacaome y
materia de residuos sólidos Sólidos. SERNAM.
ordinarios y peligrosos:

a. Deberá instalarse Ley de
recipientes para recolección Municipalidades.

de basura, debidamente
rotulados e identificados, en
las áreas de trabajo.

b. Está prohibido mezclar
materiales y elementos de
construcción con otro tipo
de residuos líquidos O
peligrosos y basuras, entre
otros.

c. Está prohibida la disposición
final de materiales de
construcción en áreas de
espacio público, lotes
baldíos, cuerpos de agua,
riveras Uu orillas de ríos y
quebradas o en el sistema
de alcantarillado sanitario o
pluvial.

d. Está prohibida la quema de
desechos.

e. La recolección de desechos
y escombros debe hacerse
en forma periódica, mínimo
una vez por semana O
cuando se haya acumulado

Medio

84

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.
un volumen aproximado de
5m,

12. En ningún momento la Durante las | Contratista Ninguno Reglamento de | Informe de
basura o cualquier otro tipo actividades de Residuos cumplimiento a
de residuos sólido será construcción. Sólidos. presentar a la
quemado o enterrado. Medio UMA de

Nacaome y
SERNAM.

1. Se respetará en lo posible el Durante las | Contratista Ninguno Ley General del | Informe de
drenaje natural y se tomarán actividades de Ambiente. cumplimiento a
las medidas pertinentes construcción. presentar a la
apropiadas para permitir la UMA de
escorrentía de las aguas Medio Nacaome y
con el fin de que se eviten SERNAM.
las acumulaciones, — la
erosión y el arrastre de
sedimentos.

2. Se evitará el desarrollo de la Al comenzar la | Contratista Ninguno Ley General del | Informe de
actividad de movimientos de construcción. Ambiente. cumplimiento a

Recurso Agua . :
tierras durante los periodos presentar a la
de lluvias intensas, a fin de UMA de
disminuir al mínimo el Medio Nacaome y
acarreo de sedimentos SERNAM.
desde las áreas de trabajo
hacia los cauces receptores.

3. Se deberá monitorear la En la etapa de | Dueño del L. 5,000.00 Ley General del | Informe de
calidad del agua potable en operación. proyecto. Ambiente. cumplimiento a
base a los parámetros Medio presentar a la
establecidos en la Norma Código de Salud. | UMA de
Técnica Nacional para la Nacaome y

85

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

AMBITEC, S.A.

Calidad de Agua Potable
(Decreto número 084
publicado en el Diario Oficial
La Gaceta el 04 de octubre
de 1995), tomando
muestras periódicas por lo
menos dos veces al año.
Los parámetros
recomendados para analizar
el agua potable son los
siguientes: cloro residual,
dureza, nitritos, — nitratos,
olor, sabor, coliformes
fecales, coliformes
termotolerantes y pH.

Norma Técnica
para la Calidad
del Agua
Potable.

SERNAM.

En caso de contar con un
tanque de almacenamiento
de agua, se le deberá
brindar mantenimiento,
también deberá ser
sometido a limpieza
trimestralmente con
detergentes que no alteren
las características
organolépticas del agua.
Asimismo, este tanque
deberá encontrarse en buen
estado y libres de fugas.

Medio

En la etapa de
Operación, cada
tres meses.

Dueño
proyecto

de

L. 2,000.00

Ley General del
Ambiente.

Código de Salud.

Informe

de

cumplimiento a
presentar a la

UMA
Nacaome
SERNAM.

de
y

Recurso
Aire

Para evitar que la operación
de la maquinaria produzca
emisiones gaseosas, de
grado contaminante, la

Medio

Antes de
comenzar
actividades de
construcción.

Contratista

Ninguno

Reglamento para
la Regulación de
Emisiones de
Gases

Informe

de

cumplimiento a
presentar a la

UMA

de

86

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

misma deberá contar con un Contaminantes y | Nacaome y

adecuado mantenimiento y Humo de | SERNAM.

ajuste, de forma tal que Vehículos

cumplan los requisitos Automotores.

establecidos por la

legislación vigente.

Se utilizará solo el equipo Durante las | Contratista Ninguno Ley General del | Informe de

estrictamente necesario, y actividades de Ambiente. cumplimiento a

con la mayor eficiencia construcción. presentar a la

posible, de forma tal que se Medio UMA de

limiten al máximo las fuentes Nacaome y

de impacto ambiental. SERNAM.

El humedecimiento de las Al momento de | Contratista L. 8,000.00 Ley General del | Informe de

superficies de rodamiento o realizar la Ambiente. cumplimiento a

trabajo se realizará actividad. presentar a la

preferentemente por medio Código de Salud. | UMA de

de camiones cisterna, los Nacaome y

cuales, en el caso que los SERNAM.

estudios técnicos básicos del Medio

proyecto indiquen la

existencia de un acuífero

freático superficial bajo el

proyecto, solo utilizarán agua

de buena calidad el riego.

Prohibición de corta de Durante la | Contratista Ninguna Ley General del | Informe de

vegetación fuera de las áreas construcción del Ambiente. cumplimiento a

delimitadas y autorizadas proyecto. presentar a la

Flora para ese fin. Medio Ley Forestal de | UMA de

las Áreas | Nacaome y
Protegidas y la | SERNAM.
Vida Silvestre.

87

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

2. La remoción de vegetación Al inicio de la | Dueño del Ninguna Ley General del | Informe de
herbácea y arbórea deberá construcción. proyecto. Ambiente. cumplimiento a
realizarse en las áreas presentar a la
estrictamente necesarias Ley Forestal de | UMA de
para la construcción de las Severo las Áreas | Nacaome y
facilidades del Proyecto Protegidas y la | SERNAM.
CENTRAL FOTOVOLTAICA Vida Silvestre.

VALLE 50 MW.

3. Se deben de marcar los Al inicio de la | Contratista L. 5,000.00 Ley General del | Informe de
árboles a cortar con pintura construcción. Ambiente. cumplimiento a
del color que establezca la presentar a la
legislación para evitar el Medi Ley Forestal de | UMA de

, , ledio Á
corte innecesario de más de las Areas | Nacaome y
vegetación de la Protegidas y la | SERNAM.
estrictamente necesaria. Vida Silvestre.

4. No se permitirá que residuos Durante la | Contratista Ninguna Ley General del | Informe de
sólidos, líquidos o cualquier construcción del Ambiente. cumplimiento a
otro elemento contaminante proyecto. presentar a la
sea vertido en áreas con Ley Forestal de | UMA de
presencia de formaciones Medio las Áreas | Nacaome y
vegetales, ya sea natural o Protegidas y la | SERNAM.
artificial por parte del Vida Silvestre.
personal de faenas.

5. Prohibición del uso de fuego Durante la | Contratista Ninguno Ley General del | Informe de
en actividades de limpieza de construcción del Ambiente. cumplimiento a
maleza. proyecto. presentar a la

Medi Ley Forestal de | UMA de
ledio Á
las Areas | Nacaome y

Protegidas y la | SERNAM.
Vida Silvestre.

88

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

AMBITEC, S.A.

Seguridad

ao»

e

Instalar un rótulo en cada
entrada del sitio de la obra
con dimensión mínima de
1.20 x 1.80 m que contenga
por lo menos la información
siguiente:

Nombre del propietario.
Nombre de la obra.

Nombre del constructor.
Nombre del o los
profesionales responsables
con número de afiliación de
sus colegios respectivos.
Nombres de los residentes y
supervisores con número de
afiliación de sus colegios
respectivos, incluyendo el
responsable ambiental del
proyecto.

Número de Viabilidad
(Licencia) Ambiental del
proyecto.

Número de la Bitácora.
Número del Permiso de
construcción.

Plazo de construcción
(Fechas previstas de inicio y
terminación).

Características de la obra.
Dirección y teléfono a donde
se puede dirigir la
comunidad.

Medio

Al iniciar
actividades
construcción.

las
de

Dueño del
proyecto.

L. 5,000.00

Ley General del
Ambiente.

Código de Salud.

Informe de
cumplimiento a
presentar a la
UMA de
Nacaome y
SERNAM.

Establecer estrecha

Medio

Permanente

Dueño del

Ninguno

Código de Salud.

Informe de

89

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

coordinación con las proyecto. cumplimiento a
autoridades locales como la presentar a la
Municipalidad, el Cuerpo de UMA de
Bomberos, la Cruz Roja, la Nacaome y
autoridades de policía, y las SERNAM.

oficinas regionales de la
SERNA y de la Secretaría de
Salud, y otras, que
eventualmente pudieran
prestar alguna colaboración
en aquellas obras que
afecten otros servicios
públicos o potencialmente
signifiquen un riesgo.

3. Proporcionar a los Al inicio de las | Dueño del L. 5,000.00 Código de Salud. | Informe de
empleados, capacitación actividades de | proyecto. cumplimiento a
inicial y entrenamiento construcción. Código de | presentar a la
continuo en salud y Trabajo. UMA de
seguridad, que debe incluir Nacaome y
entre otros, los siguientes SERNAM.
temas:

a. Responsabilidades en la
prevención de accidentes y

mantenimiento de un Medio
ambiente de trabajo seguro y
agradable.

b. Normas y procedimientos
generales de seguridad y
salud.

c. Disposiciones referentes a
respuesta ante emergencias
y contingencias.

d. Procedimientos para reportar

90

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

accidentes y corregir
condiciones y prácticas

inseguras.

4. Los empleados deberán usar Durante la etapa | Contratista L.20,000.00 | Código de Salud. | Informe de
el equipo de protección de construcción. cumplimiento a
personal necesario para Código de | presentar a la
mantener su exposición Trabajo. UMA de
dentro de límites aceptables, Nacaome y
y estar debidamente SERNAM.
entrenados en el uso
correcto de este equipo. El Medio
constructor por su parte,
deberá adoptar los

mecanismos necesarios para
asegurar el uso del equipo de
protección personal por parte
de los empleados.

5. En el caso de las Durante la etapa | Contratista L. 6,000.00 Código de Salud. | Informe de
instalaciones eléctricas de construcción. cumplimiento a
temporales deberán aplicarse presentar a la
medidas de seguridad UMA de
apropiadas, con protección Medio Nacaome y
de cables, sellado seguro de SERNAM.

puntos de unión, rotulación
de advertencia y mantener el
mayor orden posible.

6. Todos los visitantes del área Durante la etapa | Contratista Ninguno Código de Salud. | Informe de
de construcción deberán de construcción. cumplimiento a
contar con las medidas de Medio Código de | presentar a la
seguridad señaladas en esta Trabajo. UMA de
sección, respecto al uso de Nacaome y

91

E.1.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

equipo mínimo para SERNAM.
permanecer en las
instalaciones (casco,

chaleco, zapatos apropiados
y anteojos de seguridad).

7. El agua para consumo Durante la etapa | Contratista L. 5,000.00 Código de Salud. | Informe de
humano deberá cumplir con de construcción y cumplimiento a
la Norma Técnica Nacional operación. Código de | presentar a la
para la calidad del Agua Medio Trabajo. UMA de
Potable, en vigencia desde el Nacaome y
4 de octubre de 1995. SERNAM.

8. Contar con un botiquín de En todas las | Dueño del L. 3,000.00 Código de Salud. | Informe de
primeros auxilios en el área etapas del | proyecto. cumplimiento a
del proyecto para atender proyectos. Código de | presentar a la
cualquier accidente que Medio Trabajo. UMA de
pudiera ocurrir. Nacaome y

SERNAM.

9. Elaborar un plan de En ambas etapas | Dueño del | L.10,000.00 | Código de Salud. | Informe de
contingencias contra del desarrollo del | proyecto. cumplimiento a
siniestros que incluya, entre proyecto. Código de | presentar a la
otros, rutas de evacuación, Trabajo. UMA de
señalización, rotulación de Nacaome y
las diferentes áreas del SERNAM.
proyecto, salidas de Medio

emergencia, cantidad, uso y
tipo de extintores y la
capacitación del personal
para su uso. Dicho plan
deberá ser revisado y
aprobado por el Cuerpo de
Bomberos más cercano al

92

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.
proyecto.
Se deberá brindar apoyo en En las | Dueño del | L.20,000.00 | Ley General del | Informe de
educación ambiental a la actividades de | proyecto. Ambiente. cumplimiento a
municipalidad de Nacaome, operación del presentar a la
así como a las escuelas Alto proyecto. Ley de | UMA de
cercanas ubicadas en la Municipalidades. | Nacaome y
Comunidad San Nicolás. SERNAM.

Compensación Apoyo en programas de En todas las | Dueño del | L.20,000.00 | Ley General del | Informe de
reforestación a las etapas de | proyecto. Ambiente. cumplimiento a
comunidades del área de desarrollo del presentar a la
influencia del proyecto y Alto proyecto. Ley de | UMA de
cuidado a las fuentes de Municipalidades. | Nacaome y
abastecimiento de agua. . SERNAM.

93

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

XII. PLAN DE REHABILITACIÓN Y CIERRE
Objetivo

El programa tiene como objetivo restaurar los espacios ocupados durante la obra tratando de lograr las
mismas condiciones que existían antes de que se iniciaran los trabajos, para lograr el entorno ambiental en
que se encontró al momento de la construcción del proyecto.

Durante el período de construcción de obras, el contratista tendrá frentes de trabajo y ocupará espacios para
la instalación de bodega y oficina, por lo que una vez terminada la obra se quedará obligado a la restauración
de esos sitios al abandonarlos, de conformidad con este Programa de Abandono.

= Demolición de las estructuras construidas (bodega y oficina temporal).

=  Repoblación de la cobertura vegetal del sitio.

= Limpieza general del área (chatarra, equipo dañado, materiales varios).

= Verificar que las aguas pluviales escurran sobre la superficie normalmente, de modo que se hagan las
nivelaciones necesarias antes de abandonar el sitio.

=  Lacapa orgánica removida será dispersada en una capa no menor de 5 cm tratando de revegetar en lo
posible el área afectada y se sembraran en su zona perimetral e interna especies nativas de la zona.

= Todas las instalaciones sanitarias deberán ser desmanteladas y llenadas con material (rocas o material

sobrante orgánico).

= Demolición o desmantelación de las construcciones.

= Limpieza de chatarra, piezas inservibles, maquinarias y equipo dañado.
= Remoción del suelo contaminado y depositarlo en los botaderos.

= Nivelación del terreno.

= Rehabilitación del área con siembra de grama y árboles.

= Sacar del área todos los depósitos de combustible y lubricantes.

=  Desmantelación de los módulos fotovoltaicos.
= Demolición de las estructuras construidas (cuartos de controles, soportes de paneles, caseta de
Vigilancia, entre otras).

=  Repoblación de la cobertura vegetal con especies nativas de la zona.

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

= Disposición en el botadero de los residuos producto de la demolición de las obras construidas.

= Todas las instalaciones sanitarias deberán ser desmanteladas y llenadas con material (rocas o material
sobrante orgánico).

= Disposición adecuada de los paneles fotovoltaicos que serán retirados, que la empresa que

proporcionará la tecnología deberá garantizar la disposición de los mismos.

95

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Xill. PLAN DE MONITOREO GENERAL DEL PROYECTO
13.1. Objetivo

Con el control y seguimiento ambiental se dispone a que el ejecutor cumpla con las acciones de mitigación,
los programas y requerimientos contenidos en el Plan de Gestión Ambiental (PGA).

Como componente complementario del PGA se debe contemplar un Programa de Control y Seguimiento
Ambiental, para garantizar el cumplimiento de los requerimientos del PGA y de las especificaciones
requeridas. En este programa se deber contemplar la contratación de un Regente Ambiental, señalándose en
el mismo de manera precisa y clara todas las funciones que dicho inspector debe realizar en cada frente de
trabajo durante la etapa de construcción como de operación del proyecto de generación de energía solar.

Las labores de control, supervisión y auditoria, serán ejecutadas por un regente ambiental contratado para el
proyecto. El trabajo del regente ambiental consistirá en verificar que las medidas de mitigación descritas en el
Plan de Gestión Ambiental del proyecto sean llevadas a cabo, con el propósito de proteger al medio ambiente
y asegurar la calidad de vida de sus empleados. Asimismo deberá elaborar todos los informes que son
requisitos de las autoridades competentes en materia ambiental, ya que como parte del desarrollo del
proyecto se debe dar el debido control y cumplimiento de todo lo establecido como requisitos para la puesta
en marcha de la generación de energía eléctrica con recurso renovable.

13.2. Programa de Manejo de Residuos Sólidos

El Plan de Manejo de Desechos Sólidos ha sido creado para definir procedimientos para clasificar, almacenar
correctamente, reutilizar, reciclar y disponer adecuadamente los residuos sólidos domésticos, no domésticos y
peligrosos generados en la etapa de construcción y operación.

Los lugares generadores de los residuos serán, los producidos en la construcción del proyecto los cuales en
su mayoría serán inertes como los restos de bloque de concreto y madera, así como se generaran residuos
domésticos provenientes de la envoltura de los alimentos que consumirá el personal involucrado y lo
propiamente normales durante las actividades normales, para los cuales se recomendará el manejo
adecuado, además de un plan de minimización de desechos, el control y las medidas de prevención,
tratamiento y disposición final para no causar contaminación en los recursos agua, aire y suelo.

Objetivos del programa

e Eliminar, prevenir y minimizar los impactos ambientales vinculados con la generación de residuos
sólidos.

e Cumplir con la legislación ambiental vigente.

e Implementar un sistema de gestión de residuos sólidos, utilizando técnicas ambientalmente
adecuadas, basadas en el principio de las tres “R”s (reducción, reciclaje y reúso) y si es necesario
someterlos a tratamiento y después de esto a una segura disposición final.

e Describir los mecanismos para la clasificación de desechos a implementarse en el proyecto.

e Entregar el total de todos los residuos con valor y uso para reciclar a los gestores autorizados.

+ Dar tratamiento y destino final seguro a los desechos inservibles y que no tiene valor para reciclar,
con el fin de evitar la contaminación que se puede provocar con la quema a cielo abierto, el vertido
en las quebradas, sumideros, fuentes de agua entre otros.

96
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Acciones de Control Ambiental

e - Identificar los sitios de producción de residuos sólidos en el proyecto y establecer los lugares de
recolección.

e  Caracterizar y clasificar de los residuos sólidos en ordinarios y especiales.

e Disponer recipientes debidamente marcados para la separación en la fuente.

e Almacenar los residuos sólidos ordinarios según especificaciones sanitarias y ambientales y
establecer frecuencias y horarios de recolección acordes con los volúmenes de producción.

e — Disponer de personal calificado y capacitado para la recolección de residuos sólidos, así como para
su transporte en vehículos adecuados.

e Implementar programas de reciclaje, reutilización y recuperación.

e Seleccionar la técnica más apropiada para el tratamiento y disposición final de los residuos sólidos.

e Implementar programas la introducción del material reciclado o reutilizable a la cadena productiva.

e Implementar programas de producción más limpia enfocados a disminuir la cantidad de residuos
especiales y los costos de su manejo.

Educación y Capacitación Ambiental

La sensibilización ambiental del personal que laborará en ambas etapas del proyecto, será la clave para
producir menos residuos, especialmente los de tipo especial o peligroso. En el marco de esta actividad,
además transmitirles que la reducción de residuos sólidos puede realizarse en la vivienda, en las
instalaciones comerciales, institucionales o industriales, a través de compras selectivas y del
aprovechamiento de productos y materiales, el contratista debe divulgar entre sus empleados, que cuenta con
un programa integral para el manejo de los residuos sólidos, que propone un mejor cuidado del medio
ambiente y busca incorporar los materiales recuperados al ciclo productivo y económico en forma eficiente.
Para llevar a cabo este programa es indispensable que todo el personal del proyecto, acoja la práctica de
separación y recolección de residuos sólidos. Por lo tanto se deben escribir procedimientos internos, definir
las responsabilidades de recolección y divulgar los procedimientos para lograr la eficacia del programa.
Además de lo anterior, se debe motivar al personal para aplicar las siguientes recomendaciones:

e Utilizar eficientemente los materiales en los procesos productivos (producir más con lo mismo), a través
del diseño y la fabricación de productos, empaques y envases con una cantidad mínima de material, una
vida útil más larga y un contenido mínimo de sustancias tóxicas.

+ Cuando se compren productos se debe tener en cuenta el tipo de empaque. En algunos casos es posible
y preferible recibir los productos sin empaque, en los casos que no es posible, es conveniente identificar
el empaque de tal manera que este sea reutilizable, si no es así, entonces que sea hecho con material es
reciclados y por último, que el material sea al menos biodegradable.

+ Usar todas las cajas de cartón y material plástico de empaque como material para el almacenamiento de
residuos.

97
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Separación en la Fuente (Reciclaje)

Es la forma más eficaz de minimizar la cantidad de residuos sólidos, los impactos ambientales y los costos
asociados a su manipulación. Una adecuada caracterización y separación de los residuos sólidos conducirá al
éxito de las actividades subsiguientes del programa de manejo integral de los residuos sólidos, debido a que
ésta determina en gran medida, el equipo de recolección, el personal, el ruteo, la frecuencia de recolección y
la disposición final.

Con el fin de facilitar los procesos de rehusó y reciclaje, es necesaria la separación de los residuos sólidos en
los diferentes puestos de trabajo. Los recipientes (pueden utilizarse bolsas, contenedores, canecas, cajas,
entre otros) deberán estar identificados con colores para la separación en la fuente, mediante la utilización de
por lo menos tres recipientes de diferente color, de la siguiente manera:

+ Residuos aprovechables, se deben depositar los productos de cartón, vidrio, papel, plástico, metales,
textiles y cueros, entre otros, en un recipiente marcado con el color blanco y con limpieza previa.

e Residuos de alimentos o similares, se deben depositar en un recipiente marcado con el color negro
los residuos de alimentos tales como: cáscaras, restos de vegetales y frutas, sobras de comida y
similares.

+ Residuos especiales, se deben depositar en un recipiente marcado con el color rojo los residuos
especiales tales como: jeringas, agujas hipodérmicas, pilas, termómetros rotos, recipientes de
insecticidas o raticidas, papel higiénico, entre otros elementos que hayan estado en contacto con los
residuos mencionados anteriormente.

Para identificar los residuos especiales que se generan de la utilización de ciertos insumos, se pueden seguir
los siguientes pasos:
e Consultar con el proveedor la composición del insumo y exigirle la hoja de seguridad.
e Evaluar si los niveles de toxicidad para roedores no sobrepasan los niveles permisibles.
e Evaluar los componentes de los insumos para saber si son cancerígenos.
e Si el proyecto lo considera propicio, puede utilizar para su manejo interno un mayor número de
recipientes y colores debidos a la diversidad de residuos que genera y al manejo que requieren dichos
residuos.

Transformación de residuos sólidos aplicable al proyecto:

Reutilización
Es la acción por la cual el residuo sólido con previa limpieza adecuada, es utilizado directamente para su
función original o para alguna relacionada, sin adicionarle procesos de transformación. Se deberán reutilizar
en lo posible los siguientes residuos:

+ Volúmenes apreciables de cartón o plástico

e Recipientes de vidrio

e  Costales

e Papel, cartón, papelería en general

e  Tarros no contaminados

98
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Reciclaje

Es el proceso mediante el cual los residuos sólidos son transformados en nuevos productos o en materias
primas básicas y puede incluir las operaciones de separación en la fuente, recolección, selección,
acondicionamiento, procesamiento y comercialización. Después de separar los residuos sólidos, se debe
tener un espacio en donde se ubiquen los materiales para el reciclaje, con el fin de centralizarlos y optimizar
el almacenamiento y la retirada.

Las personas naturales o entidades seleccionadas para entregarles los residuos, deberán demostrar una
buena conducta ambiental, ya que por Ley el generador del residuo es la responsable de lo que suceda con
estos, inclusive después de salir de sus instalaciones.

Recolección y Transporte

La recolección se debe realizar en recipientes con alta resistencia a la corrosión, impermeables, y deben estar
provistos de cierre hermético en el caso que sea necesario. Además deben estar claramente identificados con
las medidas a seguir en caso de emergencia.

La frecuencia de recolección de los residuos está en función del volumen máximo de almacenamiento y
tomando en consideración el clima cálido que impera en la zona donde operará el proyecto de generación de
energía. De otra parte, el transporte que constituye una de las fases más costosas del sistema de manejo y
disposición final de los residuos sólidos, por esta razón, la recolección debe ser objeto de un estudio
concienzudo, con el fin de maximizar rendimientos y de disminuir costos de operación.

Los vehículos empleados para el transporte de los residuos sólidos deben presentar estar en perfecto estado
mecánico y poseer un buen hermetismo para evitar fugas de estos residuos.

Disposición final

Es la última alternativa dentro del manejo integral de residuos, destinada a aquellos residuos que no pueden
aprovecharse. Se realizará mediante obras de ingeniería controlada que permitan la eliminación de riesgos
para la salud pública y el medio ambiente.

El proyecto debe identificar y cuantificar claramente los residuos que envía a disposición final, además de
exigir a las personas o instituciones encargadas del transporte hasta el sitio de disposición final la
transparencia debida y responsabilidad en su trabajo. Además se debe tener en cuenta la legislación
ambiental hondureña relativa al manejo integral de residuos sólidos.

Manejo de Residuos Líquidos (Lubricantes de motores)

La recolección de los lubricantes en desuso de la maquinaria y equipo utilizado en la construcción y
operatividad del proyecto, debe realizarse en un sitio identificado y definido, el cual debe de disponer
condiciones de seguridad e higiene que permitan realizar esta función. El sitio debe estar alejado de fuentes
de agua superficial y en el cual se deben contar con los siguientes principios:

e Los cambios de lubricantes y otros aceites solo podrán realizar en el área definida para este menester.

e  Elárea de cambio de aceite, deberá estar impermeabilizada.

e El aceite o lubricante que se ha recolectado debe almacenarse temporalmente en recipientes
resistentes y bajo techo, a manera de evitar algún accidente antes de darle su destino final.

e El aceite lubricante quemado, no podrá regarse sobre las vías, redes de drenaje o alcantarillado. El
mismo debe ser recolectado en recipientes resistentes y debe salir de las instalaciones físicas lo más
pronto posible, para lo que se debe tener previsto establecer una alianza con una empresa que se
dedique al reciclaje de este tipo de residuos líquidos.

99
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

13.3 Programa de Monitoreo Biológico

El monitoreo biológico es una medición periódica a fin de conocer las tendencias, que requiere de una línea
base de información, que nos permita entender el comportamiento de los ecosistemas a través del tiempo. El
monitoreo nos servirá como una herramienta para determinar si nuestros objetivos se cumplen en el tiempo y
detectar tendencias negativas o no deseadas.

El monitoreo es un proceso objetivo, sin embargo no es posible monitorear todos los aspectos de los
ecosistemas naturales, por lo que será necesario una selección de datos que se colectarán, que será nuestra
línea base. El Monitoreo de gestión y/o de impactos puede ser de difícil medición (por su extensión, volumen
o complejidad) por lo que se deberán identificar indicadores sobre los cuales se registre periódicamente la
información necesaria para el monitoreo.

Objetivo General

Desarrollar un plan de monitoreo biológico que permita evaluar los efectos de las amenazas a escala general
de filtro grueso (talas, contaminación, modificación de paisaje etc.) y algunos parámetros de filtro fino
(especies particulares, especies bandera) en los esfuerzos de conservación y desarrollo sobre la diversidad
biológica presente en el sitio.

Esquema General para el Seguimiento del Plan de Monitoreo Biológico.

El siguiente cuadro describe los aspectos generales de línea base que fueron monitoreados y que a los
mismos se les dará continuidad durante el desarrollo del proyecto.

Aspecto general Observaciones

Cobertura vegetal Proporciona una idea rápida y precisa de la magnitud o extensión
de los ecosistemas naturales que se encuentran disponibles,
dichos trabajos se efectúan dentro del área de influencia directa
del proyecto y es posible hacer una relación inicial de cobertura
vegetativa.

Inventario de flora Se levantó un listado general taxonómico de especies alrededor
del área de influencia directa del proyecto.

Aves presentes en el sitio del proyecto | Existen datos suficientes desde hace muchos años y en la
actualidad existe una metodología estandarizada y desarrolladas
por especialistas.

100

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

XIV. PLAN DE CONTINGENCIA

El plan de contingencias es la herramienta para dar a conocer a los empleados y comunicar de que manera
responder ante emergencias de una forma oportuna, adecuada y efectiva ya que ahora es ley en nuestro
país.

En este plan se describe también la organización, funciones, responsables, procedimientos, los tipos y
equipos/materiales requeridos para responder a los distintos tipos de emergencias.

Los tipos de accidentes y/o emergencias que podrían suceder durante la construcción y operación están
identificados y cada una de ellas tendrá un componente de respuesta y control. En las labores de rescate
siempre la vida humana tiene la más alta prioridad.

14.1 Objetivos
El Plan de Contingencias tiene como objetivo:

e Planificar, describir la capacidad y las actividades de respuesta inmediata para controlar las
emergencias de manera oportuna y eficaz que se pueden presentar durante la operación de la Central.

e Brindar una oportuna y adecuada atención a las personas lesionadas durante la ocurrencia de una
emergencia.

+ Asegurar la restricción del acceso al área de la emergencia al personal no autorizado.

+ Asegurar la oportuna comunicación interna entre el personal que detectó la emergencia, el personal a
cargo del control de la emergencia.

e Establecer acciones operativas para minimizar los riesgos sobre trabajadores, terceros, instalaciones
asociadas y minimizar los impactos sobre el medio ambiente.

e Aplicar un plan de “Comunicaciones de Emergencia” que asegure la comprensión y conocimiento del
suceso y evite interferencias o participación no coordinada.

El Plan cuenta con la información relacionada con las operaciones de la planta, su ubicación, los planes de
actuación para cada contingencia considerada, los teléfonos de los diferentes funcionarios que participan en
el plan, los procedimientos de limpieza y disposición final de residuos y el plan de recuperación. Los planes de
actuación en caso de emergencias que conforman el presente plan de contingencias son los siguientes:

e  Sismos

+ Huracanes

e Incendios y/o explosión

e Accidentes de trabajo y Emergencias Médicas
+ Daño del sistema de energía

101
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

14.2 Marco Legal

El presente plan se basa en el cumplimiento de los siguientes Dispositivos y Reglamentos nacionales vigentes
en el país con la finalidad del cumplimiento de lo requerido en la ley para este tipo de proyectos.

14.3 Alcances

Este Plan será aplicado a todo el personal involucrado en la operación y mantenimiento de la planta de
energía solar, las empresas contratista y todo el sistema de funcionamiento a cargo de la misma. Este
alcance comprende desde el momento de la notificación de una emergencia hasta el momento en que todos
los hechos que ponían en riesgo la seguridad de las personas, la integridad de las instalaciones y la
protección del ambiente estén controlados.

La eficacia de este plan se verá reflejada en la capacidad para responder por las operaciones de la planta
solar entender cada una de las tareas en su operación así como utilizar todos los medios humanos y técnicos
para poder controlar la contingencia en el menor tiempo posible.

Este mismo también ayudará a la identificación de la naturaleza del riesgo ya sea tecnológico por algún mal
funcionamiento del sistema o de carácter natural.

14.4 Gestión de la Información
El Jefe de Respuesta establece el CENTRO DE CONTROL DE LA EMERGENCIA.

Información a la Gerencia General

El Gerente de Operaciones de la planta, es la persona responsable de informar a la Gerencia General, sobre
la ocurrencia de una emergencia. La información consistirá en detalles objetivos sobre el tipo de emergencia,
acciones inmediatas en ejecución, el estado anímico del personal, posibles causas de la emergencia, número
de víctimas (si las hubiera) y su tratamiento, pérdidas materiales (generadas) y otras que se consideren
importantes.

Información al Asesor de Seguros

La Gerencia de Finanzas, Administración y Contraloría, es la encargada de comunicar a la compañía de
seguros sobre el siniestro y coordinará la visita del Perito de Seguros y que se realice la inspección
correspondiente para cuantificar los daños derivados del siniestro.

Información a las Autoridades

La Gerencia de Operaciones, procede a dar aviso de la emergencia a la autoridad competente del sector, de
ser necesario se brindará información a las autoridades policiales, marítimas y/o civiles de la localidad sobre
las perdidas, efectos y causas del accidente, y otorgará las facilidades de acceso a las autoridades
competentes para que realicen las investigaciones o peritajes de ley que sean solicitadas.

Información a la Prensa

El Gerente General o el Gerente de Operaciones de la planta, son las personas autorizadas para dar
información a los medios de comunicación escritos y/o televisivos de la localidad que lo soliciten el ingreso de
los medios de comunicación a la zona de la emergencia o de la central quedará totalmente restringido, salvo
autorización expresa del Gerente de Operaciones de la planta.

102
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Información a Familiares de la Víctima

El Responsable de Recursos Humanos será el encargado de comunicar a los familiares directos del o los
trabajadores que resultaran lesionados o víctimas de una contingencia. Gestiona el traslado de heridos graves
o víctimas a los lugares donde los atenderán adecuadamente o donde los familiares indiquen.

Información al Cliente
El Gerente Comercial es la persona encargada de comunicar al cliente en los casos que vayan a afectar
directamente sus operaciones.

14.5 Sistema de Comando de Incidentes

Para hacer frente a una emergencia en la planta se ha organizado el SISTEMA DE COMANDO DE
INCIDENTES (SCI) compuesto por el personal de la empresa quienes en conjunto actuarán en función de sus
misiones y responsabilidades bajo un mismo objetivo: preservar la vida, el medio ambiente y el patrimonio de
la empresa. La organización del sistema de comando de incidentes estará conformado por:

Gerente de crisis Gerente de operaciones

Jefe de respuesta Jefe de turno o Ingeniero de Control/Operador de Control

Grupo de apoyo Gerente comercial, Departamento Legal, Relaciones Publicas y Departamento de
Recursos Humanos

Operaciones Brigadas de intervención de emergencia, seguridad y medio ambiente

Planeamiento Proyectos, mantenimiento industrial y de transmisión

Logística y Finanzas | Departamento de logística, protección integral, tesorería

Funciones:

Gerente de Crisis
Responsable de administrar las situaciones de crisis o de potencial crisis.

Jefe de Respuesta

Conforma el Sistema de Comando de Incidentes en el Proyecto.

Reporta a la Gerencia de Área y coordina acciones con el funcionario de mayor nivel jerárquico que se
encuentre en la Central.

Coordina los apoyos logísticos y humanos para el control y la mitigación de la emergencia

Gestiona las comunicaciones internas y externas.

Coordina el reporte a la Autoridad Competente.

Jefe de Brigadas y Planeación

Responsable de coordinar que las brigadas estén en tiempo y forma de responder a una emergencia.
Coordina que cada una de las brigadas tenga los suministros necesarios para responder a cualquier
emergencia.

Evalúa daños y medidas correctivas a adoptar.

Establece las necesidades inmediatas que puedan darse durante el desarrollo de las actividades de
remediación que se llevan a cabo.

Solicita a Logística estas necesidades.

103
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Brigada de Apoyo

Tiene la función y responsabilidad de Asesorar al Gerente de Crisis y/o Jefe de Respuesta en aspectos
legales y en el manejo de las comunicaciones (información pública) con entidades y agentes externos.

El Departamento Legal, es el encargado de brindar la asesoría y el apoyo legal necesario durante el
desarrollo de las actividades de mitigación ante la autoridad competente.

La Gerencia Comercial comunicará a los clientes en los casos en los que se afecte o se pueda afectar el
servicio al cliente.

Brigada de Evacuación
Es la brigada que debe estar capacitada para hacer la evacuación en la planta solar en caso de ser necesaria
de una manera ordenada y eficiente, con el objetivo de preservar la vida humana.

Brigada Contra Incendios
Es la brigada que estará capacitada para combatir incendios que se puedan presentar en el desarrollo de las
actividades de la planta.

Brigada Primeros Auxilios

Es la brigada que se capacitará para ofrecer los primeros auxilios al personal de la planta solar en caso de ser
necesarios en el área del proyecto, previo a la atención médica especializada.

Deberán estar diseminados en todos los frentes de trabajo de la planta solar.

Brigada de Capacitación e intervención

Es la brigada quien coordinará las capacitaciones necesarias para las emergencias que pueden presentarse
en la planta solar.

Deberá llevar una bitácora, con record fotográfico y fílmico de las capacitaciones que se desarrollen.

Identifica y confirma el grado de la emergencia, en conjunto con los Jefes de Turno.

El Jefe de Brigada se encargará de que todas las acciones de respuesta se lleven a cabo bajo medidas de
seguridad extrema.

Evalúa y establece la Acción a seguir.

Supervisa directamente las labores de mitigación y/o control en campo.

Controla la emergencia con los recursos técnicos disponibles.

Brigada de Logística y Finanzas

Es la brigada que velará por que los suministros para contrarrestar cualquier emergencia de las identificadas
en este plan, estén disponibles siempre en el área del proyecto.

Provee recursos, materiales, equipos, etc. necesarios para el control y mitigación de la contingencia.

Es la responsable de la contabilidad de los recursos, del manejo de seguros, contratos y otros.

104
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Gerente de
Crisis
Jefe de .
Brigada de IM] Brigada de |IW| Brigada de AS uE a Brigada de
Apoyo Evac Logistica Aris fr capacitacón

14.6 Plan de Respuestas en la Etapa de Construcción

Durante la etapa de construcción, se considera la instalación de la planta de energía solar, para lo cual se
define el uso de maquinarias de obras para el acondicionamiento del terreno, instalación de los paneles
solares, de los convertidores, de las baterías. Esta etapa comprende trabajos de excavación, remoción de
tierra y obras civiles en general a través del uso de maquinaria pesada. Durante esta fase, el riesgo para la
salud humana estará identificado por las actividades de construcción de las obras civiles y del montaje del
equipamiento principalmente.

Responsable

El cumplimiento del Plan de Contingencias estará a cargo del Contratista de construcción del Proyecto, bajo la
responsabilidad de la planta solar o dueño del proyecto.

Esquema Logístico del Plan
Unidad de Contingencias

El objetivo principal de la Unidad de Contingencias es la protección de la vida humana. Esta se encarga de
llevar a lugares seguros a las personas lesionadas, prestándole los primeros auxilios. También se considera
la capacitación del personal en las atenciones y prestación de primeros auxilios en casos de accidentes leves
o riesgos comunes durante la ejecución de las obras.

La Unidad de Contingencias se encargará de determinar el alcance de los daños ocasionados por el evento
en el avance de la obra, en los sistemas de abastecimiento y en las comunicaciones y mantendrá informado
al responsable del proyecto de dichas actividades. La Unidad de Contingencias, cumple con lo siguiente:

Capacitación del Personal

Todo personal que trabaje en la obra, deberá ser y estar capacitado para afrontar cualquier caso de riesgo
identificado. En cada grupo de trabajo se designará a un encargado del Plan de Contingencias, quién estará a
cargo de las labores iniciales de rescate y primeros auxilios e informará a la unidad central de contingencias
del tipo y magnitud del desastre.

105
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Unidades Móviles Equipadas

El Contratista designará entre sus unidades uno o dos vehículos que integrarán la Unidad de Contingencias,
los mismos que además de cumplir sus actividades normales, estarán en condiciones de acudir
inmediatamente al llamado de auxilio del personal y/o de los equipos de trabajo. Estos vehículos deberán
estar declarados en el Plan de Contingencias del contratista, debiendo estar en condiciones adecuadas de
funcionamiento y se deberá considerar vehículos alternativos para casos de desperfecto o daños de las
unidades titulares.

Equipo de Comunicaciones

El sistema de comunicación de auxilios debe ser un sistema de alerta en tiempo real; es decir, los grupos de
trabajo deben contar con unidades móviles de comunicación, que estarán comunicadas con la unidad central
de contingencias y esta, a su vez, con las unidades de auxilio.

Se tendrán líneas exclusivas con el personal ejecutivo de la empresa para la información rápida.

Se coordinará con Municipalidades, Comité de Emergencia Municipal, Centros de Salud, Policía Nacional,
Benemérito Cuerpo de Bomberos, entre otros para su colaboración en atender las contingencias.

Se mantendrá actualizado un directorio telefónico y un listado de contactos.

Se establecerá un contacto efectivo con la oficina de comunicación con los dueños del proyecto.

Equipos de Auxilios Paramédicos y Auxilio

Estos equipos deberán contar con personal preparado en brindar atención de primeros auxilios, camillas,
férulas para atención de fracturas, respiradores portátiles, cilindros con oxígeno y medicamentos básicos para
atención de accidentados.

Así mismo, se contará con personal entrenado en dar primeros auxilios, además de considerar que se contará
con implementos de cuerdas de seguridad, escaleras, y equipos de seguridad, tales como arneses, equipos
de comunicación y otros que se requieran.

Equipos Contra Incendios

Los vehículos livianos y pesados tendrán instalados extintores de polvo químico seco multipropósito (para
fuegos tipo ABC). Asimismo, se instalarán extintores en la obra, los que deberán estar disponibles para ser
usados en caso de incendios.

Identificación de Peligros y Riesgos

En el siguiente cuadro se presenta los peligros y riesgos durante la etapa de construcción del Proyecto.
También se consignan las medidas preventivas para la atención de las contingencias identificadas. Se debe
señalar también que existen diversos agentes (naturales, técnicos y humanos), que podrían aumentar la
probabilidad de ocurrencia de alguno de los riesgos identificados. Entre estos sobresalen sismos,
procedimientos constructivos inadecuados, materiales de baja calidad.

Riesgos previsibles en el área de influencia del proyecto

Riesgos Localización Medidas Preventivas
Incendio Sitios de almacenamiento y | Cumplimiento cuidadoso de las
manipulación de combustibles. | normas de seguridad en lo
Instalaciones eléctricas. relacionado con el manejo y

106

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

AMBITEC, S.A.

almacenamiento de combustibles
y adecuado mantenimiento de
instalaciones eléctricas.

Movimientos sísmicos

Generación de sismos de mayor o
menor magnitud, que puedan
generar desastres y poner en
peligro la vida de los trabajadores.

Cumplimiento de las normas de
seguridad. Coordinación con las
entidades de socorro cercanas al
área del proyecto, y participación
en las prácticas de salvamento
que éstas programen.
Señalización de rutas de
evacuación, y divulgación sobre la
localización de la región en una
zona de riesgo sísmico.
Divulgación y capacitación sobre
los planes de contingencia.

Fallas de estructuras

Cimentación, estructuras, etc.

Llevar un control adecuado, tanto
de la calidad de los materiales
utilizados, como de los procesos
constructivos.

Accidentes de trabajo

Se pueden presentar en todos los
frentes de obra.

Cumplimiento cuidadoso de las
normas de seguridad.
Señalización clara que avise al
personal y a la comunidad del tipo
de riesgo al que se someten.
Señalización con cintas
reflectivas, mallas y barreras, en
los sitios de más posibilidades de
accidente.

Protestas o disturbios sociales,
que pueden ocasionar
interrupción de vías de acceso y
atentar contra la seguridad del
personal de la obra

Cercanías del proyecto.

Establecer contacto con
autoridades y monitorear potencial
impacto.

14.7 Capacitación y Entrenamiento del Personal en la Etapa de Construcción

El personal de obra responsable del Plan de Contingencia estará debidamente entrenado para prevenir y
enfrentar cualquier emergencia, para ello, la empresa Contratista de la obra (etapa de construcción) dispondrá
de un plan de entrenamiento del personal involucrado en la solución de situaciones de emergencia. En
función de las brigadas conformadas y de la disponibilidad de las mismas, la capacitación se realizará a lo
largo del periodo de construcción y entre los temas que se dictarán estarán los siguientes:

+ Combate de incendios
e Primeros auxilios

107

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Acciones de Control de Contingencias

La empresa contratista encargada de la construcción presentará un Plan que contenga los procedimientos de
actuación en caso de emergencias. Las acciones comprenden la identificación de los centros de Salud u
Hospitales de las localidades más cercanas antes del inicio de las obras para que estos estén preparados
frente a cualquier accidente que pudiera ocurrir y establecer los contactos y/o coordinaciones para la atención
en caso de emergencias. De acuerdo al tipo de contingencia identificada, se plantea un procedimiento
particular, el cual se presenta a continuación.

Acciones para Contingencia Accidental

El manejo respectivo se describe a continuación:

Comunicación al ingeniero encargado del frente de trabajo, quien informará a la caseta de control u oficina,
donde se mantendrá comunicación con todas las dependencias del Proyecto.

Comunicar el suceso a la Brigada de Atención de Emergencias, en la cual, si la magnitud del evento lo
requiere, se activará en forma inmediata un plan de atención de emergencias que involucrará dos acciones
inmediatas:

e Envío de una ambulancia al sitio del accidente si la magnitud lo requiere. Igualmente, se enviará el
personal necesario para prestar los primeros auxilios y colaborar con las labores de salvamento.

+ Luego, de acuerdo con la magnitud del caso, se comunicará a los centros hospitalarios para solicitar
el apoyo necesario.

Simultáneamente el encargado de la obra iniciará la evacuación del frente.

Controlada la emergencia el Contratista hará una evaluación de las causas que originaron el evento, el
manejo dado y los procedimientos empleados con el objeto de optimizar la operatividad del plan para eventos
futuros.

Preparación del reporte de accidente a ser presentado a la autoridad competente y al dueño del proyecto.

Acciones para Contingencia Técnica

Las acciones de control están referidas a la solución de los problemas técnicos que pueden presentarse
durante la ejecución de obras. Para ello, se dará cuenta a la supervisión de obra por parte del dueño del
proyecto, quien determinará la gravedad del incidente e informará a la Gerencia respectiva. La supervisión
técnica de la planta ejecutará inmediatamente una de las siguientes acciones:

Si el caso puede resolverlo la supervisión técnica, llamará al Contratista y le comunicará la solución.
Si el caso no puede ser resuelto por la supervisión técnica, comunicará el problema a la Dirección del

Proyecto que, a su vez, hará conocer inmediatamente el problema al responsable del diseño, éste procederá
a estudiar la solución, la comunicará al supervisor y éste al Contratista.

108
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Acciones para Contingencia Humana

Las acciones a seguir en caso de una contingencia humana dependerán de la responsabilidad o no del
Contratista en su generación y, por ende, en su solución. Estas contingencias se atenderán como se indica a
continuación: En los casos de paros o huelgas que comprometan directamente al Contratista de la obra,
deberá dar aviso inmediato a la supervisión técnica y al titular del Proyecto sobre el inicio de la anormalidad y
las causas que la han motivado. En estos casos el Contratista deberá asumir las responsabilidades por los
retrasos y los costos extra originados por tal situación.
En eventualidades, como problemas masivos de salubridad dentro del cuerpo de trabajadores del proyecto
(intoxicación, epidemias), el Contratista deberá en primer lugar proceder a la atención del personal afectado,
uego dar aviso a la supervisión técnica, describiendo las causas del problema y sus eventuales
consecuencias sobre el normal desarrollo de la obra. Adicionalmente estará comprometido, en los casos que
lo ameriten, a proveer soluciones como la contratación de personal temporal para atender los frentes de obra
más afectados. Para los casos de perturbación de orden público (paros, delincuencia común), donde el
Contratista sea uno de los actores afectados, se deberán realizar las siguientes acciones:

+ Se deberá comunicar a las autoridades policiales del hecho y a la oficina de comunicación de la planta.

+ El personal de la empresa contratista deberá mantenerse dentro del perímetro de la obra.

e El personal de seguridad de la obra se hará cargo de la situación hasta la llegada de las fuerzas del

orden.
+ Se evitará en todo momento la confrontación.
e  Encaso de algún herido, se procederá a su atención inmediata en el tópico de la obra. En caso de que
sea de gravedad se solicitará el apoyo de una ambulancia.

Una vez tomado el control de la situación, el supervisor de la obra y jefe de obra o residente, evaluarán la
situación y emitirán un reporte dando cuenta a las autoridades policiales respectivas y a la Gerencia de la
planta.

14.8 Plan de Contingencias en la Etapa de Operación

Identificación de Peligros

El Proyecto de generación de energía, como toda actividad económica se encontrará expuesta a diversas
emergencias durante su operación, ya sea por su ubicación geográfica, por las instalaciones, equipos,
almacenamientos presentes, etc. que pueden poner en riesgo los recursos humanos, la propiedad, el
ambiente y/o las operaciones. Bajo este contexto es importante definir las posibles amenazas que pueden
afectarnos a fin de proponer una alternativa para controlar y/o mitigar sus efectos.

Origen Natural

Sismos

Definidos como movimientos vibratorios originados en el interior de la tierra y que se propagan en todas
direcciones. Es de importancia recordar que parte del Sur de nuestro territorio se encuentra en el llamado
“Cinturón del Fuego del Pacifico” el cual se caracteriza por la existencia de fallas de origen tectónico cuyo
movimiento provoca la liberación de energía y en determinadas circunstancias nos expone a un movimiento
sísmico y en el territorio nacional contamos con fallas geológicas que no están exentas de poder originar
algún movimiento de los cuales hemos sido testigos en la última década en nuestro país.

109
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Huracán

Son los fenómenos hidrometeorologicos que conocidos como ciclones tropicales que se caracterizan por ser
cuerpos de baja presión que contienen mucha lluvia y vientos fuertes los que pueden ocasionar inundaciones
y afectan año con año nuestro país ya que tenemos colindancia con la cuenca del Atlántico que es conocida
como una muy activa en actividad de huracanes de junio a noviembre.

Origen Tecnológico

Incendio y/o Explosión

La planta generadora de energía en general, estarán expuesta a este riesgo por las operaciones que se
llevarán a cabo, considerando que existen instalaciones para transporte, las instalaciones eléctricas, la
existencia de falsos techos y pisos en las salas de control y en las oficinas por donde discurren cables
eléctricos y ductos de ventilación.

Accidentes de Trabajo y Emergencias Médicas

Los accidentes suceden como consecuencia de actos o condiciones sub estándares durante el desarrollo de
un trabajo y puede también presentarse durante las actuaciones de respuesta de emergencias o durante el
uso de vehículos para el traslado de personal a la central.

Explosión de Transformadores o Interruptores
Los transformadores de corriente son equipos utilizados para la medición y protección del sistema eléctrico,
podrían explotar ante una sobrecarga súbita muy fuerte.

Caídas de Líneas de Transmisión

Cuando ocurre una caída de la línea, automáticamente se produce el disparo de los interruptores de los
extremos de la línea afectada, debido al accionamiento de los reguladores de protección.

Origen Social

Paros o Protestas de las Comunidades en las Zonas de Influencia

Este riesgo puede ocasionar que el personal quede aislado en las zonas de trabajo o no pueda ingresar a
ellas.

Brigadas de Intervención

En el plan de contingencias de la planta solar, se ha considerado la formación de una organización que tenga
la finalidad de controlar una emergencia en su etapa inicial y pueda también mantener el control y/o mitigar
los efectos de ésta hasta la llegada del personal de apoyo externo solicitado a las ciudades aledañas a la
Ubicación del proyecto.

Funciones

Jefe de Respuesta (JR)
1. Establece el CENTRO DE CONTROL DE LA EMERGENCIA.

110
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

2. Asume el mando de todas las Brigadas de Intervención.

3. Esel responsable de las actuaciones que se lleven a cabo durante la emergencia.

4. Decide el concurso de personal de ayuda externa (ambulancias, bomberos, policía, CODEM, etc.)
cuando estime que los recursos disponibles en la planta solar serán sobrepasados por la

emergencia.
5. Informa a la Jefatura sobre el control de la emergencia hasta la declaración de finalización de
emergencia.
Jefe de Brigadas

1. Se dirige al lugar de la emergencia y establece el puesto de COMANDO.

2. Valora y clasifica la emergencia.

3. Asume la dirección y coordinación de las brigadas de intervención en el punto de la emergencia.
4. Informa al Jefe de Respuesta sobre el desarrollo y control de la emergencia.

Centro de Control de la Emergencia
1. Será el lugar donde se centraliza la información y la toma de decisiones durante una emergencia.

Brigada Contra Incendios

1. Su prioridad en toda la emergencia es la vida de la persona.

2. No ingresa a la emergencia hasta colocarse sus equipos de protección individual para la intervención
en la emergencia.

3. Sigue las órdenes del Jefe de Brigada.
Acude al lugar donde se produce la emergencia al momento de escuchar la alarma.

5. Despliega los equipos de combate de incendio. No ingresa a la emergencia hasta estar seguro de
que sus equipos de intervención se encuentran adecuadamente instalados.

Brigada de Rescate y Primeros Auxilios
1. Ubica posibles accidentados o rezagados durante la emergencia.
2. Provee primeros auxilios y transporta al personal que lo requiera.

Brigada de Evacuación
1. Dirige al personal a su cargo hacia las zonas de reunión en caso de emergencia.
2. Efectúa el recuento del personal a su cargo.
3. Comunica al CCE que la evacuación parcial o general ha sido satisfactoria.

Brigada de Apoyo
1. Atiende la demanda de suministros para el control de la emergencia.

Responsabilidades de los Brigadistas

Antes de la Emergencia:
e  Inspeccionar sus equipos de emergencia de forma periódica
e Asistir a las capacitaciones en materia de Primeros Auxilios, Manejo de Extintores y Simulacros.

111
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

e Verificar que los equipos de emergencia, puertas de escape y vías de evacuación se encuentren
siempre libres de obstáculos.

Durante la Emergencia:
+ - Seguir las órdenes del Jefe de Brigada.
+ No ingresar a la emergencia hasta estar seguro de que sus equipos de intervención se encuentran
adecuadamente instalados.
e  Laprioridad en toda emergencia es la vida de las personas.
e Control y/o extinción del incendio.
e Asistencia a los heridos.
+ Salvamento de la propiedad para reducir pérdidas.

Controlada la emergencia (después):
+ Restauración de los sistemas de protección de la planta.
e Limpieza de equipos luego de una emergencia.
+ Reinstala todos los equipos empleados en el control de la emergencia, p.e.: coloca mangueras en
sus ubicaciones, dejar mandos en condiciones operativas, las llaves en el arrancador, etc.
e — Traslada al almacén los extintores descargados o material absorbente sobrante.

14.9 Capacitación, Entrenamiento del Personal en la Etapa de Operación

Con el propósito de mantener al personal de obra responsable del Plan de Contingencia debidamente
entrenado para prevenir y enfrentar cualquier emergencia, la planta solar para la operación en general
dispone de un plan de entrenamiento del personal involucrado en la solución de situaciones de emergencia a
través de charlas periódicas en las que se describan los riesgos existentes, se analizan los sistemas de
evaluación y se indican las distintas formas de solucionarlos, las medidas de mitigación que se puedan
adoptar y el monitoreo que se debe implementar para controlar la consecución de los fines y métodos de
minimización de los efectos implementados y el periodo de vigilancia que se ha de adoptar para su total
corrección. El proyecto se adecuará a estos planes de capacitación ya puestos en operación existente. En
función de las brigadas conformadas y de la disponibilidad de las mismas, se ha sugerido capacitarlas en los
siguientes temas:

+ Combate de incendios

e Primeros auxilios

e Comando de incidentes

Estas capacitaciones se llevarán a cabo en conjunto con las instituciones del país que realicen este tipo de
capacitaciones como ser el Benemérito Cuerpo de Bomberos, Cruz Roja, Comisión Permanente de
Contingencias (COPECO), entre otras.

Notas:

Se guardarán registros de asistencia a los entrenamientos, registros fotográficos o fílmicos.

Tipo y frecuencia de los entrenamientos.

Esto se llevará a cabo por la Brigada de Capacitación e Intervención.

112
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Los ejercicios serán desarrollados con los entrenamientos programados (primeros auxilios, incendios, rescate)
para el caso simulacros de sismos se realizará con la programación que formule la Comisión Permanente de
Contingencias o los Bomberos.

Lista de Equipamiento

Los recursos logísticos y equipos de respuesta típicos estarán de acuerdo a las necesidades de protección
contra incendio (fijo y portátil), atención de emergencias médicas, sismos y derrames de productos químicos
y/o de hidrocarburos; los cuales, se listan a continuación:

Para operaciones de intervención:

+ Camión (Disponible a través de la coordinación con Proyectos).

e Grúa (Disponible a través de la coordinación con Proyectos).

+ Herramientas y equipos disponibles en almacén.

+ Camillas, inmovilizadores de cabeza.

+ Material absorbente para sustancias oleosas y productos químicos (tapetes, calcetines,
almohadillas).

Emergencias médicas

e Equipo portátil de suministro de oxígeno con kit para apertura de vía aérea, máscara para suministro
de oxigeno, kit nasal para vía aérea.

+  Gasas y cojín para atención de quemaduras.

e Vendas adhesivas, cojines abdominales, preparaciones estériles, rollo de gasa, preparaciones para
trauma, vendas elásticas, cabestrillos, etc.

e  Estetoscopio, collarín cervical, kit de obstetricia, kit de protección personal.

e Carbón activado, inhalatorio de amonio, alcohol preparado, ungúento antibiótico, otros.

e  Férulas para atención de traumas por fractura.

Acciones de Control de Contingencias

El Plan de Contingencias que tiene diseñado la planta solar define la secuencia de acciones que deben
desarrollarse para el control de las emergencias que puedan presentarse durante el desarrollo u operación de
sus actividades y está basada en el cumplimiento de los dispositivos legales sobre protección ambiental y
seguridad y salud en el trabajo vigentes en el país.

Cuenta con información relacionada con las operaciones de la central, su ubicación, los planes de actuación
para cada contingencia considerada, los teléfonos de los diferentes funcionarios que participan en el plan, los
procedimientos de limpieza y disposición final de residuos y el plan de recuperación. De acuerdo al tipo de
contingencia identificada, se plantea un procedimiento particular. Los detalles de los planes de acción se
desarrollan en el cual describe los objetivos, responsables y procedimientos tomando en cuenta las
capacitaciones, entrenamiento y ejercicios del personal. En el cuadro siguiente se mencionan los planes de
acción y sus objetivos.

113
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Planes de Acción por Tipo de Contingencia en la Etapa de Operación

Actuación Objetivo

En caso de sismo Proteger al personal de la planta solar contra la
posibilidad de accidentes derivados de un movimiento
sísmico con intensidad mayor al grado VII en la escala de
Mercalli Modificado (escala que identifica la intensidad de
un sismo, a partir de este grado se puede apreciar daños
ligeros a construcciones, caída de objetos, es sentido por
la mayoría de personas, algunas personas pierden el
equilibrio, etc.).

En caso de incendio Controlar el avance del fuego y extinguirlo en su totalidad.

En caso de explosión de transformador de | Establecer pautas, para actuar ante la explosión de
corriente, voltaje e interruptor. equipos que contengan aceite dieléctrico
(transformadores de corriente, voltaje e interruptores) y
evitar, daños al personal, medio ambiente y demás
instalaciones.

En caso de accidentes y emergencias médicas | Actuar en forma rápida después de reportado un
accidente grave o fatal para prestar los primeros auxilios a
la víctima y trasladarlo al hospital para su pronta atención
médica.

Recuperación Realizar el salvamento de equipos o materiales durante y
después de una emergencia así como reacondicionar las
diferentes áreas de trabajo para el reinicio de actividades.

Notificación de la Emergencia La primera persona en tomar contacto con la emergencia
deberá comunicar al Jefe de Turno de la planta al 911, o
emplear los demás medios de comunicación disponibles
en la central (radio, teléfono celular).

Sistema de Comunicaciones El Sistema de Comando de Incidentes “SC!” del Proyecto
usará los siguientes sistemas de comunicación: Líneas
Telefónicas, Sistema de Radio, Sistema de Comunicación
interna.

A continuación se le presentan una serie de actividades que son procedimientos específicos para diferentes
tipos de sucesos que puedan presentarse en la planta.

114

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

Procedimiento de Respuesta ante un Sismo
Estará a cargo de la Unidad de Contingencias y los entes encargados a nivel nacional del manejo de
situaciones de emergencia y dentro de las instalaciones del proyecto se deberán contar con los mínimos
requerimientos para manejar una situación de emergencia de este tipo.

Antes

Se realizarán simulacros de acuerdo
con el plrograma de entrenamiento
en caso de inundaciones y
deslizamientos

*El contratista y el personal
convocado por el cuerpo de
Bomberos de la zona deberán
identificar las zonas de seguridad y
las rutas de evacuación.

«Dar capacitación e instruir a todos
los trabajadores sobre la evacuación
en caso de deslizamientos o
inundaciones
«Preparación de botiquín de
primeros auxilios y dele quipo de
emrgencia (megafono, camillas,
radios, linternas, etc.).
«Realizar mensualmente simulacros
de evacuación.

*Realizar una identificación de los
centros hospitalarios más cercanos
al proeycto en caso de ser necesaria
la movilizacion de empleados
afectados.

*Apegarse a los planes de evacuación
preestablecidos.

Sismos

Durante

*Paralización de todas las
actividades que se desarrollan
en el momento del evento.
*Poner en ejecución el plan de
evacuación del personal
previamente practicado en los
simulacros.
*Conservar la calma y tratar de
no correr.
*Losempleados deberán
desplazarse calmadamente y
ordenadamente hacia las zonas
de seguridad de acuerdo con las
rutas de evacuación ya
practicadas en los simulacros
dependiendo su ubicación
dentro de las instalaciones del
proyecto.

Procedimiento de Respuesta contra Incendio
El personal encargado de coordinar y llevar a cabo las diferentes actividades será el jefe de la Unidad de
Contingencias quien delegará funciones entre las diferentes brigadas para solventar cualquier emergencia
que se presente, este deberá mantener los equipos y dispositivos mínimos para contrarrestar un incendio
entre ellos mangueras, extintores, máscaras y herramientas varias.

AMBITEC, S.A.

Despues

*Mantener al personal en las
áreas de seguridad por un
tiempo prudencial para realizar
la evacuación final.
«Atención inmediata a las
personas accidentadas.
«Comunicar a las autoridades
respectivas según la secuencia
de avisos.

*Si hubieran personas lesionada
activar el plan de contingencias
del proyecto y atender al
afectado.

*Retorno del personal a las
actividades normales en caso de
que se pudiese.
*Revisar las acciones tomadas
durante el deslizamiento o
inundación y elaborar el reporte
de incidentes y hacer
respectivas correcciones del
plan.

115
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Los sitios donde puede presentarse un conato de incendio debido a los materiales combustibles o por un
incendio eléctrico son:

+ — Área de oficinas administrativas

+ — Área de bodega y materiales de planta

e Centro de transformación

Para cualquiera de estos sitios se produjese una situación de incendio las acciones a seguir son las
siguientes:

e La persona que identifique que exista el incendio en caso de que no sea capacitado para la
utilización de los equipos portátiles para combatir incendios deberá ser la voz de alarma para el
encargado del área en donde se identificó el incendio; caso contrario si el fuego es de dimensiones
controlables para la persona deberá hacer uso de los equipos portátiles contra incendio asimismo
notificar al jefe de la unidad de contingencias para documentar el suceso.

e  Siel fuego se originó en el equipo eléctrico se deberá solicitar al encargado del cuarto de energía
que suspenda la generación de energía, que se activen las seguridades del caso y a su vez hacerle
frente a la situación correctamente.

e  Siel fuego es de considerable magnitud se deberá comunicar y solicitar el apoyo al Benemérito
Cuerpo de Bomberos de Honduras más cercano a la zona del proyecto y realizar una evacuación del
personal.

Toda la brigada de Incendio que deberá estar diseminada por todos los frentes de trabajo del proyecto

tanto en operación y construcción deberá ser capacitada para reconocer que tipo de fuego es y si está en
su posibilidad de extinguirlo que utilice el equipo correcto para combatir el mismo.

116
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

Antes

Distribución de los accesorios y del
equipo contra incendios seran de
conocimientos de todo el personal que
labore en el proyecto.
+*Identificación y Evaluación de los
peligros y riegos contra incendios que
se pueden presentar en el proyecto
«Dependiendo de la etapa en que el
proyecto se encuentre es de
responsabilidad ya sea del contratista o
del dueño del proyecto que deberá
capacitar a los empleados contra
incendios y realizar brigadas de
emergencia con los empleados mas
capacitados.

«Se elaborará un programa de
simulacros contra incedios , con la
participación de todo el personal
*El acceso a los extintores no estará
bloqueado bloqueado por mercancias y
equipo. Además se deberá contar con
cierta cantidad de arena seca en el
proyecto.

«Se deberá poner a prueba cada extintor
presente en el proyecto, de acuerdo a
alas indicaciones del fabricante.

+ Se procederá a las revisiones
periodicas del sistema eléctrico en el
campamento así como de las unidades
moviles y equipos.

Incendios

Durante

+Dar al voz de alarma y notificar al jefe
dela Unidad de Contingencias y este al
dueño del proyecto u encargado del
mismo
+Identificar la fuente generadora del
incendio
+Atención de posibles victimas y evacuar
al personal en riesgo
*Para apagar un incendio común se
deberá de utilizar un extintor o rociar
con agua de tal forma que se sofoque
de inmediato el incendio
*Para apagar un incendio de líquidos o
de gases inflamables se debe cortar el
suministro del producto y sofocar el
incendio con arena seca, tierra o
extintores de polvo químico seco,
espuma o dioxido de carbono
*Para apagar un incendio electrico se
deberá cortar el suminsitro eléctrico y
sofocar el incednio utilizando
extintores de polvo químico seco,
dioxido de carbono, espuma, arena
seca o tierra

Procedimiento de Respuesta para Accidentes Laborales.
El encargado de las actividades a realizar es el jefe de la Unidad de Contingencias dependiendo en que etapa
se presente el evento, el cual delegará funciones en caso de ser necesario a su personal y deberá contar con
los dispositivos minimos para poder atender la emergencia.

AMBITEC, S.A.

Despues

*Un observador de incedio deberá estar
al menos 30 minutos después del
incendio.

«Serevisarán las acciones tomadas
durante el incedio y se realizará un
informe de los accidentes e incidentes
que se sucitaron durante el incendio, se
revisarán los procedimientos utilizados
y en caso de ser necesario se
restituirán los existentes por unos
nuevos como parte de la actualización
del plan despues de eventos acaecidos.
+*Losextintores utilizados para combatir
o sofocar el incendio deberán ser
remplazados.

117
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

Antes

«Serealizará una identificación de
los centros de salud más cercanos a
las instalaciones del proyecto.

«Se comunicará el inicio de las
obras a los centros de salud más
cercanos para que los mismo esten
preparados ante cualquier
accidente que pudiese ocurrir.

+*Charlas educativas al personal en
cuanto al uso de los dispositivos de
protección personal.

*Personal estará obligado a utilizar
los equipos de protección personal
y cumplir los procedimientos de
seguridad.

*Respetar las señales de transito y
las zonas de peligro.

Accidentes
Laborales - Lesiones Corporales

Durante

*Paralización de las actividades
constructivas en la zona del
accidente.

«Dar la voz de alarma y notificar al
jefe de la Unidad de Contingencias
y este al dueño del proyecto u
encargado del mismo.

«Realizar procedimientos de
primeros auxilios en elárea del
accidente.

*Evaluación de la situación y
atención preliminar de los
afectados.

eTraslado de los afectados a los
centros asistenciales.

Procedimiento para Accidentes Vehiculares.
El personal que estará a cargo de la situación será el jefe de la Unidad de Contingencias del contratista o del
encargado de la planta, los que deberán de contar con el equipo necesario vendajes, tablillas, megáfonos,
camillas, cuerdas, cables y medicamentos para atención de heridas leves; asímismo la disponibilidad de los
vehiculos de movimientos rapidos en caso de que los afectados necesiten atencion hospitalaria pronta.

AMBITEC, S.A.

Después

«Retorno del personal a sus labores
normales.

«Realizar la investigación del
accidente.

«Informe del accidente incluyendo
causa, personas afectadas, manejo
y consecuencias del evento al
personal directivo ya sea el
contratista o empleados de planta.

«Tomar acción inmediatas con
medidas correctoras.

«Notificar a la supervisión y
compañia de seguros.

118
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

AMBITEC, S.A.

Accidentes Vehiculares

Antes

+Serealizará una identificación de los
centros de salud más cercanos a las
instalaciones del proyecto.

+*Se comunicará el inicio de las obrasa
los centros de salud más cercanos
para que los mismo esten preparados
ante cualquier accidente que pudiese
ocurrir.

«Se deben de consisderar las charlas de
manejo defensivos para los choferes y
operariosen la planeación de
capacitaciones, los mismos deberán
ser evaluados constantemente.

«Mantenimiento de vehículos,
maquinaría y equipo se deberá realizar
constantemente,

«Personal estará obligaddo a utilizar los
equipos de protección personal y
cumplir los procedimientos de
seguridad.

«Respetar las señales de transito y las
zonas de peligro.

Durante

+Paralización de las actividades
constructivas en la zona del accidente.

+*Darla voz de alarma y notificar al jefe
dela Unidad de Contingencias y este
al dueño del proyecto o encargado del
mismo.

«Realizar procedimientos de primeros
auxilios en el área del accidente.

+*Evaluación de la situación y atención
preliminar de los afectados.

«Traslado de los afectados a los centros
asistenciales.

Procedimiento de Respuesta para Derrames de Hidrocarburos
Deberá ser manejo por el Personal dependiendo en la etapa del proyecto en el cual el mismo se origine y

deberá estar a cargo de la Unidad de Contingencias y deberá ser obligatorio contar con el equipo necesari

Despues

*Retorno del personal a sus labores
normales.

+Realizar la investigación del accidente.

+ Informe del accidente incluyendo
causa, personas afectadas, manejo y
consecuencias del evento al personal
directivo ya sea el contratista o
empleados de planta.

«Tomar acción inmediatas con medidas
correctoras.

«Notificar a la supervisión y compañia
de seguros.

reactivos para controlar el derrame. Deberá ser primordial documentar el incidente en las hojas de seguridad
o formato de la bitácora que se maneje en el proyecto.

119
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Derrame de Hidrocarburos

Antes Durante Despues

+*Paralización de las obras constructivas

«Controlarlas operaciones de tranvase | 2" las Zonas del accidente
de combustibles +Darla voz de alarma, notificar al Jefe de | *Retorno del personal a sus labores

Ñ . la Unidad de Contingencias y este al normales
+Inspeccionar continuamente el estado | e ordinador dela compañía o dueño — | *Realizarla investigación del accidente
delos contenedores de combustible ld rovecto «Informe del accidente incluyendo
*Realizar charlas de manejo de «Cortarla fuente de derrame causa, personas afectadas, manejo y
materiales peligrosos «Tomaar precauciones de seguirdad para | CONsecuencias del evento al personal
«Mantenimiento de maquinario, el personal directivo ya sea el contratista o
vehiculos y equipo de maner constante empleados de planta
«Intentar contener el derrame e ' .
aprovechando las depresiones del «Tomar acción inmediatas con medidas
terreno. correctoras o
«Evaluar el nivel de contaminación *Notíficar a la supervisión
provocado.
«Notificar al personal del contratista e
caso de habaer sido provocado en
etapa de construccion u al encarcago
dela planta si el accidente se diera en
etapa operativa, entes municipales ,
organizaciones que manejan la
contaminación para una evaluación y
atenciónd e los afectados.

+El personal de obra esta obligado a
utilizar el equipo de proteccion
personal y a cumplir los procedimientos
deseguridad

+Respetar señales de materiales
peligrosos

Es de importancia mencionar que dado que los sistemas de energía solar están diseñados para estar a la
intemperie y dada esa condición no se maneja como posible evento adverso lo que son lluvias, tormentas
tropicales (huracanes), granizo ya que la estructura de los paneles está diseñada para poder soportar las
magnitudes de los fenómenos hidrometeorológicos.

Simulacros
El jefe de la unidad de contingencias deberá realizar el plan y ejecutar simulacros con el fin de atender
emergencias en todo el nivel del interior de la organización.
Se ejecutarán las siguientes actividades:
e Simulacro anual de respuesta ante un principio de incendio.
e Entrenamientos semestrales en el uso de equipo de respuesta para incendio, en procedimiento de
evacuación de la planta y en cómo manejar un derrame de hidrocarburos.

Monitoreo

Para monitorear el funcionamiento del plan se deberá realizar lo siguiente:

120
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

e Monitoreo y registro de las actividades consideradas relevantes en caso de emergencia para poder
verificar el cumplimiento de las leyes, reglamentos y del mismo plan.

+ Seguimiento al plan de contingencias para ver su efectividad y cumplimiento.

e Coordinación y comunicación con las entidades pertinentes en caso de emergencias.

Para el monitoreo y seguimiento del plan se llevarán registros de todas los eventos (accidentes laborales,
derrame de hidrocarburos, accidentes vehiculares, incendios, sismos) que se presenten en las instalaciones
del proyecto. Este para poder identificar las debilidades del plan y en sus actualizaciones posteriores hacer
las recomendaciones para su mejora.

14.10 Plan Pedagógico

Para informar sobre la existencia de este plan de contingencia es de vital importancia informar a los
empleados del proyecto tanto para etapa de construcción como de operación de la existencia del mismo, con
una serie de capacitaciones en lo que se identificó como posibles riesgos para el proyecto.

Se manejará un glosario para manejar el mismo concepto de los riesgos posibles y deberá ser en un lenguaje
entendible para todo el personal.

Durante la etapa constructiva se calendarizarán las respectivas jornadas de capacitación para los aspectos
antes descritos, para ello se contará con el apoyo de los Bomberos y Cruz Roja. Para poder capacitar al
personal y realizar la conformación de las brigadas de emergencia descritas anteriormente. Una vez se elija a
los encargados de cada brigada ellos quedarán en la capacidad de instruir a los empleados que se contraten
posteriormente a las mismas para que se empapen de la metodología de respuesta que se maneja en el
proyecto.

Capacitación brindada por El Benemérito Cuerpo de Bomberos:

Deberá capacitar a todos los empleados presentes en ese momento del proyecto en el manejo del equipo de
extinción para fuegos pequeños y designar una persona para el manejo del mismo en caso de presentarse
una situación el cual deberá realizar sus actividades de trabajo en un área cercana a la ubicación del equipo.
Así mismo se deberá acatar lo establecido por ellos dada su vasta experiencia, en lo que se refiera a rutas de
evacuación y que hacer en caso de sismos.

Capacitación brindada por la Cruz Roja:

En esta capacitación se brindará los conocimientos acerca de los primeros auxilios que se debe de
proporcionar a las víctimas de heridas leves o inclusive a heridos graves mientras llegan los cuerpos de
auxilio a atender la emergencia. Las personas que reciban este entrenamiento estarán en la capacidad de
atender las emergencias que se susciten en el proyecto. Se deberá de procurar que los empleados
capacitados en esta rama se encuentren en las diferentes jornadas de trabajo para poder atender las
emergencias a cualquier hora que se presenten.

En el manejo de desastres se hace con una metodología la que es conocida como el ciclo del desastre el cual
se maneja en tres fases y una serie de etapas las cuales se relacionan entre sí.

121
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

XV. PROGRAMA DE CONTROL Y SEGUIMIENTO

Con el control y seguimiento ambiental se pretende asegurar que real y efectivamente el contratista cumpla
con todos los programas y requerimientos contenidos en el Plan de Gestión Ambiental.

En este programa se debe contemplar la contratación de un Regente Ambiental, señalándose en el mismo de
manera específica y clara todas las funciones que dicho regente debe realizar en cada frente de trabajo
durante la construcción.

El trabajo del Regente Ambiental consistirá en verificar que las medidas de mitigación descritas en el Plan de
Gestión Ambiental del proyecto sean llevadas a cabo, así como el uso de buenas prácticas de ingeniería y de
métodos de construcción ambientalmente amigables por parte del contratista, con el propósito de proteger al
medio ambiente y asegurar la calidad de la obra.

La tabla a continuación resume el Plan de Control sugerido:

Niveles sonoros Xx NA Semanal | Supervisión
1.1 Niveles acústicos / Ambiental Registros de
Maquinaria. calibración del
1.2 Niveles acústicos/ Xx UGA, UMA, Sonómetro.
obras. DECA/SERNAM
Hidrografía y calidad Supervisión
de aguas. Ambiental Se deberá
seguir la cadena
2.1 Calidad de aguas Xx Xx Mensual de custodia de
Superficiales. las muestras y
2.2 Obras de drenaje y UGA, UMA, preservación
Canalización. Xx Trimestral | DECA/SERNAM | según estándar.
2.3 Efluentes
tratamiento,
disposición
residuos letrinas, Xx Xx Mensual

tanques sépticos

Suelos Supervisión

3.1 Vigilancia de la Xx Xx Mensual | Ambiental
erosión de suelos.

3.2 Alteración y UMA,
compactación de Xx Xx Mensual DECA/SERNAM
Suelos.

Flora y vegetación
4.1 Protección de

especies y Xx
comunidades
singulares
4.2 Restauración de la X Supervisión

122

E..A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.
cubierta vegetal, Ambiental
retirada y acopio
de la cubierta UMA,
vegetal. Semanal DECA/SERNAM
4.3 Siembras Xx ,
4.4 Control de ICF
plantaciones Xx
4.5 Medidas
protectoras Xx
Fauna
Supervisión
5.1 Fauna terrestre Xx Ambiental
5.2 Eliminación directa x
de individuos. Semestral UMA,
5.3 Seguimiento de Xx DECA/SERNAM
comunidades ,
animales. ICF
Paisaje Xx Mensual Supervisión
Ambiental Encuestas,
UMA, observaciones
DECA/SERNAM | Cualitativas.
Calidad del aire
Opacidad de
7.1 Control de x Semestral Acuerdo a
escapes de Supervisión normas.
vehículos y Ambiental Polvo por
maquinarias circulación
7.2 Control de Xx Mensual UMA, vehicular
generación de DECA/SERNAM
polvo
7.3 Programa de Xx Mensual
mantenimiento
Auditorías Xx anual UMA,
Ambientales DECA/SERNAM
Evaluación de Riesgo Xx semestral Supervisión
y Ambiental Planes de
Vulnerabilidad ante UMA, contingencias
Contingencias DECA/SERNAM | simulacros

123

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

XVI. PARTICIPACIÓN CIUDADANA

Nombre del Proyecto
Central Fotovoltaica Valle 50 MW

Localización
Comunidad de San Nicolás, Municipio de Nacaome, Departamento de Valle.

Publicaciones

Para dar cumplimiento a los artículos No. 26 y 28 del Reglamento del Sistema Nacional de Evaluación de
Impacto Ambiental (SINEIA), se realizaron las publicaciones tanto de la iniciación como de la finalización del
Estudio de Impacto Ambiental en un periódico de cobertura local y uno de cobertura nacional, asimismo se
realizó la difusión en una emisora de cobertura local y en una emisora de cobertura nacional (Ver Anexo No.
22).

Etapa Actual
Finalización de la socialización con Cabildo Abierto el 25 de marzo de 2014, en el cual se autorizó las
solicitudes emitidas por las comunidades del área de influencia del proyecto las cuales se mencionan a
continuación:

e  ElAvispero

e  Talpetate
e  Ceibilla
e Agua Fría

+  SanNicolás
e Playa Grande

+  Nagarejo

e El Cohete

e LaBrea

e Quebrada Honda
e Guadalupe

+ Agua Tibia

e ElVado

e  ElPolvo

e  Lallave

Como representante de la Empresa COHESSA el Ingeniero Eduardo Arias y con participación del Alcalde del
Municipio de Nacaome el Señor Víctor Manuel Flores.

El proceso de socialización se llevó a cabo de la siguiente manera:
La participación pública es un aspecto muy importante para un ElA y en este caso en particular, se inició a

inicios del presente año, con las visitas regulares que realizó el equipo técnico de la Empresa COHESSA,
donde se han visitado a las Autoridades de Patronatos, Autoridades Municipales de Nacaome, vecinos del

124
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

lugar y pobladores poseedores de humildes viviendas. Dichas reuniones fueron convocadas y desarrolladas

por el personal de la empresa y para los fines que este proyecto desea alcanzar se ha incluido este trabajo ya

realizado y la propuesta de continuas actividades de socialización y comunicación acerca del desarrollo del

proyecto.

Durante esta primera etapa de trabajo se realizaron una serie de actividades relacionadas con el diagnóstico

del medio social, económico y cultural en el cual está inmerso el proyecto. Las actividades que se realizaron

al cabo de los meses que duro el proceso de socialización son las siguientes:

+ Participación en reunión de presentación general del proceso a autoridades municipales.

+ Acercamiento a personal clave de la Alcaldía Municipal de Nacaome, específicamente: Alcalde Municipal,
Jefe de la Unidad Medioambiental, Jefe de Catastro Municipal.

(Ver Anexo No. 23).

Recopilación y en proceso de revisión de información secundaria:

e Plan de Arbitrios municipal.

+ Leyes sociales y otras afines.

+ Censo de Población, 2001.

+ Se inició el proceso de análisis del ambiente social y económico a partir de información secundaria.

Desarrollo del Cabildo Abierto

En el Cabildo Abierto existió participación de todos los líderes comunitarios, con el objetivo de que estos
fueran escuchados por el equipo técnico y que se les explicara los alcances del proyecto y la importancia del
mismo.

En este aspecto fue muy necesario darle importancia a que en caso de haber un clima de oposición al
Proyecto, por parte de una o varias personas, esto fuera a influir en la opinión de los demás participantes y
que pudiera provocar un retraso en la planificación establecida en relación a la consulta popular y a la
participación del público.

A la reunión de cabildo abierto asistieron 156 personas de las diferentes comunidades que fueron convocadas
(Ver Anexo No. 24), las cuales participaron haciendo las preguntas en forma ordenada y logrando respuestas
aceptables por parte del personal técnico de la empresa.

Al final de la reunión se firmaron los compromisos de las obras que la empresa realizara como parte de su
proyección social hacia las comunidades beneficiadas.

Asistentes a la reunión de Cabildo Abierto

Representantes de la Municipalidad y
personal técnico de COHESSA 125

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Ronda de preguntas

126
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

XVII. PLAN DE PROTECCIÓN AL PATRIMONIO CULTURAL

Como tema importante se ha tomado en cuenta el definir si en la zona donde se instalará el proyecto existe
algún vestigio arqueológico de importancia para el Instituto Hondureño de Antropología e Historia (IHAH),
según el DICTAMEN No. 055-SGP-2014 (Ver Anexo No. 25) emitido por dicha institución menciona lo
siguiente:

De acuerdo con el informe de inspección se realizó una caminata sistemática por el lugar, durante la caminata
se observaron con mayor detenimiento los espacios donde pudiese haber existido algún tipo de asentamiento.
Según el informe en una de las laderas encontramos restos de una siendo el único elemento histórico que se
pudo registrar en el terreno. En las conclusiones indica: “no observándose elementos o rasgos arqueológicos
en superficie”.

La Subgerencia de Patrimonio dictamina:

1. No hay evidencias de patrimonio arqueológico en el área antes referenciada donde la empresa
Compañía Hondureña de Energía Solar, S.A. de C.V. (COHESSA), pretende desarrollar el Proyecto
Solar Fotovoltaico Valle.

2. Enel punto ubicado bajo coordenadas UTM: 0437929 E/ 1494458 N, se detectó un elemento cultural
de posible origen contemporáneo que no es indicador suficiente para otorgar valor patrimonial al
área, sin embargo, en prevención de cualquier posible afectación, será necesaria la presencia y
supervisión de un técnico del IHAH al momento de realizar cualquier trabajo de remoción de tierras
en el punto referido y en un radio de diez metros alrededor del elemento en cuestión.

3. En caso de cualquier hallazgo histórico, antropológico, arqueológico o paleontológico que no haya

sido detectado por la inspección, se informará al IHAH para el cumplimiento de los debidos
procedimientos de rescate o mitigación de daños al patrimonio cultural de Honduras.

127
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

XVIII. FONDO DE GARANTIA

En cumplimiento a lo establecido en los Términos de Referencia, que la Secretaría en los Despachos de
Energía, Recursos Naturales y Ambiente y Minas (SERNAM) acepta para el desarrollo de este tipo de
proyectos, el proponente del Proyecto, ofrece constituir un Fondo de Garantía integrado por:

Una póliza de seguros, la cual será contratada con una empresa de seguros de reconocida trayectoria, para
cubrir los daños ambientales imputables al desarrollo y operación del Proyecto CENTRAL FOTOVOLTAICA
VALLE 50 MW, así como los daños que pudiesen causarse a terceros, a la salud humana y a los trabajadores
como consecuencia de tales daños ambientales según los términos y condiciones estipuladas a la póliza (en
lo sucesivo la “POLIZA”).

Un depósito en dinero efectivo a favor de la República de Honduras en la cuenta bancaria indicada por el
Gobierno de la República de Honduras equivalente a la prima anual de la póliza en la fecha de su
contratación, (en lo sucesivo el “DEPÓSITO”) La Póliza tendrá una cobertura máxima a ser determinada por
la entidad correspondiente.

El Proponente del Proyecto se compromete a mantener en vigencia la Póliza durante la vigencia de la
Licencia Ambiental. En el caso de que el proponente del Proyecto no renovare oportunamente la Póliza, el
Gobierno de la República de Honduras podrá utilizar el Depósito para renovar la Póliza en nombre del
proponente del Proyecto, en cuyo caso este último se obliga a restituir el Depósito al Gobierno de la
República de Honduras en un tiempo razonable hasta por un monto equivalente a lo pagado por la renovación
de la Póliza.

En la ejecución del Fondo de Garantía se respetarán las normas del debido proceso ajustándose al
procedimiento penal o administrativo pertinente, así como a los recursos procesales correspondientes. En
todo caso, el proponente del Proyecto tendrá derecho a que se le notifique adecuadamente, concediéndosele
tiempo razonable para realizar las alegaciones a su defensa.

El método utilizado para la determinación de este Fondo de Garantía se corresponde con:

a. Los beneficios que brinde la posibilidad de contratar una Póliza de seguros con una empresa de
reconocida trayectoria que cuente con los recursos para evaluar y determinar los montos a
indemnizar en los casos de daños ambientales concretos, así como aquellos que pueden causarse a
terceros, o la salud humana y a los trabajadores afectados como consecuencia de esos daños
ambientales.

b. El cumplimiento de los objetivos establecidos en los Términos de Referencia para el desarrollo del
proceso de obtención de la Licencia Ambiental. Particularmente, a la necesidad de contar con
medidas de corrección o compensación para reducir a la mínima expresión los impactos ambientales
juzgados significativos.

c. La complejidad del Proyecto y los impactos identificados en el Estudio de Evaluación de Impacto
Ambiental (ElA) del Proyecto.

d. Las particularidades propias del desarrollo del Proyecto.

128
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Desglose del Fondo de Garantía Proyecto Central Fotovoltaica Valle 50 MW

El objetivo principal del Fondo de Garantía es cubrir los costos que los impactos que el proyecto generará
durante todas sus etapas y en cumplimiento a lo establecido en los Términos de Referencia otorgados por la
Secretaría de Estado en los Despachos de Energía, Recursos Naturales y Ambiente y Minas (SERNAM), el
desarrollador del Proyecto, presenta el Fondo de Garantía integrado por:

a. La complejidad del desarrollo del Proyecto y los impactos identificados en el Estudio de Evaluación
de Impacto Ambiental.
El valor que tiene cada medida de mitigación propuesta en el Plan de Gestión Ambiental.
El valor de restaurar el sitio del proyecto para dejarlo en condiciones similares a las encontradas.

Las 35 medidas propuestas en el Plan de Gestión Ambiental tienen como finalidad mitigar los impactos que
se desglosan en el siguiente cuadro, los cuales fueron tomados en cuenta para proponer el Fondo de
Garantía:

Generación 5,000.00 5,000.00 10,000.00
ruido y Letra
por uso de Ñ
EEES

Generación 6,000.00 6,000.00
polvo por E
actividades de
desinstalación de
paneles solares

Generación de 5,000.00 5,000.00 10,000.00
desechos durante
las — bores de
construcción

Tala de arboles

129

E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

Afectación al 4,000.00 4,000.00
hábitat de la fauna
existente en el área

Demanda de agua 5,000.00 8,000.00 13,000.00
subterránea
100,000.00

Conclusión

Para la puesta en marcha del proyecto se propone el fondo de garantía por el valor antes mencionado en
compensación por los impactos que generará el desarrollo del mismo.

Recomendación

Los desarrolladores del proyecto deberán implementar todas las recomendaciones que la DECA/SERNAM
establezca como medidas de mitigación a los impactos identificados en la evaluación ambiental que se llevará
a cabo por parte de esta dirección.

130
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

XIX. EQUIPO CONSULTOR

Equipo consultor que participo en la realización del Estudio de Impacto Ambiental (EslA)

MIGUEL ÁNGEL ENAMORADO VALLECILLO

Ingeniero Agrónomo Administrador

Prestador de Servicios Ambientales PSA, Generalista RI-0152-2005

Inscrito al Colegio de Ingenieros Agrónomos de Honduras CINAH 2002-04-1290

KITZIA MELISSA VIDES SANTOS

Ingeniero Industrial

Prestadora de Servicios Ambientales PSA, Generalista Rl- 261-2009

Inscrito al Colegio de Ingenieros Mecánicos, Electricistas y Químicos de Honduras y Carreras Afines CIMEQH
C-2405

EVELYN KARINA BUSTILLO

Ingeniera Industrial

Prestadora de Servicios Ambientales PSA, Generalista Rl-342-2012

Inscrita al Colegio de Ingenieros Mecánicos, Electricistas y Químicos de Honduras y Carreras Afines CIMEQH
C-02523

FRANCIA MARIEL PORTILLO

Licenciada en Biología

Prestadora de Servicios Ambientales PSA, Generalista Rl-400-2013
Inscrita en el Colegio de Biólogos de Honduras con No. 030

ROSA MARÍA SAN MARTIN

Licenciada en Biología

Prestadora de Servicios Ambientales PSA, Generalista Rl-281-2010

Inscrito al Colegio de Ingenieros Agrónomos de Honduras CINAH 2010-05-1686

REGISTRO DE LA FIRMA CONSULTORA EN LA SERNA

RE-0004-2002 AMBITEC

(Ver Anexo No. 26)

131
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW

XX.

BIBLIOGRAFIA

AMBITEC, S.A.

SERNAM / DGRH. Base de Datos del Sistema de Información Geográfico. Diferentes capas de

cobertura.
Ley General del Ambiente de Honduras. Decreto No.104 - 93. Tegucigalpa M.D.C.

Ley de Municipalidades de Honduras. Tegucigalpa M.D.C.

PMDN (Proyecto Mitigación de Desastres Naturales), 2005. Bases cartográficas de cobertura del

suelo.

Reglamento de la Ley General del Ambiente de Honduras. Tegucigalpa M.D.C.

Reglamento del Sistema Nacional de Evaluación de Impacto Ambiental de Honduras.

Reglamento para el Manejo de Residuos Sólidos. Acuerdo Ejecutivo No. 1567 - 2010. Tegucigalpa

M.D.C.

SINIMUN ll, Sistema Nacional de Información Municipal - AMHON.

Ley Marco de Subsector Eléctrico Decreto No. 158 - 94.

Ley Forestal, Áreas Protegidas y Vida Silvestre Decreto No. 98 - 2007.
Compendio de Legislación Ambiental de Honduras 2012/ SERNAM.
Perfil de Factibilidad del proyecto Central Fotovoltaica Nacaome 50 MW.

Estudio sobre diversidad biológica de la República de Honduras.
Dibio. SERNA. 2001.

FAO Los Suelos de Honduras. Informe al Gobierno de Honduras.
Roma, Italia. 1969.

Harrison L. Enviromental, health and safety auditing handbook.
McGraw Hill 1995.

Instituto Geográfico Nacional. Mapa Hidrológico de la Republica de Honduras. 1996.

Instituto Nacional de Estadísticas. XVI Censo de Población y de Vivienda.
Tomo 1, 2001.

Pineda P. N. Geografía de Honduras. Tercera Edición. 1997.

132
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

= Zúñiga Andrade. E. El clima e historia de ciudades de Honduras. 1996.

= Oficina de recaudación de Impuestos Municipal. 2001 Plan Estratégico de Desarrollo Municipal.
Informe de Índice de Desarrollo Humano, PNUD Oficina de Censo y Estadística Centro de Salud del
Municipio.

= Guía de Campo de los Mamíferos de Honduras (Marineros y Martínez, 1998).

= Guía de las Serpientes de Honduras (Marineros 2000).

= Aves, los libros “A Field guide to the Birds of Costa Rica” (Styles, Skutch y Gardner, 1995). “A
Fieldguide to the Birds of Panamá” (Ridgely y Gwynne, 1993).

133
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

XXI. SIGLAS Y ABREVIATURAS

CESAMO:

DECA:

DIA:

DGRH:

DR-CAFTA:

MIIA:

PGA:

SERNAM:

SIG:

SINAPH:

UMA:

TDRs:

Centro de Salud con Médicos y Odontólogos
Dirección de Evaluación y Control Ambiental
Declaratoria de Impacto Ambiental

Dirección General de Recurso Hídricos

Tratado de Libre Comercio entre Centro América, Republica Dominicana y los Estados
Unidos de América

Evaluación de Impacto Ambiental

Empresa Nacional de Energía Eléctrica

Estudio de Impacto Ambiental

Impactos Ambientales

Instituto de Conservación Forestal

Instituto Hondureño de Antropología e Historia
Instituto Nacional de Estadística de Honduras
Matriz de Importancia de Impacto Ambiental

Plan de Gestión Ambiental

Secretaría de Estado en los Despachos de Energía, Recursos Naturales y Ambiente y Minas
Matriz de Significancia de Impacto Ambiental
Sistema Nacional de Áreas Protegidas de Honduras
Unidad Municipal Ambiental

Términos de Referencia

134
E.I.A. CENTRAL FOTOVOLTAICA VALLE 50 MW AMBITEC, S.A.

XXIl.. ANEXOS

135
